Exhibit 10.8

SUBLEASE

THIS SUBLEASE (“Sublease”), dated August 29, 2014, for reference purposes only,
is entered into by and between WELLSPRING BIOSCIENCES LLC, a Delaware limited
liability company (“Sublandlord”), and KURA ONCOLOGY, INC., a Delaware
corporation (“Subtenant”).

RECITALS

A. Sublandlord leases certain premises consisting of approximately 16,393 square
feet in a building, located at 11119 North Torrey Pines Road, La Jolla, CA
92037, pursuant to that certain lease dated March 1, 2013, between ARE-SD REGION
No. 24, LLC, as landlord (the “Master Landlord”) and Sublandlord, as tenant, as
amended by a First Amendment to Lease dated June 11, 2013 (as amended or
otherwise modified from time to time, the “Master Lease”), a copy of which is
attached as Exhibit A, as more particularly described therein (the “Premises”).
Capitalized terms used but not defined herein have the same meanings as they
have in the Master Lease.

B. Sublandlord desires to sublease to Subtenant, and Subtenant desires to
sublease from Sublandlord a portion of the Premises upon the terms and
conditions provided for herein.

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein, Sublandlord and Subtenant covenant and agree as follows:

AGREEMENT

1. Subleased Premises. On and subject to the terms and conditions below,
Sublandlord hereby leases to Subtenant, and Subtenant hereby leases from
Sublandlord, a portion of the Premises described as follows:

(a) Office 1 consisting of approximately 144 rentable square feet (“Initial
Space”)

(b) Offices 2-7 and Cubicles 1-7 consisting of approximately 1,416 rentable
square feet (“Additional Space”)

(c) (the above (a) and (b), (as more particularly shown on the layout attached
at Exhibit B hereto) hereinafter, collectively the “Subleased Premises”).

(d) Additionally, Subtenant is hereby granted the right to the nonexclusive use
of the Common Areas as defined in the Master Lease and subject to the provisions
of the Master Lease applicable to such Common Areas. Subtenant covenants that
its use of the Common Areas shall at all times comply with any all terms,
conditions and provisions of the Master Lease and with any rules and regulations
established by Master Landlord and/or Sublandlord from time to time.
Additionally, Subtenant is hereby granted the right to the nonexclusive use of
the common areas within the Premises outlined



--------------------------------------------------------------------------------

on Exhibit B attached hereto, which include a break room, lobby and common
thoroughfares (the “Sub-Common Areas”). Upon advance written approval from
Sublandlord, Subtenant may access the conference rooms located in the Premises.
Subtenant covenants that its use of the Sub-Common Areas and conference rooms
shall at all times comply with any all terms, conditions and provisions of the
Master Lease and with any rules and regulations established by Master Landlord
and/or Sublandlord from time to time

2. Term.

(a) The term of this Sublease with respect to the Initial Space shall commence
on August 29, 2014 and shall expire on August 30, 2016 unless sooner terminated
pursuant to any provision hereof (the “Initial Space Term”)

(b) The term of this Sublease with respect to the Additional Space shall
commence on October 1, 2014, and shall expire August 30, 2016 unless sooner
terminated pursuant to any provision hereof (the “Additional Space Term”); (the
above commencement dates in (a) and (b) referred to hereinafter, collectively,
as the “Commencement Dates”).

3. Possession. If for any reason Sublandlord cannot deliver possession of any of
the Subleased Premises to Subtenant on the applicable Commencement Date,
Sublandlord shall not be subject to any liability therefor, nor shall such
failure affect the validity of this Sublease or the obligations of Subtenant
hereunder or extend the term hereof, provided that no rent shall be due
hereunder with respect to the applicable Subleased Premises until possession of
the Subleased Premises has been delivered to Subtenant, and if for any reason
Sublandlord cannot deliver possession of any of the Subleased Premises to
Subtenant within thirty (30) days following the applicable Commencement Date,
Subtenant may terminate this Sublease by written notice to Sublandlord.

4. Rent.

(a) Commencing on each applicable Commencement Date and continuing throughout
the term of this Sublease, Subtenant shall pay monthly rent consisting of Base
Rent and Additional Rent (as defined below) (collectively, “Rent”) to
Sublandlord in the following amounts:

(i) Base Rent. Subtenant shall pay to Sublandlord: (A) for the Initial Initial
Office Space during the period between August 29, 2014 and October 1, 2014, the
amount of $ 432.00; (B) For the Initial Office Space and the Additional Space
during the Additional Space Term, $3.00 per rentable square foot per month,
($4,680.00 per month); ((A) and (B) being collectively referred to as “Base
Rent”), subject to the rental adjustment described below.

(ii) Additional Rent. In addition to Base Rent, Subtenant shall also pay to
Sublandlord, all Subtenant’s Proportionate Share (as defined below) of
(A) Operating Expenses (as that term is defined in Section 5 of the Master
Lease), and (B) all



--------------------------------------------------------------------------------

other costs payable by Sublandlord under the Master Lease (collectively with
Operating Expenses, “Additional Rent”). Additional Rent shall be payable to
Sublandlord as and when payments are due from Sublandlord pursuant to the Master
Lease, but at least five (5) business days prior to the date Sublandlord must
pay such amounts to Master Landlord, provided Sublandlord has invoiced Subtenant
at least ten (10) business days prior to the date Sublandlord must pay such
amounts to Master Landlord. Subtenant shall further pay to Sublandlord as
Additional Rent any costs and expenses applicable to the Subleased Premises
which are paid directly by Sublandlord, including, but limited to, utilities,
personal property taxes and real property taxes. Notwithstanding the foregoing,
in the event any amounts payable by Sublandlord to Master Landlord are (i) due
to Sublandlord’s breach of any provision of the Master Lease which is not the
result of or attributable to any action or inaction by Subtenant or any of its
employees, contractors or guests, (ii) due to Sublandlord’s negligence or
willful misconduct, or (iii) are for the sole benefit of Sublandlord, then such
amounts shall not be pro-rated between Sublandlord and Subtenant and shall be
the sole responsibility of Sublandlord. Notwithstanding the foregoing, in the
event any amounts payable by Sublandlord to Master Landlord are (i) due to
Subtenant’s breach of any provision of the Master Lease (ii) due to Subtenant’s
negligence or willful misconduct, or (iii) are for the sole benefit of
Subtenant, then such amounts shall not be pro-rated between Sublandlord and
Subtenant and shall be the sole responsibility of Subtenant. For the purposes of
this Sublease, “Subtenant’s Proportionate Share” means the total rentable area
of the Subleased Premises subleased by Subtenant hereunder divided by 72,506 (as
to Subtenant’s Proportionate Share of the Project expenses) or 16,393 (as to
Subtenant’s Proportionate Share of the Premises expenses) expressed as a
percentage, as of each date under which payment is due from Subtenant hereunder.

(iii) Payment of Rent. If any of the Commencement Dates do not fall on the first
day of a calendar month, Rent for the first month shall be prorated on a daily
basis based upon a calendar month. Rent shall be payable to Sublandlord in
lawful money of the United States, in advance, without prior notice, demand, or
offset, on or before the first day of each calendar month during the term
hereof. All Rent shall be paid to Sublandlord at the address specified for
notices to Sublandlord in Section 14, below.

(b) Upon execution of this Sublease, Subtenant shall deliver to Sublandlord the
sum of five thousand one hundred twelve Dollars ($5,112.00), representing the
Base Rent for the first two months under this Lease.

(c) In the event of any casualty or condemnation affecting the Subleased
Premises, Rent payable by Subtenant shall be abated hereunder, but only to the
extent that Rent under the Master Lease is abated, and Subtenant waives any
right to terminate this Sublease in connection with such casualty or
condemnation except to the extent the Master Lease is also terminated as to the
Premises or any portion thereof.

5. Security Deposit. Upon execution of this Sublease, Subtenant shall deposit
with the Sublandlord the sum of four thousand six hundred eighty Dollars
($4,680.00) as a security deposit (“Security Deposit”). If Subtenant fails to
pay Rent or other charges when due under this Sublease, or fails to perform any
of its other obligations hereunder, and such failure is not cured within the
applicable cure period under this



--------------------------------------------------------------------------------

Sublease, Sublandlord may use or apply all or any portion of the Security
Deposit for the payment of any Rent or other amount then due hereunder and
unpaid, for the payment of any other sum for which Sublandlord may become
obligated by reason of Subtenant’s default or breach, or for any loss or damage
sustained by Sublandlord as a result of Subtenant’s default or breach. If
Sublandlord so uses any portion of the Security Deposit, Subtenant shall restore
the Security Deposit to the full amount originally deposited within ten
(10) days after Sublandlord’s written demand. Sublandlord shall not be required
to keep the Security Deposit separate from its general accounts, and shall have
no obligation or liability for payment of interest on the Security Deposit. The
Security Deposit, or so much thereof as had not theretofore been applied by
Sublandlord, shall be returned to Subtenant within thirty (30) days of the
expiration or earlier termination of this Sublease, provided Subtenant has
vacated the Subleased Premises.

6. Assignment and Subletting. Subtenant may not assign, sublet, transfer,
pledge, hypothecate or otherwise encumber the Subleased Premises, in whole or in
part, or permit the use or occupancy of the Subleased Premises by anyone other
than Subtenant, unless Subtenant has obtained Sublandlord’s consent thereto
(which consent Sublandlord may withhold in its sole discretion) and the consent
of Master Landlord.

7. Master Lease. This Sublease shall be subject and subordinate to all of the
terms and provisions of the Master Lease, and Master Landlord shall have all
rights in respect of the Master Lease and the Premises as set forth therein.
Except for payments of Rent and Operating Expenses under Sections 3 and 5 of the
Master Lease (which payments shall be made by Sublandlord), and, except as
otherwise provided herein, Subtenant hereby agrees to perform for Sublandlord’s
benefit, during the term of this Sublease, all of Sublandlord’s obligations
under the Master Lease but only to the extent they relate to the Subleased
Premises which accrue during the term of this Sublease. In the event of a
conflict between the provisions of this Sublease and the Master Lease, as
between the Sublandlord and the Subtenant, the provisions of this Sublease shall
control.

8. Condition of Subleased Premises. Subtenant has used due diligence in
inspecting the Subleased Premises and agrees to accept the Subleased Premises in
“as-is” condition and with all faults without any representation or warranty of
any kind or nature whatsoever, or any obligation on the part of Sublandlord to
modify, improve or otherwise prepare the Subleased Premises for Subtenant’s
occupancy.

9. Use. Subtenant may use the Subleased Premises only for the purposes as
allowed in the Master Lease, and for no other purpose. Subtenant shall promptly
comply with all applicable statutes, ordinances, rules, regulations, orders,
restrictions of record, and requirements in effect during the term of this
Sublease governing, affecting and regulating the Subleased Premises, including
but not limited to the use thereof, to the extent such compliance is required of
the Sublandlord as tenant under the Master Lease. Subtenant shall not use or
permit the use of the Subleased Premises in a manner that will create waste or a
nuisance, interfere with or disturb other tenants in the Building or violate the
provisions of the Master Lease. Additionally, Subtenant shall be responsible, at
its sole cost and expense, to reimburse Sublandlord for any legal compliance
costs incurred by Sublandlord as a result of Subtenant’s (a) particular use of
the Subleased Premises (as



--------------------------------------------------------------------------------

opposed to general office and lab use), or (b) Subtenant’s obtaining any permit
or license with respect to the Subleased Premises (regarding hazardous materials
or otherwise).

10. Furniture. During the term of this Sublease, Subtenant shall have the right
to use the modular work stations and furniture identified on Exhibit C hereto
(“Furniture”). Subtenant shall accept such Furniture in its “as-is” condition
without any representation or warranty by Sublandlord. Subtenant’s insurance as
required under this Sublease shall include an all risk property insurance policy
for the Furniture for its full replacement value, and Subtenant shall maintain
the Furniture during the term hereof. At the expiration or earlier termination
of this Sublease, Subtenant shall return the Furniture to Sublandlord in the
same condition received, ordinary wear and tear excepted.

11. Incorporation of Sublease.

(a) All of the terms and provisions of the Master Lease, except as provided in
subsection (b) below, are incorporated into and made a part of this Sublease,
and the rights and obligations of the parties under the Master Lease are hereby
imposed upon the parties hereto with respect to the Subleased Premises, the
Subleased Premises being substituted for the Premises, the Initial Office Term
and Additional Office Term, being substituted, as appropriate, for the Term, the
Sublandlord being substituted for the Landlord in the Master Lease, the
Subtenant being substituted for the Tenant in the Master Lease with respect to
the Subleased Premises, provided, however, that under no circumstance shall
Sublandlord be obligated to, or be responsible or liable in any way, for
Sublandlord’s or Master Landlord’s failure to, (i) perform any acts required to
be completed by Master Landlord under the Master Lease, (ii) supply any item,
including, but not limited to, any utility or service to the Subleased Premises
required to be supplied by Master Landlord under the Master Lease, or
(iii) complete any work and/or maintenance in the Subleased Premises required to
be completed by Master Landlord under the Master Lease; and no such failure will
in any way excuse Subtenant’s performance under this Sublease or entitle
Subtenant to any abatement of rent or other charge. In all provisions of the
Master Lease requiring the approval or consent of Master Landlord, Subtenant
shall be required to obtain the approval or consent of both Sublandlord and
Master Landlord. In all provisions of the Master Lease requiring that the tenant
thereunder deliver notice to Master Landlord, Subtenant shall be required to
deliver notice concurrently to Sublandlord and Master Landlord. In all
provisions of the Master Lease requiring tenant to submit, exhibit to, supply or
provide Master Landlord with evidence, certificates, or any other matter or
thing, Subtenant shall be required to submit, exhibit to, supply or provide, as
the case may be, the same to both Master Landlord and Sublandlord. In any such
instance, Sublandlord shall determine if such evidence, certificate or other
matter or thing shall be satisfactory. In addition, (A) with respect to work,
services, repairs, restoration, insurance, indemnities, representations,
warranties or the performance of any other obligation of Master Landlord under
the Master Lease, the sole obligation of Sublandlord shall be to request the
same in writing from Master Landlord as and when requested to do so by
Subtenant, and to use Sublandlord’s reasonable efforts (without requiring
Sublandlord to spend more than a nominal sum) to obtain Master Landlord’s
performance; (B) with respect to any obligation of Subtenant to be performed
under this Sublease, wherever the Master Landlord grants to Sublandlord a
specified number of days to perform its obligation under the Master Lease,



--------------------------------------------------------------------------------

except as otherwise provided herein, Subtenant shall have three (3) fewer days
to perform the obligation, including, without limitations, curing any defaults;
(C) in any case where the “Landlord” reserves or is granted the right to manage,
supervise, control, repair, alter, regulate the use of, enter or use the
Premises or any areas beneath, above or adjacent thereto, such reservation or
grant of right of entry shall be deemed to be benefit of both Master Landlord
and Sublandlord; (D) in any case where “Tenant” is to indemnify, release or
waive claims against “Landlord”, such indemnity, release or waiver shall be
deemed to run from Subtenant to both Master Landlord and Sublandlord; and (E) in
any case where “Tenant” is to execute and deliver certain documents or notices
to “Landlord” such obligation shall be deemed to run from Subtenant to both
Master Landlord and Sublandlord. In the event any casualty or condemnation gives
either Master Landlord or Sublandlord the right to terminate the Master Lease
and such right is exercised, this Sublease shall be terminated as of the date
the Master Lease is so terminated, and neither Master Landlord nor Sublandlord
shall have any liability to Subtenant by reason of such termination.

(b) The following Sections of the Master Lease are not incorporated herein: the
introductory paragraphs, Sections 1, 2, 3, 4, 5, 6, 10, 11, 13, 14 17, 22
(except the second sentence of Section 22(a)), 35, 38, 39, 40, 41, 42 and 43(k)
and Exhibits A, C and G.

(c) Subtenant hereby assumes and agrees to perform for Sublandlord’s benefit,
during the term of this Sublease, all of Sublandlord’s obligations with respect
to the Subleased Premises under the Master Lease, except as otherwise provided
herein. Subtenant shall not commit or permit to be committed any act or omission
which violates any term or condition of the Master Lease. This Sublease shall be
subject and subordinate to all of the terms of the Master Lease. If the Master
Lease is terminated for any reason whatsoever, this Sublease shall automatically
terminate and in such event Sublandlord shall have no liability whatsoever to
Subtenant.

12. Insurance. Subtenant shall be responsible for compliance with the insurance
provisions of the Master Lease to the extent applicable to the Sublease
Premises. Such insurance shall insure the performance by Subtenant of its
indemnification obligations hereunder and shall name Master Landlord and
Sublandlord as additional insureds. All insurance required under this Sublease
shall contain an endorsement requiring thirty (30) days written notice from the
insurance company to Subtenant and Sublandlord before cancellation or change in
the coverage, insureds or amount of any policy. Subtenant shall provide
Sublandlord with certificates of insurance evidencing such coverage prior to the
commencement of this Sublease.

13. Default. In addition to defaults contained in the Master Lease and
incorporated by reference above, failure of Subtenant to make any payment of
Rent within three days of notice that it was not received when due hereunder
shall constitute an event of default hereunder. If Subtenant’s default causes
Sublandlord to default under the Master Lease, Subtenant shall defend, indemnify
and hold Sublandlord harmless from all damages, costs (including reasonable
attorneys’ fees), liability, expenses or claims relating to such default.



--------------------------------------------------------------------------------

14. Notices. The addresses specified in the Master Lease for receipt of notices
to each of the parties are deleted and replaced with the following:

 

To Sublandlord at: Wellspring Biosciences LLC 11119 North Torrey Pines Road,
Suite 125 La Jolla, CA 92037 Attn: Chief Financial Officer To Subtenant at: Kura
Oncology, Inc. 11119 North Torrey Pines Road, Suite 125 La Jolla, CA 92037 Attn:
Chief Financial Officer

15. Sublandlord’s Obligations.

(a) To the extent that the provision of any services or the performance of any
maintenance or any other act respecting the Subleased Premises, the Premises or
Building is the responsibility of Master Landlord (collectively “Master Landlord
Obligations”), upon Subtenant’s request, Sublandlord shall make reasonable
efforts to cause Master Landlord to perform such Master Landlord Obligations,
provided, however, that in no event shall Sublandlord be liable to Subtenant for
any liability, loss or damage whatsoever in the event that Master Landlord
should fail to perform the same, nor shall Subtenant be entitled to withhold the
payment of Rent or terminate this Sublease. It is expressly understood that the
services and repairs which are incorporated herein by reference, including but
not limited to the maintenance of exterior walls, structural portions of the
roof, foundations, walls and floors, will in fact be furnished by Master
Landlord and not by Sublandlord. In addition, Sublandlord shall not be liable
for any maintenance, restoration (following casualty or destruction) or repairs
in or to the Building or the Subleased Premises, other than its obligations
under the Master Lease and other than its obligations under this Sublease to use
reasonable efforts to cause Master Landlord to perform its obligations under the
Master Lease.

(b) Except as otherwise provided herein, Sublandlord shall have no other
obligations to Subtenant with respect to the Subleased Premises or the
performance of the Master Landlord Obligations.

16. Early Termination of Sublease. If the Master Lease should terminate prior to
the expiration of this Sublease (for any reason other than a breach of the
Master Lease by Sublandlord which is not the result of or attributable to any
action or inaction by Subtenant or any of its employees, contractors or guests),
Sublandlord shall have no liability to Subtenant on account of such termination.
To the extent that the Master Lease grants Sublandlord any discretionary right
to terminate the Master Lease, whether due to casualty, condemnation, or
otherwise, Sublandlord shall be entitled to exercise or not exercise such right
in its complete and absolute discretion.

17. Consent of Master Landlord and Sublandlord. If Subtenant desires to take any
action which requires the consent or approval of Sublandlord pursuant to the



--------------------------------------------------------------------------------

terms of this Sublease, prior to taking such action, including, without
limitation, making any alterations, then, notwithstanding anything to the
contrary herein, (a) Sublandlord shall have the same rights of approval or
disapproval as Master Landlord has under the Master Lease, and (b) Subtenant
shall not take any such action until it obtains the consent of Sublandlord and
Master Landlord, as may be required under this Sublease or the Master Lease.
This Sublease shall not be effective unless and until any required written
consent of the Master Landlord shall have been obtained.

18. Indemnity. Subtenant shall indemnify, defend, protect, and hold Sublandlord
and Master Landlord harmless from and against all actions, claims, demands,
costs liabilities, losses, reasonable attorneys’ fees, damages, penalties, and
expenses (collectively “Claims”) which may be brought or made against
Sublandlord or which Sublandlord may pay or incur to the extent caused by (i) a
breach of this Sublease by Subtenant, (ii) any violation of law by Subtenant or
its employees, agents, contractors or invitees (collectively, “Agents”) relating
to the use or occupancy of the Subleased Premises, (iii) any act or omission by
Subtenant or its Agents resulting in contamination of any part or all of the
Premises by Hazardous Materials, (iv) the negligence or willful misconduct of
Subtenant or its Agents or (v) the use or occupancy of the Subleased Premises by
Subtenant or its Agents.

Sublandlord shall indemnify, defend, protect, and hold Subtenant harmless from
and against all Claims which may be brought or made against Subtenant or which
Subtenant may pay or incur to the extent caused by a breach of this Sublease or
Master Lease by Sublandlord, except to the extent due to any action or inaction
by Subtenant or its agents.

19. Brokers. Each party hereto represents and warrants that it has dealt with no
broker in connection with this Sublease and the transactions contemplated
herein. Each party shall indemnify, protect, defend and hold the other party
harmless from all costs and expenses (including reasonable attorneys’ fees)
arising from or relating to a breach of the foregoing representation and
warranty.

20. Maintenance and Repair; Surrender of Subleased Premises. Subtenant shall, at
Subtenant’s sole cost and expense, keep the Subleased Premises, including all
improvements, fixtures and furnishings therein, in good order, repair and
condition at all times during the Sublease Term, and in any event at least in
the same condition as that when the Subtenant first takes possession of the
Subleased Premises less normal wear and tear and Subtenant shall otherwise
perform all maintenance and repairs in the Subleased Premises which Sublandlord
is required to perform under the Master Lease; provided however, that, if
Subtenant fails to make such repairs, Sublandlord may upon reasonable prior
written notice to Subtenant, but need not, make such repairs and replacements,
and Subtenant shall pay Sublandlord’s reasonable costs or expenses, arising from
Sublandlord’s involvement with such repairs and replacements upon being billed
for same. Upon the expiration or earlier termination of this Sublease, Subtenant
shall surrender the Subleased Premises in the same condition as they were in on
the Commencement Date, except for ordinary wear and tear.



--------------------------------------------------------------------------------

21. No Third Party Rights. The benefit of the provisions of this Sublease is
expressly limited to Sublandlord and Subtenant and their respective permitted
successors and assigns. Under no circumstances will any third party be construed
to have any rights as a third party beneficiary with respect to any of said
provisions.

22. Counterparts. This Sublease may be signed in two or more counterparts, each
of which shall be deemed an original and all of which shall constitute one
agreement.

23. Consent. This Sublease and Sublandlord’s and Subtenant’s obligations
hereunder are conditioned upon the written consent of Master Landlord. If
Sublandlord fails to obtain Master Landlord’s consent within thirty (30) days
after execution of this Sublease by Sublandlord, then Sublandlord or Subtenant
may terminate this Sublease by giving the other party written notice thereof.

IN WITNESS WHEREOF, the parties have executed this Sublease as of the date first
written above.

 

WELLSPRING BIOSCIENCES LLC KURA ONCOLOGY, INC. By:

/s/ Heidi Henson

By:

/s/ Troy Wilson

Its:

CFO

Its:

President & CEO



--------------------------------------------------------------------------------

EXHIBIT A

MASTER LEASE



--------------------------------------------------------------------------------

LEASE AGREEMENT

THIS LEASE AGREEMENT (this “Lease”) is made this 1st day of March, 2013, between
ARE-SD REGION NO. 24, LLC, a Delaware limited liability company (“Landlord”),
and WELLSPRING BIOSCIENCES LLC, a Delaware limited liability company (“Tenant”).

 

Building: 11119 North Torrey Pines, San Diego CA 92127 Premises: The east side
of the first floor of the Building, containing approximately 17,087 rentable
square feet, as determined by Landlord, as shown on Exhibit A. Project: The real
property on which the Building in which the Premises are located, together with
all improvements thereon and appurtenances thereto as described on Exhibit B.
Base Rent: $3.00 per rentable square foot of the Premises per month

 

Rentable Area of Premises: 17,087 sq. ft. Rentable Area of Project: 72,245 sq.
ft. Tenant’s Share of Operating Expenses: 23.65% Security Deposit: $51,261.00
Rent Adjustment Percentage: 3% Target Commencement Date: August 16, 2013

 

Base Term: Beginning on the Commencement Date and ending 36 months from the
first day of the first full month following the Commencement Date. Permitted
Use: Research and development laboratory, related office and other related uses
consistent with the character of the Project and otherwise in compliance with
the provisions of Section 7 hereof.

 

Address for Rent Payment: Landlord’s Notice Address: P.O. Box 79840 385 E.
Colorado Boulevard, Suite 299 Baltimore, MD 21279-0840 Pasadena, CA 91101
Attention: Corporate Secretary

 

Tenant’s Notice Address: Prior to Commencement Date: Following Commencement
Date: 3210 Merryfield Row 11119 North Torrey Pines Road, Suite 125 San Diego, CA
92121 San Diego CA 92127 Attention: President/CEO Attention: President/CEO

The following Exhibits and Addenda are attached hereto and incorporated herein
by this reference:

 

x EXHIBIT A - PREMISES DESCRIPTION x EXHIBIT B - DESCRIPTION OF PROJECT x
EXHIBIT C - WORK LETTER x EXHIBIT D - COMMENCEMENT DATE x EXHIBIT E - RULES AND
REGULATIONS x EXHIBIT F - TENANT’S PERSONAL PROPERTY x EXHIBIT G - SIGNAGE x
EXHIBIT H - CONTROL AREAS

1. Lease of Premises. Upon and subject to all of the terms and conditions
hereof, Landlord hereby leases the Premises to Tenant and Tenant hereby leases
the Premises from Landlord. The portions of the Project which are for the
non-exclusive use of tenants of the Project are collectively referred to herein
as the “Common Areas.” Landlord reserves the right to modify Common Areas,
provided that (i) such modifications do not materially adversely affect Tenant’s
use of the Premises for the

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory 11119 N. Torrey Pines/Wellspring - Page 2

 

Permitted Use, (ii) such modifications do not materially increase the
obligations or materially decrease the rights of Tenant under this Lease,
(iii) common restrooms shall continue to be available in the Building, and
(iv) Landlord shall endeavor to provide Tenant with prior notice of such
modifications together with a description of the scope of such modifications. In
no event shall Tenant have any approval rights over any modifications to the
Common Areas. From and after the Commencement Date through the expiration of the
Term, Tenant shall have access to the Building and the Premises 24 hours a day,
7 days a week, except in the case of emergencies, as the result of Legal
Requirements, the performance by Landlord of any installation, maintenance or
repairs, or any other temporary interruptions, and otherwise subject to the
terms of this Lease.

2. Delivery; Acceptance of Premises; Commencement Date. Landlord shall use
reasonable efforts to deliver the Premises to Tenant on or before the Target
Commencement Date, with Landlord’s Work Substantially Completed (“Delivery” or
“Deliver”). If Landlord fails to timely Deliver the Premises, Landlord shall not
be liable to Tenant for any loss or damage resulting therefrom, and this Lease
shall not be void or voidable except as provided herein. If Landlord does not
Deliver the Premises within 90 days of the Target Commencement Date for any
reason other than Force Majeure Delays and Tenant Delays, this Lease may be
terminated by Tenant by written notice to the Landlord, and if so terminated by
Tenant: (a) the Security Deposit, or any balance thereof (i.e., after deducting
therefrom all amounts to which Landlord is entitled under the provisions of this
Lease), shall be returned to Tenant, and (b) neither Landlord nor Tenant shall
have any further rights, duties or obligations under this Lease, except with
respect to provisions which expressly survive termination of this Lease. As used
herein, the terms “Landlord’s Work,” “Tenant Delays” and “Substantially
Completed” shall have the meanings set forth for such terms in the Work Letter.
If Tenant does not elect to void this Lease within 5 business days of the lapse
of such 90 day period, such right to void this Lease shall be waived and this
Lease shall remain in full force and effect.

The “Commencement Date” shall be the later of August 16, 2013 and the earlier
of: (i) the date Landlord Delivers the Premises to Tenant in vacant, broom clean
condition; or (ii) the date Landlord could have Delivered the Premises but for
Tenant Delays. Upon request of Landlord, Tenant shall execute and deliver a
written acknowledgment of the Commencement Date and the expiration date of the
Term when such are established in the form of the “Acknowledgement of
Commencement Date” attached to this Lease as Exhibit D; provided, however,
Tenant’s failure to execute and deliver such acknowledgment shall not affect
Landlord’s rights hereunder. The “Term” of this Lease shall be the Base Term, as
defined above on the first page of this Lease and the Extension Term which
Tenant may elect pursuant to Section 39 hereof. Landlord shall keep Tenant
updated on the progress of Landlord’s Work and shall, from time to time upon
written request from Tenant, provide a written notice of the date Landlord
anticipates it will Substantially Complete Landlord’s Work.

Except as set forth in the Work Letter, if applicable: (i) Tenant shall accept
the Premises in their condition as of the Commencement Date, subject to all
applicable Legal Requirements (as defined in Section 7 hereof); (ii) Landlord
shall have no obligation for any defects in the Premises; and (iii) Tenant’s
taking possession of the Premises shall be conclusive evidence that Tenant
accepts the Premises and that the Premises were in good condition at the time
possession was taken. Any occupancy of the Premises by Tenant before the
Commencement Date shall be subject to all of the terms and conditions of this
Lease, excluding the obligation to pay Base Rent and Operating Expenses.

For the period of 60 consecutive days after the Commencement Date, Landlord
shall, at its sole cost and expense (which shall not constitute an Operating
Expense), be responsible for any repairs that are required to be made to the
Building Systems (as defined in Section 13) serving the Premises, unless Tenant
or any Tenant Party was responsible for the cause of such repair, in which case
Tenant shall pay the cost.

Tenant agrees and acknowledges that, except as otherwise set forth in this
Lease, neither Landlord nor any agent of Landlord has made any representation or
warranty with respect to the condition of all or any portion of the Premises or
the Project, and/or the suitability of the Premises or the Project for

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory 11119 N. Torrey Pines/Wellspring - Page 3

 

the conduct of Tenant’s business, and Tenant waives any implied warranty that
the Premises or the Project are suitable for the Permitted Use. This Lease
constitutes the complete agreement of Landlord and Tenant with respect to the
subject matter hereof and supersedes any and all prior representations,
inducements, promises, agreements, understandings and negotiations which are not
contained herein. Landlord in executing this Lease does so in reliance upon
Tenant’s representations, warranties, acknowledgments and agreements contained
herein.

3. Rent.

(a) Base Rent. The first month’s Base Rent and the Security Deposit shall be due
and payable on delivery of an executed copy of this Lease to Landlord. Tenant
shall pay to Landlord in advance, without demand, abatement, deduction or
set-off, monthly installments of Base Rent on or before the first day of each
calendar month during the Term hereof, in lawful money of the United States of
America, at the office of Landlord for payment of Rent set forth above, or to
such other person or at such other place as Landlord may from time to time
designate in writing. Payments of Base Rent for any fractional calendar month
shall be prorated. The obligation of Tenant to pay Base Rent and other sums to
Landlord and the obligations of Landlord under this Lease are independent
obligations. Tenant shall have no right at any time to abate, reduce, or set-off
any Rent (as defined in Section 5) due hereunder except for any abatement as may
be expressly provided in this Lease.

(b) Additional Rent. In addition to Base Rent, Tenant agrees to pay to Landlord
as additional rent (“Additional Rent”): (i) Tenant’s Share of “Operating
Expenses” (as defined in Section 5), and (ii) any and all other amounts Tenant
assumes or agrees to pay under the provisions of this Lease, including, without
limitation, any and all other sums that may become due by reason of any default
of Tenant or failure to comply with the agreements, terms, covenants and
conditions of this Lease to be performed by Tenant, after any applicable notice
and cure period.

4. Base Rent Adjustments. Base Rent shall be increased on each annual
anniversary of the first day of the first full month during the Term of this
Lease (each an “Adjustment Date”) by multiplying the Base Rent payable
immediately before such Adjustment Date by the Rent Adjustment Percentage and
adding the resulting amount to the Base Rent payable immediately before such
Adjustment Date. Base Rent, as so adjusted, shall thereafter be due as provided
herein. Base Rent adjustments for any fractional calendar month shall be
prorated.

5. Operating Expense Payments. Landlord shall deliver to Tenant a written
estimate of Operating Expenses for each calendar year during the Term (the
“Annual Estimate”), which may be revised by Landlord from time to time during
such calendar year. During each month of the Term, on the same date that Base
Rent is due, Tenant shall pay Landlord an amount equal to 1/12th of Tenant’s
Share of the Annual Estimate. Payments for any fractional calendar month shall
be prorated.

The term “Operating Expenses” means all costs and expenses of any kind or
description whatsoever incurred or accrued each calendar year by Landlord with
respect to the Project (including, without duplication, Taxes (as defined in
Section 9), capital repairs and improvements amortized over the lesser of 10
years and the useful life of such capital items (“Approved Capital Expenses”),
and the costs of Landlord’s third party property manager (not to exceed 3.0% of
Base Rent) or, if there is no third party property manager, administration rent
in the amount of 3.0% of Base Rent), excluding only:

(a) the original construction costs of the Project and renovation prior to the
date of the Lease and costs of correcting defects in such original construction
or renovation;

(b) capital expenditures for expansion of the Project and other capital
expenditures to the extent not Approved Capital Expenses;

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory 11119 N. Torrey Pines/Wellspring - Page 4

 

(c) any costs incurred to remove, study, test, remediate or otherwise related to
the presence of Hazardous Materials in or about the Building or the Project,
which Hazardous Materials Tenant proves (i) existed prior to the Commencement
Date, (ii) originated from any separately demised tenant space within the
Project other than the Premises or (iii) were not brought upon, kept, used,
stored, handled, treated, generated in, or released or disposed of from, the
Project by Tenant or any Tenant Party;

(d) interest, principal payments of Mortgage (as defined in Section 27) debts of
Landlord, financing costs and amortization of funds borrowed by Landlord,
whether secured or unsecured and all payments or base rent (but not taxes or
operating expenses) under any ground lease or other underlying lease of all or
any portion of the Project;

(e) depreciation of the Project and capital reserves (except for capital
improvements amortized as set forth above, the cost of which are includable in
Operating Expenses);

(f) advertising, legal and space planning expenses and leasing commissions and
other costs and expenses incurred in procuring and leasing space to tenants for
the Project, including any leasing office maintained in the Project, free rent
and construction allowances for tenants;

(g) legal and other expenses incurred in the negotiation or enforcement of
leases;

(h) completing, fixturing, improving, renovating, painting, redecorating or
other work, which Landlord pays for or performs for other tenants within their
premises, and costs of correcting defects in such work;

(i) costs to be reimbursed by other tenants of the Project or Taxes to be paid
directly by Tenant or other tenants of the Project, whether or not actually
paid;

(j) salaries, wages, benefits and other compensation paid to officers and
employees of Landlord who are not assigned in whole or in part to the operation,
management, maintenance or repair of the Project;

(k) general organizational, administrative and overhead costs relating to
maintaining Landlord‘s existence, either as a corporation, partnership, or other
entity, including general corporate, legal and accounting expenses;

(l) costs (including attorneys’ fees and costs of settlement, judgments and
payments in lieu thereof) incurred in connection with disputes with tenants,
other occupants, or prospective tenants, and costs and expenses, including legal
fees, incurred in connection with negotiations or disputes with employees,
consultants, management agents, leasing agents, purchasers or mortgagees of the
Building;

(m) costs incurred by Landlord due to the violation by Landlord, its employees,
agents or contractors or any tenant of the terms and conditions of any lease of
space in the Project or any Legal Requirement (as defined in Section 7);

(n) penalties, fines or interest incurred as a result of Landlord‘s inability or
failure to make payment of Taxes and/or to file any tax or informational returns
when due, or from Landlord‘s failure to make any payment of Taxes required to be
made by Landlord hereunder before delinquency;

(o) overhead and profit increment paid to Landlord or to subsidiaries or
affiliates of Landlord for goods and/or services in or to the Project to the
extent the same exceeds the costs of such goods and/or services rendered by
unaffiliated third parties on a competitive basis;

(p) costs of Landlord’s charitable or political contributions, or of fine art
maintained at the Project;

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory 11119 N. Torrey Pines/Wellspring - Page 5

 

(q) costs in connection with services (including electricity), items or other
benefits of a type which are not standard for the Project and which are not
available to Tenant without specific charges therefor, but which are provided to
another tenant or occupant of the Project, whether or not such other tenant or
occupant is specifically charged therefor by Landlord;

(r) costs incurred in the sale or refinancing of the Project;

(s) net income taxes of Landlord or the owner of any interest in the Project,
franchise, capital stock, gift, estate or inheritance taxes or any federal,
state or local documentary taxes imposed against the Project or any portion
thereof or interest therein;

(t) real estate broker’s commissions;

(u) any expenses otherwise includable within Operating Expenses to the extent
actually reimbursed by insurance or third parties other than tenants of the
Project under leases for space in the Project;

(v) except as provided in the Work Letter, the costs of Landlord’s Work and
correcting construction defects with respect to Landlord’s Work;

(w) the cost of constructing or operating a Common Area fitness center,
conference center and/or cafe which are constructed or installed by Landlord
following the Commencement Date (each, a “Common Area Amenity”) and which Common
Area Amenity Tenant has elected by delivery of written notice to Landlord not to
use during the Term (provided, however, that if the construction of such Common
Area Amenity results in an increase of the assessed valuation of the Premises,
Tenant shall be responsible for Tenant’s Share of Taxes resulting from such
increase in such assessed valuation as part of Operating Expenses). Tenant
understands and agrees that if Tenant has elected by written notice to Landlord
not to use a Common Area Amenity, (i) Tenant shall have no right to the use or
benefit of such Common Area Amenity, and (ii) if Tenant or any of Tenant’s
employees uses any Common Area Amenity, Tenant shall be required to pay Tenant’s
Share of Operating Expenses (other than the initial construction costs of such
Common Area Amenity) such Common Area Amenity, which payments shall be
retroactive to the date that Tenant or any of Tenant’s employees commenced using
the Common Area Amenity and shall continue through the expiration of the Term;
and

(x) the costs incurred in connection with the performance of alterations or
modifications to the Project that are required solely due to the non-compliance
of the Project with Legal Requirements applicable to the Project as of the
Commencement Date, except to the extent such alterations or modifications are
triggered by reason of Tenant’s particular use of the Premises or Tenant’s
Alterations, in which case Tenant shall be solely responsible subject to
Section 7.

Notwithstanding anything to the contrary contained in this Lease, Tenant shall
only be responsible for any earthquake deductible or uninsured earthquake damage
payable by Landlord up to Tenant’s Share of 5% of the replacement cost of the
Project. Following earthquake damage to the Project, Tenant shall pay Tenant’s
Share of any such deductible or uninsured damage in equal monthly installments
(not to exceed the cap set forth above) amortized over the remaining balance of
the Term of the Lease.

Within 90 days after the end of each calendar year (or such longer period as may
be reasonably required), Landlord shall furnish to Tenant a statement (an
“Annual Statement”) showing in reasonable detail: (a) the total and Tenant’s
Share of actual Operating Expenses for the previous calendar year, and (b) the
total of Tenant’s payments in respect of Operating Expenses for such year. If
Tenant’s Share of actual Operating Expenses for such year exceeds Tenant’s
payments of Operating Expenses for such year, the excess shall be due and
payable by Tenant as Rent within 30 days after delivery of such Annual Statement
to Tenant. If Tenant’s payments of Operating Expenses for such year exceed
Tenant’s Share

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory 11119 N. Torrey Pines/Wellspring - Page 6

 

of actual Operating Expenses for such year Landlord shall pay the excess to
Tenant within 30 days after delivery of such Annual Statement, except that after
the expiration, or earlier termination of the Term or if Tenant is delinquent in
its obligation to pay Rent, Landlord shall pay the excess to Tenant after
deducting all other amounts due Landlord.

The Annual Statement shall be final and binding upon Tenant unless Tenant,
within 45 days after Tenant’s receipt thereof, shall contest any item therein by
giving written notice to Landlord, specifying each item contested and the reason
therefor. If, during such 45 day period, Tenant reasonably and in good faith
questions or contests the accuracy of Landlord’s statement of Tenant’s Share of
Operating Expenses, Landlord will provide Tenant with access to Landlord’s books
and records relating to the operation of the Project and such information as
Landlord reasonably determines to be responsive to Tenant’s questions (the
“Expense Information”). If after Tenant’s review of such Expense Information,
Landlord and Tenant cannot agree upon the amount of Tenant’s Share of Operating
Expenses, then Tenant shall have the right to have an independent public
accounting firm selected by Tenant from among the 4 largest in the United
States, working pursuant to a fee arrangement other than a contingent fee (at
Tenant’s sole cost and expense) and approved by Landlord (which approval shall
not be unreasonably withheld or delayed), audit and/or review the Expense
Information for the year in question (the “Independent Review”). The results of
any such Independent Review shall be binding on Landlord and Tenant. If the
Independent Review shows that the payments actually made by Tenant with respect
to Operating Expenses for the calendar year in question exceeded Tenant’s Share
of Operating Expenses for such calendar year, Landlord shall at Landlord’s
option either (i) credit the excess amount to the next succeeding installments
of estimate Operating Expenses or (ii) pay the excess to Tenant within 30 days
after delivery of such statement, except that after the expiration or earlier
termination of this Lease or if Tenant is delinquent in its obligation to pay
Rent, Landlord shall pay the excess to Tenant after deducting all other amounts
due Landlord. If the Independent Review shows that Tenant’s payments with
respect to Operating Expenses for such calendar year were less than Tenant’s
Share of Operating Expenses for the calendar year, Tenant shall pay the
deficiency to Landlord within 30 days after delivery of such statement. If the
Independent Review shows that Tenant has overpaid with respect to Operating
Expenses by more than 5%, then Landlord shall reimburse Tenant for all costs
incurred by Tenant for the Independent Review. Operating Expenses for the
calendar years in which Tenant’s obligation to share therein begins and ends
shall be prorated. Notwithstanding anything set forth herein to the contrary, if
the Project is not at least 95% occupied on average during any year of the Term,
Tenant’s Share of Operating Expenses for such year shall be computed as though
the Project had been 95% occupied on average during such year.

“Tenant’s Share” shall be the percentage set forth on the first page of this
Lease as Tenant’s Share as reasonably adjusted by Landlord for changes in the
physical size of the Project occurring thereafter. The rentable area of the
Premises shall not be subject to re-measurement by either party during the Term.
If Landlord has a reasonable basis for doing so, Landlord may equitably increase
Tenant’s Share for any item of expense or cost reimbursable by Tenant that
relates to a repair, replacement, or service that benefits only the Premises or
only a portion of the Project that includes the Premises or that varies with
occupancy or use. Base Rent, Tenant’s Share of Operating Expenses and all other
amounts payable by Tenant to Landlord hereunder are collectively referred to
herein as “Rent.”

6. Security Deposit. Tenant shall deposit with Landlord, upon delivery of an
executed copy of this Lease to Landlord, a security deposit (the “Security
Deposit”) for the performance of all of Tenant’s obligations hereunder in the
amount set forth on page 1 of this Lease, which Security Deposit shall be in the
form of an unconditional and irrevocable letter of credit (the “Letter of
Credit”): (i) in form and substance satisfactory to Landlord, (ii) naming
Landlord as beneficiary, (iii) expressly allowing Landlord to draw upon it at
any time from time to time by delivering to the issuer notice that Landlord is
entitled to draw thereunder, (iv) issued by an FDIC-insured financial
institution satisfactory to Landlord, and (v) redeemable by presentation of a
sight draft in the state of Landlord’s choice. If Tenant does not provide
Landlord with a substitute Letter of Credit complying with all of the
requirements hereof at least 10 days before the stated expiration date of any
then current Letter of Credit, Landlord shall have the right to draw the full
amount of the current Letter of Credit and hold the funds drawn in cash without
obligation

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory 11119 N. Torrey Pines/Wellspring - Page 7

 

for interest thereon as the Security Deposit. The Security Deposit shall be held
by Landlord as security for the performance of Tenant’s obligations under this
Lease. The Security Deposit is not an advance rental deposit or a measure of
Landlord’s damages in case of Tenant’s default. Upon each occurrence of a
Default (as defined in Section 20), Landlord may use all or any part of the
Security Deposit to pay delinquent payments due under this Lease, future rent
damages under California Civil Code Section 1951.2, and the cost of any damage,
injury, expense or liability caused by such Default, without prejudice to any
other remedy provided herein or provided by law. Landlord’s right to use the
Security Deposit under this Section 6 includes the right to use the Security
Deposit to pay future rent damages following the termination of this Lease
pursuant to Section 21(c) below. Upon any use of all or any portion of the
Security Deposit, Tenant shall pay Landlord on demand the amount that will
restore the Security Deposit to the amount set forth on Page 1 of this Lease.
Tenant hereby waives the provisions of any law, now or hereafter in force,
including, without limitation, California Civil Code Section 1950.7, which
provide that Landlord may claim from a security deposit only those sums
reasonably necessary to remedy defaults in the payment of Rent, to repair damage
caused by Tenant or to clean the Premises, it being agreed that Landlord may, in
addition, claim those sums reasonably necessary to compensate Landlord for any
other loss or damage, foreseeable or unforeseeable, caused by the act or
omission of Tenant or any officer, employee, agent or invitee of Tenant. Upon
bankruptcy or other debtor-creditor proceedings against Tenant, the Security
Deposit shall be deemed to be applied first to the payment of Rent and other
charges due Landlord for periods prior to the filing of such proceedings. Upon
any such use of all or any portion of the Security Deposit, Tenant shall, within
5 days after demand from Landlord, restore the Security Deposit to its original
amount. If Tenant shall fully perform every provision of this Lease to be
performed by Tenant, the Security Deposit, or any balance thereof (i.e., after
deducting therefrom all amounts to which Landlord is entitled under the
provisions of this Lease), shall be returned to Tenant (or, at Landlord’s
option, to the last assignee of Tenant’s interest hereunder) within 60 days
after the expiration or earlier termination of this Lease.

If Landlord transfers its interest in the Project or this Lease, Landlord shall
either (a) transfer any Security Deposit then held by Landlord to a person or
entity assuming Landlord’s obligations under this Section 6, or (b) return to
Tenant any Security Deposit then held by Landlord and remaining after the
deductions permitted herein. Upon such transfer to such transferee or the return
of the Security Deposit to Tenant, Landlord shall have no further obligation
with respect to the Security Deposit, and Tenant’s right to the return of the
Security Deposit shall apply solely against Landlord’s transferee. The Security
Deposit is not an advance rental deposit or a measure of Landlord’s damages in
case of Tenant’s default. Landlord’s obligation respecting the Security Deposit
is that of a debtor, not a trustee, and no interest shall accrue thereon.

7. Use. The Premises shall be used solely for the Permitted Use set forth in the
basic lease provisions on page 1 of this Lease, and in compliance with all laws,
orders, judgments, ordinances, regulations, codes, directives, permits,
licenses, covenants and restrictions now or hereafter applicable to the
Premises, and to the use and occupancy thereof, including, without limitation,
the Americans With Disabilities Act, 42 U.S.C. § 12101, et seq. (together with
the regulations promulgated pursuant thereto, “ADA”) (collectively, “Legal
Requirements” and each, a “Legal Requirement”). Tenant shall, upon 5 days’
written notice from Landlord, discontinue any use of the Premises which is
declared by any Governmental Authority (as defined in Section 9) having
jurisdiction to be a violation of a Legal Requirement. Tenant will not use or
permit the Premises to be used for any purpose or in any manner that would void
Tenant’s or Landlord’s insurance, increase the insurance risk, or cause the
disallowance of any sprinkler or other credits. The use that Tenant has
disclosed to Landlord that Tenant will be making of the Premises as of the
Commencement Date will not result in the voidance of or an increased insurance
risk with respect to the insurance currently being maintained by Landlord.
Tenant shall not permit any part of the Premises to be used as a “place of
public accommodation”, as defined in the ADA or any similar legal requirement.
Tenant shall reimburse Landlord promptly upon demand for any additional premium
charged for any such insurance policy by reason of Tenant’s failure to comply
with the provisions of this Section or otherwise caused by Tenant’s use and/or
occupancy of the Premises. Tenant will use the Premises in a careful, safe and
proper manner and will not commit or permit waste, overload the floor or
structure of the Premises, subject the Premises to use that would damage the

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory 11119 N. Torrey Pines/Wellspring - Page 8

 

Premises or obstruct or interfere with the rights of Landlord or other tenants
or occupants of the Project, including conducting or giving notice of any
auction, liquidation, or going out of business sale on the Premises, or using or
allowing the Premises to be used for any unlawful purpose. Tenant shall cause
any equipment or machinery to be installed in the Premises so as to reasonably
prevent sounds or vibrations from the Premises from extending into Common Areas,
or other space in the Project. Tenant shall not place any machinery or equipment
which will overload the floor in or upon the Premises or transport or move such
items through the Common Areas of the Project or in the Project elevators
without the prior written consent of Landlord. Except as may be provided under
the Work Letter, Tenant shall not, without the prior written consent of
Landlord, use the Premises in any manner which will require ventilation, air
exchange, heating, gas, steam, electricity or water beyond the existing capacity
of the Project as proportionately allocated to the Premises based upon Tenant’s
Share as usually furnished for the Permitted Use.

Landlord shall, as an Operating Expense (to the extent such Legal Requirement is
generally applicable to similar buildings in the area in which the Project is
located) make any alterations or modifications to the Project that are required
by Legal Requirements, including the ADA, unless such alterations or
modifications are triggered by reason of Tenant’s, as compared to other tenants
of the Project, particular use of the Premises or any Tenant Alterations, in
which case Landlord shall make such alterations or modifications to the Project
at Tenant’s expense. Except as provided in the immediately preceding sentence,
Tenant, at its sole expense, shall make any alterations or modifications to the
interior or the exterior of the Premises or the Project that are required by
Legal Requirements (including, without limitation, compliance of the Premises
with the ADA) related to Tenant’s particular use or occupancy of the Premises or
any Tenant Alterations. Notwithstanding any other provision herein to the
contrary, Tenant shall be responsible for any and all demands, claims,
liabilities, losses, costs, expenses, actions, causes of action, damages or
judgments, and all reasonable expenses incurred in investigating or resisting
the same (including, without limitation, reasonable attorneys’ fees, charges and
disbursements and costs of suit) (collectively, “Claims”) arising out of or in
connection with Legal Requirements related to Tenant’s particular use or
occupancy of the Premises or any Tenant Alterations, and Tenant shall indemnify,
defend, hold and save Landlord harmless from and against any and all Claims
arising out of or in connection with any failure of the Premises to comply with
any Legal Requirement related to Tenant’s specific use or occupancy of the
Premises or any Tenant Alterations.

8. Holding Over. If, with Landlord’s express written consent, Tenant retains
possession of the Premises after the termination of the Term, (i) unless
otherwise agreed in such written consent, such possession shall be subject to
immediate termination by Landlord at any time, (ii) all of the other terms and
provisions of this Lease (including, without limitation, the adjustment of Base
Rent pursuant to Section 4 hereof) shall remain in full force and effect
(excluding any expansion or renewal option or other similar right or option)
during such holdover period, (iii) Tenant shall continue to pay Base Rent in the
amount payable upon the date of the expiration or earlier termination of this
Lease or such other amount as Landlord may indicate, in Landlord’s sole and
absolute discretion, in such written consent, and (iv) all other payments shall
continue under the terms of this Lease. If Tenant remains in possession of the
Premises after the expiration or earlier termination of the Term without the
express written consent of Landlord, (A) Tenant shall become a tenant at
sufferance upon the terms of this Lease except that the monthly rental shall
(x) for the first 30 days, be equal to 125% of Base Rent in effect during the
last 30 days of the Term, and (y) thereafter, be equal to 150% of Base Rent in
effect during the last 30 days of the Term, and (B) Tenant shall be responsible
for all damages suffered by Landlord resulting from or occasioned by Tenant’s
holding over, including consequential damages. No holding over by Tenant,
whether with or without consent of Landlord, shall operate to extend this Lease
except as otherwise expressly provided, and this Section 8 shall not be
construed as consent for Tenant to retain possession of the Premises. Acceptance
by Landlord of Rent after the expiration of the Term or earlier termination of
this Lease shall not result in a renewal or reinstatement of this Lease.

9. Taxes. Landlord shall pay, as part of Operating Expenses, all taxes, levies,
fees, assessments and governmental charges of any kind, existing as of the
Commencement Date or thereafter enacted (collectively referred to as “Taxes”),
imposed by any federal, state, regional, municipal,

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory 11119 N. Torrey Pines/Wellspring - Page 9

 

local or other governmental authority or agency, including, without limitation,
quasi-public agencies (collectively, “Governmental Authority”) during the Term,
including, without limitation, all Taxes: (i) imposed on or measured by or
based, in whole or in part, on rent payable to (or gross receipts received by)
Landlord under this Lease and/or from the rental by Landlord of the Project or
any portion thereof, or (ii) based on the square footage, assessed value or
other measure or evaluation of any kind of the Premises or the Project, or
(iii) assessed or imposed by or on the operation or maintenance of any portion
of the Premises or the Project, including parking, or (iv) assessed or imposed
by, or at the direction of, or resulting from Legal Requirements, or
interpretations thereof, promulgated by any Governmental Authority, or
(v) imposed as a license or other fee, charge, tax, or assessment on Landlord’s
business or occupation of leasing space in the Project. Landlord may contest by
appropriate legal proceedings the amount, validity, or application of any Taxes
or liens securing Taxes. Notwithstanding anything to the contrary herein,
Landlord shall only charge Tenant for such assessments as if those assessments
were paid by Landlord over the longest possible term which Landlord is permitted
to pay for the applicable assessments without additional charge other than
interest, if any, provided under the terms of the underlying assessments.
Notwithstanding anything to the contrary contained in this Lease, Taxes shall
not include any net income taxes, gross receipts tax, estate taxes or
inheritance taxes imposed on Landlord except to the extent such net income taxes
are in substitution for any Taxes payable hereunder, or any late penalties,
interest or fines. If any such Tax is levied or assessed directly against
Tenant, then Tenant shall be responsible for and shall pay the same at such
times and in such manner as the taxing authority shall require. Tenant shall
pay, prior to delinquency, any and all Taxes levied or assessed against any
personal property or trade fixtures placed by Tenant in the Premises, whether
levied or assessed against Landlord or Tenant. If any Taxes on Tenant’s personal
property or trade fixtures are levied against Landlord or Landlord’s property,
or if the assessed valuation of the Project is increased by a value attributable
to improvements in or alterations to the Premises, whether owned by Landlord or
Tenant and whether or not affixed to the real property so as to become a part
thereof, higher than the base valuation on which Landlord from time-to-time
allocates Taxes to all tenants in the Project, Landlord shall have the right,
but not the obligation, to pay such Taxes. Landlord’s determination of any
excess assessed valuation shall be binding and conclusive, absent manifest
error. The amount of any such payment by Landlord shall constitute Additional
Rent due from Tenant to Landlord immediately upon demand.

10. Parking. Subject to all matters of record, Force Majeure, a Taking (as
defined in Section 19 below) and the exercise by Landlord of its rights
hereunder, Tenant shall have the right, in common with other tenants of the
Project, to use 58 parking spaces in those areas designated for non-reserved
parking, subject in each case to Landlord’s rules and regulations at no
additional cost during the Base Term and the Extension Term (as defined in
Section 39). Landlord may allocate parking spaces among Tenant and other tenants
in the Project if Landlord determines that such parking facilities are becoming
crowded. Three (3) of the parking spaces which Tenant is entitled to use
pursuant to the first sentence of this Section 10 shall be marked as being
reserved for Tenant in a manner consistent with Landlord’s program at the
Project with respect to the reservation of parking spaces. Landlord shall not be
responsible for enforcing Tenant’s parking rights against any third parties,
including other tenants of the Project or for enforcing any reservation of
parking spaces.

11. Utilities, Services. Landlord shall provide, subject to the terms of this
Section 11, water, electricity, heat, light, power, sewer, and other utilities
(including gas and fire sprinklers to the extent the Project is plumbed for such
services), and, with respect to the Common Areas only, refuse and trash
collection and janitorial services (collectively, “Utilities”). Landlord shall
pay, as Operating Expenses or subject to Tenant’s reimbursement obligation, for
all Utilities used on the Premises, all maintenance charges for Utilities, and
any storm sewer charges or other similar charges for Utilities imposed by any
Governmental Authority or Utility provider, and any taxes, penalties, surcharges
or similar charges thereon. If Landlord reasonably determines that Tenant is
using Utilities in excess of Tenant’s Share, Landlord may cause, at Tenant’s
expense, any Utilities to be separately metered or charged directly to Tenant by
the provider. Landlord may otherwise cause any Utilities to be separately
metered at Landlord’s cost. Tenant shall pay directly to the Utility provider,
prior to delinquency, any separately metered Utilities and services which may be
furnished to Tenant or the Premises during the Term.

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory 11119 N. Torrey Pines/Wellspring - Page 10

 

Tenant shall pay, as part of Operating Expenses, its share of all charges for
jointly metered Utilities based upon consumption, as reasonably determined by
Landlord. No interruption or failure of Utilities, from any cause whatsoever
other than Landlord’s willful misconduct, shall result in eviction or
constructive eviction of Tenant, termination of this Lease or the abatement of
Rent. Tenant agrees to limit use of water and sewer with respect to Common Areas
to normal restroom use. Tenant shall be responsible for obtaining and paying for
its own janitorial services for the Premises.

Landlord’s sole obligation for either providing emergency generators or
providing emergency back-up power to Tenant shall be: (i) to provide emergency
generators with not less than the capacity of the emergency generators located
in the Building as of the date hereof, and (ii) to contract with a third party
to maintain the emergency generators as per the manufacturer’s standard
maintenance guidelines. Landlord shall have no obligation to provide Tenant with
operational emergency generators or back-up power or to supervise, oversee or
confirm that the third party maintaining the emergency generators is maintaining
the generators as per the manufacturer’s standard guidelines or otherwise.
During any period of replacement, repair or maintenance of the emergency
generators when the emergency generators are not operational, including any
delays thereto due to the inability to obtain parts or replacement equipment,
Landlord shall have no obligation to provide Tenant with an alternative back-up
generator or generators or alternative sources of back-up power. Tenant
expressly acknowledges and agrees that Landlord does not guaranty that such
emergency generators will be operational at all times or that emergency power
will be available to the Premises when needed. If Tenant reasonably determines
that the backup power available from the emergency generators existing at the
Project are not sufficient for Tenant’s use of the Premises, Tenant shall have
the right, at Tenant’s sole cost and expense, to install an emergency generator
at the Project at a location reasonably acceptable to Landlord and Tenant for
the exclusive use of Tenant. Tenant’s installation of such emergency generator
shall be treated as an Alteration and be subject to the terms of Section 12.

12. Alterations and Tenant’s Property. Any alterations, additions, or
improvements made to the Premises by or on behalf of Tenant, including
additional locks or bolts of any kind or nature upon any doors or windows in the
Premises, but excluding installation, removal or realignment of furniture
systems (other than removal of furniture systems owned or paid for by Landlord)
not involving any modifications to the structure or connections (other than by
ordinary plugs or jacks) to Building Systems (as defined in Section 13)
(“Alterations”) shall be subject to Landlord’s prior written consent, which may
be given or withheld in Landlord’s sole discretion if any such Alteration
affects the structure or Building Systems and shall not be otherwise
unreasonably withheld. Tenant may construct nonstructural Alterations in the
Premises without Landlord’s prior approval if the aggregate cost of all such
work in any 12 month period does not exceed $25,000 (a “Notice-Only
Alteration”), provided Tenant notifies Landlord in writing of such intended
Notice-Only Alteration, and such notice shall be accompanied by plans,
specifications, work contracts and such other information concerning the nature
and cost of the Notice-Only Alteration as may be reasonably requested by
Landlord, which notice and accompanying materials shall be delivered to Landlord
not less than 15 business days in advance of any proposed construction. If
Landlord approves any Alterations, Landlord may impose such conditions on Tenant
in connection with the commencement, performance and completion of such
Alterations as Landlord may deem appropriate in Landlord’s reasonable
discretion. Any request for approval shall be in writing, delivered not less
than 15 business days in advance of any proposed construction, and accompanied
by plans, specifications, bid proposals, work contracts and such other
information concerning the nature and cost of the alterations as may be
reasonably requested by Landlord, including the identities and mailing addresses
of all persons performing work or supplying materials. Landlord’s right to
review plans and specifications and to monitor construction shall be solely for
its own benefit, and Landlord shall have no duty to ensure that such plans and
specifications or construction comply with applicable Legal Requirements. Tenant
shall cause, at its sole cost and expense, all Alterations to comply with
insurance requirements and with Legal Requirements and shall implement at its
sole cost and expense any alteration or modification required by Legal
Requirements as a result of any Alterations. Tenant shall pay to Landlord, as
Additional Rent, on demand an amount equal to 3% of all charges incurred by
Tenant or its contractors or agents in connection with any Alteration to cover
Landlord’s overhead and expenses for plan review, coordination, scheduling and
supervision. Before Tenant begins any Alteration, Landlord

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory 11119 N. Torrey Pines/Wellspring - Page 11

 

may post on and about the Premises notices of non-responsibility pursuant to
applicable law. Tenant shall reimburse Landlord for, and indemnify and hold
Landlord harmless from, any expense incurred by Landlord by reason of faulty
work done by Tenant or its contractors, delays caused by such work, or
inadequate cleanup.

Tenant shall furnish security or make other arrangements reasonably satisfactory
to Landlord to assure payment for the completion of all Alterations work free
and clear of liens, and shall provide (and cause each contractor or
subcontractor to provide) certificates of insurance for workers’ compensation
and other coverage in amounts and from an insurance company satisfactory to
Landlord protecting Landlord against liability for personal injury or property
damage during construction. Upon completion of any Alterations, Tenant shall
deliver to Landlord: (i) sworn statements setting forth the names of all
contractors and subcontractors who did the work and final lien waivers from all
such contractors and subcontractors; and (ii) “as built” plans for any such
Alteration.

Except for Removable Installations (as hereinafter defined) and Tenant’s
Property, all Installations (as hereinafter defined) shall be and shall remain
the property of Landlord during the Term and following the expiration or earlier
termination of the Term, shall not be removed by Tenant at any time during the
Term, and shall remain upon and be surrendered with the Premises as a part
thereof. Notwithstanding the foregoing, Landlord may, at the time its approval
of any such Installation is requested, or at the time it receives notice of a
Notice Only Alteration, notify Tenant that Landlord requires that Tenant remove
such Installation upon the expiration or earlier termination of the Term, in
which event Tenant shall remove such Installation in accordance with the
immediately succeeding sentence. Upon the expiration or earlier termination of
the Term, Tenant shall remove (i) all wires, cables or similar equipment which
Tenant has installed in the Premises or in the risers or plenums of the
Building, (ii) any Installations for which Landlord has given Tenant notice of
removal in accordance with the immediately preceding sentence, and (iii) all of
Tenant’s Property (as hereinafter defined), and Tenant shall restore and repair
any damage caused by or occasioned as a result of such removal, including,
without limitation, capping off all such connections behind the walls of the
Premises and repairing any holes. During any restoration period beyond the
expiration or earlier termination of the Term, Tenant shall pay Rent to Landlord
as provided herein as if said space were otherwise occupied by Tenant. If
Landlord is requested by Tenant or any lender, lessor or other person or entity
claiming an interest in any of Tenant’s Property to waive any lien Landlord may
have against any of Tenant’s Property, and Landlord consents to such waiver,
then Landlord shall be entitled to be paid as administrative rent a fee of
$1,000 per occurrence for its time and effort in preparing and negotiating such
a waiver of lien.

For purposes of this Lease, (x) “Removable Installations” means any items listed
on Exhibit F attached hereto and any items agreed by Landlord in writing to be
included on Exhibit F in the future, (y) “Tenant’s Property” means Removable
Installations and, other than Installations, any personal property, trade
fixtures, machinery or equipment of Tenant that may be removed without material
damage to the Premises, and (z) “Installations” means all property of any kind
paid for with the TI Fund, all Alterations, all fixtures, and all partitions,
hardware, built-in machinery, built-in casework and cabinets and other similar
additions, equipment, property and improvements built into the Premises so as to
become an integral part of the Premises, including, without limitation, fume
hoods which penetrate the roof or plenum area, built-in cold rooms, built-in
warm rooms, walk-in cold rooms, walk-in warm rooms, deionized water systems,
glass washing equipment, autoclaves, chillers, built-in plumbing, electrical and
mechanical equipment and systems, and any power generator and transfer switch.

Tenant shall not be required to remove Landlord’s Work at the expiration or
earlier termination of the Term nor shall Tenant have the right to remove any
Landlord’s Work at any time.

13. Landlord’s Repairs. Landlord, as an Operating Expense (except to the extent
the cost thereof is excluded from Operating Expenses pursuant to Section 5
hereof), shall maintain all of the structural, exterior, parking and other
Common Areas of the Project, including HVAC, plumbing, fire sprinklers,
elevators and all other building systems serving the Premises and other portions
of the Project (“Building Systems”), in good repair, reasonable wear and tear
and uninsured losses and damages

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory 11119 N. Torrey Pines/Wellspring - Page 12

 

caused by Tenant, or by any of Tenant’s agents, servants, employees, invitees
and contractors (collectively, “Tenant Parties”) excluded. Subject to the
provisions of the penultimate paragraph of Section 17, losses and damages caused
by Tenant or any Tenant Party shall be repaired by Landlord, to the extent not
covered by insurance, at Tenant’s sole cost and expense. Landlord reserves the
right to stop Building Systems services when necessary (i) by reason of accident
or emergency, or (ii) for planned repairs, alterations or improvements, which
are, in the judgment of Landlord, desirable or necessary to be made, until said
repairs, alterations or improvements shall have been completed. Landlord shall
have no responsibility or liability for failure to supply Building Systems
services during any such period of interruption; provided, however, that
Landlord shall, except in case of emergency, make a commercially reasonable
effort to give Tenant 48 hours advance notice of any planned stoppage of
Building Systems services for routine maintenance, repairs, alterations or
improvements. Landlord shall use reasonable efforts to minimize interruption of
Tenant’s business during such planned stoppages of Building Systems and
Utilities. Tenant shall promptly give Landlord written notice of any repair
required by Landlord pursuant to this Section, after which Landlord shall make a
commercially reasonable effort to effect such repair. Landlord shall not be
liable for any failure to make any repairs or to perform any maintenance unless
such failure shall persist for an unreasonable time after Tenant’s written
notice of the need for such repairs or maintenance. Tenant waives its rights
under any state or local law to terminate this Lease or to make such repairs at
Landlord’s expense and agrees that the parties’ respective rights with respect
to such matters shall be solely as set forth herein. Notwithstanding anything to
the contrary contained herein, repairs required as the result of fire,
earthquake, flood, vandalism, war, or similar cause of damage or destruction
shall be controlled by Section 18.

14. Tenant’s Repairs. Subject to Section 13 hereof, Tenant, at its expense,
shall repair, replace and maintain in good condition all portions of the
Premises, including, without limitation, entries, doors, ceilings, interior
windows, interior walls, and the interior side of demising walls; provided,
however, that Landlord shall be responsible, as part of Operating Expenses, for
repairs, replacements and maintenance that constitute capital expenditures that
Landlord, in its sole and absolute discretion, determines to be necessary.
Should Tenant fail to make any such repair or replacement or fail to maintain
the Premises, Landlord shall give Tenant notice of such failure. If Tenant fails
to commence cure of such failure within 10 days of Landlord’s notice, and
thereafter diligently prosecute such cure to completion, Landlord may perform
such work and shall be reimbursed by Tenant within 10 days after demand
therefor; provided, however, that if such failure by Tenant creates or could
create an emergency, Landlord may immediately commence cure of such failure and
shall thereafter be entitled to recover the costs of such cure from Tenant.
Subject to Sections 17 and 18, Tenant shall bear the full uninsured cost of any
repair or replacement to any part of the Project that results from damage caused
by Tenant or any Tenant Party and any repair that benefits only the Premises.

15. Mechanic’s Liens. Tenant shall discharge, by bond or otherwise, any
mechanic’s lien filed against the Premises or against the Project for work
claimed to have been done for, or materials claimed to have been furnished to,
Tenant within 10 days after the filing thereof, at Tenant’s sole cost and shall
otherwise keep the Premises and the Project free from any liens arising out of
work performed, materials furnished or obligations incurred by Tenant. Should
Tenant fail to discharge any lien described herein, Landlord shall have the
right, but not the obligation, to pay such claim or post a bond or otherwise
provide security to eliminate the lien as a claim against title to the Project
and the cost thereof shall be immediately due from Tenant as Additional Rent. If
Tenant shall lease or finance the acquisition of office equipment, furnishings,
or other personal property of a removable nature utilized by Tenant in the
operation of Tenant’s business, Tenant warrants that any Uniform Commercial Code
Financing Statement filed as a matter of public record by any lessor or creditor
of Tenant will upon its face or by exhibit thereto indicate that such Financing
Statement is applicable only to removable personal property of Tenant located
within the Premises. In no event shall the address of the Project be furnished
on the statement without qualifying language as to applicability of the lien
only to removable personal property, located in an identified suite held by
Tenant.

16. Indemnification. Tenant hereby indemnifies and agrees to defend, save and
hold Landlord harmless from and against any and all Claims for injury or death
to persons or damage to

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory 11119 N. Torrey Pines/Wellspring - Page 13

 

property occurring within or about the Premises, arising directly or indirectly
out of use or occupancy of the Premises or a breach or default by Tenant in the
performance of any of its obligations hereunder, except to the extent caused by
the willful misconduct or negligence of Landlord or the default of Landlord
under this Lease. Landlord shall not be liable to Tenant for, and Tenant assumes
all risk of damage to, personal property (including, without limitation, loss of
records kept within the Premises). Tenant further waives any and all Claims for
injury to Tenant’s business or loss of income relating to any such damage or
destruction of personal property (including, without limitation, any loss of
records). Landlord shall not be liable for any damages arising from any act,
omission or neglect of any tenant in the Project or of any other third party.

17. Insurance. Landlord shall maintain all risk property and, if applicable,
sprinkler damage insurance covering the full replacement cost of the Project
(including the Tenant Improvements). Landlord shall further procure and maintain
commercial general liability insurance with a single loss limit of not less than
$2,000,000 for bodily injury and property damage with respect to the Project.
Landlord may, but is not obligated to, maintain such other insurance and
additional coverages as it may deem necessary, including, but not limited to,
flood, environmental hazard and earthquake, loss or failure of building
equipment, errors and omissions, rental loss during the period of repair or
rebuilding, workers’ compensation insurance and fidelity bonds for employees
employed to perform services and insurance for any improvements installed by
Tenant or which are in addition to the standard improvements customarily
furnished by Landlord without regard to whether or not such are made a part of
the Project. All such insurance shall be included as part of the Operating
Expenses. The Project may be included in a blanket policy (in which case the
cost of such insurance allocable to the Project will be determined by Landlord
based upon the insurer’s cost calculations). Tenant shall also reimburse
Landlord for any increased premiums or additional insurance which Landlord
reasonably deems necessary as a result of Tenant’s particular use of the
Premises.

Tenant, at its sole cost and expense, shall maintain during the Term: all risk
property insurance with business interruption and extra expense coverage,
covering the full replacement cost of all property and improvements installed or
placed in the Premises by Tenant at Tenant’s expense; workers’ compensation
insurance with no less than the minimum limits required by law; employer’s
liability insurance with such limits as required by law; and commercial general
liability insurance, with a minimum limit of not less than $2,000,000 per
occurrence for bodily injury and property damage with respect to the Premises.
The commercial general liability insurance policy shall name Alexandria Real
Estate Equities, Inc., and Landlord, its officers, directors, employees,
managers, agents, invitees and contractors (collectively, “Landlord Parties”),
as additional insureds. The commercial general liability insurance shall insure
on an occurrence and not a claims-made basis; be issued by insurance companies
which have a rating of not less than policyholder rating of A and financial
category rating of at least Class X in “Best’s Insurance Guide”; shall not be
cancelable for nonpayment of premium unless 10 days prior written notice shall
have been given to Landlord from the insurer; contain a hostile fire endorsement
and a contractual liability endorsement; and provide primary coverage to
Landlord (any policy issued to Landlord providing duplicate or similar coverage
shall be deemed excess over Tenant’s policies). Certificates of insurance
showing the limits of coverage required hereunder and showing Landlord as an
additional insured, along with reasonable evidence of the payment of premiums
for the applicable period, shall be delivered to Landlord by Tenant upon
commencement of the Term and upon each renewal of said insurance. Tenant’s
policy may be a “blanket policy” with an aggregate per location endorsement
which specifically provides that the amount of insurance shall not be prejudiced
by other losses covered by the policy. Tenant shall, at least 5 days prior to
the expiration of such policies, furnish Landlord with renewal certificates.

In each instance where insurance is to name Landlord as an additional insured,
Tenant shall upon written request of Landlord also designate and furnish
certificates so evidencing Landlord as additional insured to: (i) any lender of
Landlord holding a security interest in the Project or any portion thereof,
(ii) the landlord under any lease wherein Landlord is tenant of the real
property on which the Project is located, if the interest of Landlord is or
shall become that of a tenant under a ground or other

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory 11119 N. Torrey Pines/Wellspring - Page 14

 

underlying lease rather than that of a fee owner, and/or (iii) any management
company retained by Landlord to manage the Project.

The property insurance obtained by Landlord and Tenant shall include a waiver of
subrogation by the insurers and all rights based upon an assignment from its
insured, against Landlord or Tenant, and their respective officers, directors,
employees, managers, agents, invitees and contractors (“Related Parties”), in
connection with any loss or damage thereby insured against. Notwithstanding
anything to the contrary contained in this Lease, neither party nor its
respective Related Parties shall be liable to the other for loss or damage
caused by any risk insured against under property insurance required to be
maintained hereunder regardless of the negligence of the party to the Lease
receiving the benefit of the waiver, and each party waives any claims against
the other party, and its respective Related Parties, for such loss or damage.
The failure of a party to insure its property shall not void this waiver.
Landlord and its respective Related Parties shall not be liable for, and Tenant
hereby waives all claims against such parties for, business interruption and
losses occasioned thereby sustained by Tenant or any person claiming through
Tenant resulting from any accident or occurrence in or upon the Premises or the
Project from any cause whatsoever. If the foregoing waivers shall contravene any
law with respect to exculpatory agreements, the liability of Landlord or Tenant
shall be deemed not released but shall be secondary to the other’s insurer.

Landlord may require insurance policy limits to be raised to conform with
requirements of Landlord’s lender and/or to bring coverage limits to levels then
being generally required of new tenants within the Project; provided, however,
that the increased amount of coverage is consistent with coverage amounts then
being required by institutional owners of similar projects with tenants
occupying similar size premises in the geographical area in which the Project is
located.

18. Restoration. If, at any time during the Term, the Project or the Premises
are damaged or destroyed by a fire or other casualty, Landlord shall notify
Tenant within 60 days after discovery of such damage as to the amount of time
Landlord reasonably estimates it will take to restore the Project or the
Premises, as applicable (the “Restoration Period”). If the Restoration Period is
estimated to exceed 9 months (the “Maximum Restoration Period”), Landlord may,
in such notice, elect to terminate this Lease as of the date that is 75 days
after the date of discovery of such damage or destruction; provided, however,
that notwithstanding Landlord’s election to restore, Tenant may elect to
terminate this Lease by written notice to Landlord delivered within 10 business
days of receipt of a notice from Landlord estimating a Restoration Period for
the Premises longer than the Maximum Restoration Period. Unless either Landlord
or Tenant so elects to terminate this Lease, Landlord shall, subject to receipt
of sufficient insurance proceeds (with any deductible to be treated as an
Operating Expense subject to the provisions of Section 5), promptly restore the
Premises (including the Tenant Improvements but excluding any other improvements
installed by Tenant or by Landlord and paid for by Tenant), subject to delays
arising from the collection of insurance proceeds, from Force Majeure events or
as needed to obtain any license, clearance or other authorization of any kind
required to enter into and restore the Premises issued by any Governmental
Authority having jurisdiction over the use, storage, handling, treatment,
generation, release, disposal, removal or remediation of Hazardous Materials (as
defined in Section 30) in, on or about the Premises (collectively referred to
herein as “Hazardous Materials Clearances”); provided, however, that if repair
or restoration of the Premises is not substantially complete as of the end of
the Maximum Restoration Period or, if longer, the Restoration Period, Landlord
may, in its sole and absolute discretion, elect not to proceed with such repair
and restoration or Tenant may by written notice to Landlord delivered within 10
business days of the expiration of the Maximum Restoration Period or, if longer,
the Restoration Period, elect to terminate this Lease, in which event Landlord
shall be relieved of its obligation to make such repairs or restoration and this
Lease shall terminate as of the date that is 75 days after the later of:
(i) discovery of such damage or destruction, or (ii) the date all required
Hazardous Materials Clearances are obtained, but Landlord shall retain any Rent
paid and the right to any Rent payable by Tenant prior to such election by
Landlord or Tenant. Notwithstanding the foregoing, if a portion of the Project
not including the Premises is damaged, Landlord may not terminate this Lease on
the basis that the Restoration Period will exceed the Maximum Restoration Period
if Landlord elects to merely repair the damage rather than redevelop or improve
the Project as a whole, and Landlord actually

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory 11119 N. Torrey Pines/Wellspring - Page 15

 

commences construction of the repair of such damage. The Restoration Period and
the Maximum Restoration Period shall not be extended by Force Majeure. In the
event that the Lease terminates pursuant to the provisions of this Section 18 as
a result of an earthquake, Tenant shall not be required to pay any deductibles
as part of Operating Expenses in connection with such earthquake.

Tenant may, at Tenant’s option, re-enter the Premises and commence doing
business in accordance with this Lease upon Landlord’s completion of all repairs
or restoration required to be done by Landlord pursuant to this Section 18;
provided, however, that Tenant shall nonetheless (and even if Tenant does not
re-enter the Premises) continue to be responsible for all of its obligations
under this Lease. Notwithstanding the foregoing, either Landlord or Tenant may
terminate this Lease upon written notice to the other if the Premises are
damaged during the last year of the Term and Landlord reasonably estimates that
it will take more than 2 months to repair such damage; provided, however, that
such notice is delivered within 10 business days after the date that Landlord
provides Tenant with written notice of the estimated Restoration Period.
Landlord shall also have the right to terminate this Lease if insurance proceeds
are not available for such restoration. Rent shall be abated from the date all
required Hazardous Material Clearances are obtained until either the date that
this Lease is terminated pursuant to this Section 18 or the date the Premises
are repaired and restored, in the proportion which the area of the Premises, if
any, which is not usable by Tenant bears to the total area of the Premises,
unless Landlord provides Tenant with other space in the Project during the
period of repair that is suitable, in Tenant’s reasonable discretion, for the
temporary conduct of Tenant’s business. In the event that no Hazardous Material
Clearances are required to be obtained by Tenant with respect to the Premises,
rent abatement shall commence on the date of discovery of the damage or
destruction. Such abatement shall be the sole remedy of Tenant, and except as
provided in this Section 18, Tenant waives any right to terminate the Lease by
reason of damage or casualty loss.

The provisions of this Lease, including this Section 18, constitute an express
agreement between Landlord and Tenant with respect to any and all damage to, or
destruction of, all or any part of the Premises, or any other portion of the
Project, and any statute or regulation which is now or may hereafter be in
effect shall have no application to this Lease or any damage or destruction to
all or any part of the Premises or any other portion of the Project, the parties
hereto expressly agreeing that this Section 18 sets forth their entire
understanding and agreement with respect to such matters.

19. Condemnation. If the whole or any material part of the Premises or the
Project is taken for any public or quasi-public use under governmental law,
ordinance, or regulation, or by right of eminent domain, or by private purchase
in lieu thereof (a “Taking” or “Taken”), and the Taking would in Landlord’s
reasonable judgment, materially interfere with or impair Landlord’s ownership or
operation of the Project or would in the reasonable judgment of Landlord and
Tenant either prevent or materially interfere with Tenant’s use of the Premises
(as resolved, if the parties are unable to agree, by arbitration by a single
arbitrator with the qualifications and experience appropriate to resolve the
matter and appointed pursuant to and acting in accordance with the rules of the
American Arbitration Association), then upon written notice by Landlord or
Tenant to the other, this Lease shall terminate and Rent shall be apportioned as
of said date. If part of the Premises shall be Taken, and this Lease is not
terminated as provided above, Landlord shall promptly restore the Premises and
the Project as nearly as is commercially reasonable under the circumstances to
their condition prior to such partial Taking and the rentable square footage of
the Building, the rentable square footage of the Premises, Tenant’s Share of
Operating Expenses and the Rent payable hereunder during the unexpired Term
shall be reduced to such extent as may be fair and reasonable under the
circumstances. Upon any such Taking, Landlord shall be entitled to receive the
entire price or award from any such Taking without any payment to Tenant, and
Tenant hereby assigns to Landlord Tenant’s interest, if any, in such award.
Tenant shall have the right, to the extent that same shall not diminish
Landlord’s award, to make a separate claim against the condemning authority (but
not Landlord) for such compensation as may be separately awarded or recoverable
by Tenant for moving expenses and damage to Tenant’s trade fixtures, if a
separate award for such items is made to Tenant. Tenant hereby waives any and
all rights it might otherwise have pursuant to any provision of state law to
terminate this Lease upon a partial Taking of the Premises or the Project.

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory 11119 N. Torrey Pines/Wellspring - Page 16

 

20. Events of Default. Each of the following events shall be a default
(“Default”) by Tenant under this Lease:

(a) Payment Defaults. Tenant shall fail to pay any installment of Rent or any
other payment hereunder when due; provided, however, that Landlord will give
Tenant written notice and an opportunity to cure any failure to pay Rent within
3 days of any such notice not more than twice in any 12 month period and Tenant
agrees that such notice shall be in lieu of and not in addition to, or shall be
deemed to be, any notice required by law.

(b) Insurance. Any insurance required to be maintained by Tenant pursuant to
this Lease shall be canceled or terminated or shall expire or shall be reduced
or materially changed, or Landlord shall receive a notice of nonrenewal of any
such insurance and Tenant shall fail to obtain replacement insurance at least 20
days before the expiration of the current coverage.

(c) Abandonment. Tenant shall abandon the Premises.

(d) Improper Transfer. Tenant shall assign, sublease or otherwise transfer or
attempt to transfer all or any portion of Tenant’s interest in this Lease or the
Premises except as expressly permitted herein, or Tenant’s interest in this
Lease shall be attached, executed upon, or otherwise judicially seized and such
action is not released within 90 days of the action.

(e) Liens. Tenant shall fail to discharge or otherwise obtain the release of any
lien placed upon the Premises in violation of this Lease within 20 days after
Tenant’s receipt of written notice that any such lien is filed against the
Premises.

(f) Insolvency Events. Tenant or any guarantor or surety of Tenant’s obligations
hereunder shall: (A) make a general assignment for the benefit of creditors;
(B) commence any case, proceeding or other action seeking to have an order for
relief entered on its behalf as a debtor or to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, liquidation,
dissolution or composition of it or its debts or seeking appointment of a
receiver, trustee, custodian or other similar official for it or for all or of
any substantial part of its property (collectively a “Proceeding for Relief”);
(C) become the subject of any Proceeding for Relief which is not dismissed
within 90 days of its filing or entry; or (D) die or suffer a legal disability
(if Tenant, guarantor, or surety is an individual) or be dissolved or otherwise
fail to maintain its legal existence (if Tenant, guarantor or surety is a
corporation, partnership or other entity).

(g) Estoppel Certificate or Subordination Agreement. Tenant fails to execute any
document required from Tenant under Sections 23 or 27 within 5 days after a
second notice requesting such document.

(h) Other Defaults. Tenant shall fail to comply with any provision of this Lease
other than those specifically referred to in this Section 20, and, except as
otherwise expressly provided herein, such failure shall continue for a period of
30 days after written notice thereof from Landlord to Tenant.

Any notice given under Section 20(h) hereof shall: (i) specify the alleged
default, (ii) demand that Tenant cure such default, (iii) be in lieu of, and not
in addition to, or shall be deemed to be, any notice required under any
provision of applicable law, and (iv) not be deemed a forfeiture or a
termination of this Lease unless Landlord elects otherwise in such notice;
provided that if the nature of Tenant’s default pursuant to Section 20(h) is
such that it cannot be cured by the payment of money and reasonably requires
more than 30 days to cure, then Tenant shall not be deemed to be in default if
Tenant commences such cure within said 30 day period and thereafter diligently
prosecutes the same to completion; provided, however, that such cure shall be
completed no later than 45 days from the date of Landlord’s notice.

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory 11119 N. Torrey Pines/Wellspring - Page 17

 

21. Landlord’s Remedies.

(a) Payment By Landlord; Interest. Upon a Default by Tenant hereunder, Landlord
may, without waiving or releasing any obligation of Tenant hereunder, make such
payment or perform such act. All sums so paid or incurred by Landlord, together
with interest thereon, from the date such sums were paid or incurred, at the
annual rate equal to 12% per annum or the highest rate permitted by law (the
“Default Rate”), whichever is less, shall be payable to Landlord on demand as
Additional Rent. Nothing herein shall be construed to create or impose a duty on
Landlord to mitigate any damages resulting from Tenant’s Default hereunder.

(b) Late Payment Rent. Late payment by Tenant to Landlord of Rent and other sums
due will cause Landlord to incur costs not contemplated by this Lease, the exact
amount of which will be extremely difficult and impracticable to ascertain. Such
costs include, but are not limited to, processing and accounting charges and
late charges which may be imposed on Landlord under any Mortgage covering the
Premises. Therefore, if any installment of Rent due from Tenant is not received
by Landlord within 5 days after the date such payment is due, Tenant shall pay
to Landlord an additional sum equal to 6% of the overdue Rent as a late charge.
Notwithstanding the foregoing, before assessing a late charge the first time in
any calendar year, Landlord shall provide Tenant written notice of the
delinquency and will waive the right if Tenant pays such delinquency within 5
days thereafter. The parties agree that this late charge represents a fair and
reasonable estimate of the costs Landlord will incur by reason of late payment
by Tenant. In addition to the late charge, Rent not paid when due shall bear
interest at the Default Rate from the 5th day after the date due until paid.

(c) Remedies. Upon the occurrence of a Default, Landlord, at its option, without
further notice or demand to Tenant, shall have in addition to all other rights
and remedies provided in this Lease, at law or in equity, the option to pursue
any one or more of the following remedies, each and all of which shall be
cumulative and nonexclusive, without any notice or demand whatsoever.

(i) Terminate this Lease, or at Landlord’s option, Tenant’s right to possession
only, in which event Tenant shall immediately surrender the Premises to
Landlord, and if Tenant fails to do so, Landlord may, without prejudice to any
other remedy which it may have for possession or arrearages in rent, enter upon
and take possession of the Premises and expel or remove Tenant and any other
person who may be occupying the Premises or any part thereof, without being
liable for prosecution or any claim or damages therefor;

(ii) Upon any termination of this Lease, whether pursuant to the foregoing
Section 21(c)(i) or otherwise, Landlord may recover from Tenant the following:

(A) The worth at the time of award of any unpaid rent which has been earned at
the time of such termination; plus

(B) The worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

(C) The worth at the time of award of the amount by which the unpaid rent for
the balance of the Term after the time of award exceeds the amount of such
rental loss that Tenant proves could have been reasonably avoided; plus

(D) Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, specifically including, but not limited to, brokerage commissions and
advertising expenses incurred, expenses of remodeling the Premises or any
portion thereof for a

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory 11119 N. Torrey Pines/Wellspring - Page 18

 

new tenant, whether for the same or a different use, and any special concessions
made to obtain a new tenant; and

(E) At Landlord’s election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable law.

The term “rent” as used in this Section 21 shall be deemed to be and to mean all
sums of every nature required to be paid by Tenant pursuant to the terms of this
Lease, whether to Landlord or to others. As used in Sections 21(c)(ii)(A) and
(B), above, the “worth at the time of award” shall be computed by allowing
interest at the Default Rate. As used in Section 21(c)(ii)(C) above, the “worth
at the time of award” shall be computed by discounting such amount at the
discount rate of the Federal Reserve Bank of San Francisco at the time of award
plus 1%.

(iii) Landlord may continue this Lease in effect after Tenant’s Default and
recover rent as it becomes due (Landlord and Tenant hereby agreeing that Tenant
has the right to sublet or assign hereunder, subject only to reasonable
limitations). Accordingly, if Landlord does not elect to terminate this Lease
following a Default by Tenant, Landlord may, from time to time, without
terminating this Lease, enforce all of its rights and remedies hereunder,
including the right to recover all Rent as it becomes due.

(iv) Whether or not Landlord elects to terminate this Lease following a Default
by Tenant, Landlord shall have the right to terminate any and all subleases,
licenses, concessions or other consensual arrangements for possession entered
into by Tenant and affecting the Premises or may, in Landlord’s sole discretion,
succeed to Tenant’s interest in such subleases, licenses, concessions or
arrangements. Upon Landlord’s election to succeed to Tenant’s interest in any
such subleases, licenses, concessions or arrangements, Tenant shall, as of the
date of notice by Landlord of such election, have no further right to or
interest in the rent or other consideration receivable thereunder.

(v) Independent of the exercise of any other remedy of Landlord hereunder or
under applicable law, Landlord may, upon written notice to Tenant, conduct an
environmental test of the Premises as generally described in Section 30(d)
hereof, at Tenant’s expense.

(d) Effect of Exercise. Exercise by Landlord of any remedies hereunder or
otherwise available shall not be deemed to be an acceptance of surrender of the
Premises and/or a termination of this Lease by Landlord, it being understood
that such surrender and/or termination can be effected only by the express
written agreement of Landlord and Tenant. Any law, usage, or custom to the
contrary notwithstanding, Landlord shall have the right at all times to enforce
the provisions of this Lease in strict accordance with the terms hereof; and the
failure of Landlord at any time to enforce its rights under this Lease strictly
in accordance with same shall not be construed as having created a custom in any
way or manner contrary to the specific terms, provisions, and covenants of this
Lease or as having modified the same and shall not be deemed a waiver of
Landlord’s right to enforce one or more of its rights in connection with any
subsequent default. A receipt by Landlord of Rent or other payment with
knowledge of the breach of any covenant hereof shall not be deemed a waiver of
such breach, and no waiver by Landlord of any provision of this Lease shall be
deemed to have been made unless expressed in writing and signed by Landlord.
Following a Default by Tenant under this Lease and to the greatest extent
permitted by law, Tenant waives the service of notice of Landlord’s intention to
re-enter, re-take or otherwise obtain possession of the Premises as provided in
any statute, or to institute legal proceedings to that end, and also waives all
right of redemption in case Tenant shall be dispossessed by a judgment or by
warrant of any court or judge. Any reletting of the Premises or any portion
thereof shall be on such terms and conditions as Landlord in its sole discretion
may determine. Landlord shall not be liable for, nor shall Tenant’s obligations
hereunder be diminished because of, Landlord’s failure to relet the Premises or
collect rent due in respect of such reletting or otherwise to mitigate any
damages arising by reason of Tenant’s Default.

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory 11119 N. Torrey Pines/Wellspring - Page 19

 

22. Assignment and Subletting.

(a) General Prohibition. Without Landlord’s prior written consent subject to and
on the conditions described in this Section 22, Tenant shall not, directly or
indirectly, voluntarily or by operation of law, assign this Lease or sublease
the Premises or any part thereof or mortgage, pledge, or hypothecate its
leasehold interest or grant any concession or license within the Premises, and
any attempt to do any of the foregoing shall be void and of no effect. If Tenant
is a corporation, partnership or limited liability company, the shares or other
ownership interests thereof which are not actively traded upon a stock exchange
or in the over-the-counter market, a transfer or series of transfers whereby
49.9% or more of the issued and outstanding shares or other ownership interests
of such corporation are, or voting control is, transferred (but excepting
transfers upon deaths of individual owners) from a person or persons or entity
or entities which were owners thereof at time of execution of this Lease to
persons or entities who were not owners of shares or other ownership interests
of the corporation, partnership or limited liability company at time of
execution of this Lease, shall be deemed an assignment of this Lease requiring
the consent of Landlord as provided in this Section 22. Notwithstanding the
foregoing, Tenant shall have the right to obtain financing from investors
(including venture capital funding and corporate partners) or undergo a public
offering which results in a change in control of Tenant without such change of
control constituting an assignment under this Section 22 requiring Landlord
consent, provided that (i) Tenant notifies Landlord in writing of the financing
at least 5 business days prior to the closing of the financing, and
(ii) provided that in no event shall such financing result in a change in use of
the Premises from the use contemplated by Tenant at the commencement of the
Term.

(b) Permitted Transfers. If Tenant desires to assign, sublease, hypothecate or
otherwise transfer this Lease or sublet the Premises other than pursuant to a
Permitted Assignment (as defined below), then at least 15 business days, but not
more than 45 business days, before the date Tenant desires the assignment or
sublease to be effective (the “Assignment Date”), Tenant shall give Landlord a
notice (the “Assignment Notice”) containing such information about the proposed
assignee or sublessee, including the proposed use of the Premises and any
Hazardous Materials proposed to be used, stored handled, treated, generated in
or released or disposed of from the Premises, the Assignment Date, any
relationship between Tenant and the proposed assignee or sublessee, and all
material terms and conditions of the proposed assignment or sublease, including
a copy of any proposed assignment or sublease in its final form, and such other
information as Landlord may deem reasonably necessary or appropriate to its
consideration whether to grant its consent. Landlord may, by giving written
notice to Tenant within 15 business days after receipt of the Assignment Notice:
(i) grant such consent, (ii) refuse such consent, in its reasonable discretion,
or (iii) terminate this Lease with respect to the space described in the
Assignment Notice as of the Assignment Date (an “Assignment Termination”) if the
proposed assignment or subletting concerns more than 50% of the Premises for the
remainder (or substantially all of the remainder) of the Term. Among other
reasons, it shall be reasonable for Landlord to withhold its consent in any of
these instances: (1) the proposed assignee or subtenant is a governmental
agency; (2) in Landlord’s reasonable judgment, the use of the Premises by the
proposed assignee or subtenant would entail any alterations that would lessen
the value of the leasehold improvements in the Premises, or would require
increased services by Landlord; (3) in Landlord’s reasonable judgment, the
proposed assignee or subtenant is engaged in areas of scientific research or
other business concerns that are controversial; (4) in Landlord’s reasonable
judgment, the proposed assignee or subtenant lacks the creditworthiness to
support the financial obligations it will incur under the proposed assignment or
sublease; (5) in Landlord’s reasonable judgment, the character, reputation, or
business of the proposed assignee or subtenant is inconsistent with the desired
tenant-mix or the quality of other tenancies in the Project or is inconsistent
with the type and quality of the nature of the Building; (6) Landlord has
received from any prior landlord to the proposed assignee or subtenant a
negative report concerning such prior landlord’s experience with the proposed
assignee or subtenant; (7) Landlord has experienced previous defaults by or is
in litigation with the proposed assignee or subtenant; (8) the use of the
Premises by the proposed assignee or subtenant will violate any applicable Legal
Requirement; (9) the proposed assignee or subtenant, or any entity that,
directly or indirectly, controls, is controlled by, or is under common control
with the proposed assignee or subtenant, is then an occupant of the Project;
(10) the proposed assignee or subtenant is an entity with whom Landlord is
actively negotiating to lease

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory 11119 N. Torrey Pines/Wellspring - Page 20

 

space in the Project; or (11) the assignment or sublease is prohibited by
Landlord’s lender. If Landlord delivers notice of its election to exercise an
Assignment Termination, Tenant shall have the right to withdraw such Assignment
Notice by written notice to Landlord of such election within 10 days after
Tenant’s receipt of Landlord’s notice electing to exercise the Assignment
Termination. If Tenant withdraws such Assignment Notice, this Lease shall
continue in full force and effect. If Tenant does not withdraw such Assignment
Notice, this Lease, and the term and estate herein granted, shall terminate as
of the Assignment Date with respect to the space described in such Assignment
Notice. No failure of Landlord to exercise any such option to terminate this
Lease, or to deliver a timely notice in response to the Assignment Notice, shall
be deemed to be Landlord’s consent to the proposed assignment, sublease or other
transfer. Tenant shall pay to Landlord a fee equal to One Thousand Five Hundred
Dollars ($1,500) in connection with its consideration of any Assignment Notice
and/or its preparation or review of any consent documents. Notwithstanding the
foregoing, Landlord’s consent to a deemed assignment due to a change in control
or to an assignment of this Lease or a subletting of any portion of the Premises
to any entity controlling, controlled by or under common control with Tenant (a
“Control Permitted Assignment”) shall not be required, provided that Landlord
shall have the right to approve the form of any such sublease or assignment
(which approval shall not be unreasonably withheld or delayed). In addition,
Tenant shall have the right to assign this Lease, upon 30 days prior written
notice to Landlord but without obtaining Landlord’s prior written consent, to a
corporation or other entity which is a successor-in-interest to Tenant, by way
of merger, consolidation or corporate reorganization, or by the purchase of all
or substantially all of the assets or the ownership interests of Tenant provided
that (i) such merger or consolidation, or such acquisition or assumption, as the
case may be, is for a good business purpose and not principally for the purpose
of transferring the Lease, and (ii) the net worth (as determined in accordance
with generally accepted accounting principles (“GAAP”)) of the assignee is not
less than the net worth (as determined in accordance with GAAP) of Tenant as of
the date of Tenant’s most current quarterly or annual financial statements, and
(iii) such assignee shall agree in writing to assume all of the terms, covenants
and conditions of this Lease arising after the effective date of the assignment
(a “Corporate Permitted Assignment”). Control Permitted Assignments and
Corporate Permitted Assignments are hereinafter referred to as “Permitted
Assignments.” Notwithstanding anything to the contrary contained herein,
Landlord shall have no right to deliver an Assignment Termination as a result of
a Permitted Assignment or any notice of a Permitted Assignment from Tenant.

(c) Additional Conditions. As a condition to any such assignment or subletting,
whether or not Landlord’s consent is required, Landlord may require:

(i) that any assignee or subtenant agree, in writing at the time of such
assignment or subletting, that if Landlord gives such party notice that Tenant
is in default under this Lease, such party shall thereafter make all payments
otherwise due Tenant directly to Landlord, which payments will be received by
Landlord without any liability except to credit such payment against those due
under the Lease, and any such third party shall agree to attorn to Landlord or
its successors and assigns should this Lease be terminated for any reason;
provided, however, in no event shall Landlord or its successors or assigns be
obligated to accept such attornment; and

(ii) A list of Hazardous Materials, certified by the proposed assignee or
sublessee to be true and correct, which the proposed assignee or sublessee
intends to use, store, handle, treat, generate in or release or dispose of from
the Premises, together with copies of all documents relating to such use,
storage, handling, treatment, generation, release or disposal of Hazardous
Materials by the proposed assignee or subtenant in the Premises or on the
Project, prior to the proposed assignment or subletting, including, without
limitation: permits; approvals; reports and correspondence; storage and
management plans; plans relating to the installation of any storage tanks to be
installed in or under the Project (provided, said installation of tanks shall
only be permitted after Landlord has given its written consent to do so, which
consent may be withheld in Landlord’s sole and absolute discretion); and all
closure plans or any other documents required by any and all federal, state and
local Governmental Authorities for any storage tanks installed in, on or under
the Project for the closure of any such tanks. Neither Tenant nor any such
proposed assignee or subtenant is required, however, to provide Landlord with
any

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory 11119 N. Torrey Pines/Wellspring - Page 21

 

portion(s) of the such documents containing information of a proprietary nature
which, in and of themselves, do not contain a reference to any Hazardous
Materials or hazardous activities.

(d) No Release of Tenant, Sharing of Excess Rents. Notwithstanding any
assignment or subletting, Tenant and any guarantor or surety of Tenant’s
obligations under this Lease shall at all times remain fully and primarily
responsible and liable for the payment of Rent and for compliance with all of
Tenant’s other obligations under this Lease. Except with respect to a Permitted
Assignment, if the Rent due and payable by a sublessee or assignee (or a
combination of the rental payable under such sublease or assignment plus any
bonus or other consideration therefor or incident thereto in any form
attributable to the assignment or sublease) exceeds the sum of the rental
payable under this Lease, (excluding however, any Rent payable under this
Section) and actual and reasonable brokerage fees, legal costs and any design or
construction fees directly related to and required pursuant to the terms of any
such sublease (“Excess Rent”), then Tenant shall be bound and obligated to pay
Landlord as Additional Rent hereunder 50% of such Excess Rent within 10 days
following receipt thereof by Tenant. If Tenant shall sublet the Premises or any
part thereof, Tenant hereby immediately and irrevocably assigns to Landlord, as
security for Tenant’s obligations under this Lease, all rent from any such
subletting, and Landlord as assignee and as attorney-in-fact for Tenant, or a
receiver for Tenant appointed on Landlord’s application, may collect such rent
and apply it toward Tenant’s obligations under this Lease; except that, until
the occurrence of a Default, Tenant shall have the right to collect such rent.

(e) No Waiver. The consent by Landlord to an assignment or subletting shall not
relieve Tenant or any assignees of this Lease or any sublessees of the Premises
from obtaining the consent of Landlord to any further assignment or subletting
nor shall it release Tenant or any assignee or sublessee of Tenant from full and
primary liability under the Lease. The acceptance of Rent hereunder, or the
acceptance of performance of any other term, covenant, or condition thereof,
from any other person or entity shall not be deemed to be a waiver of any of the
provisions of this Lease or a consent to any subletting, assignment or other
transfer of the Premises.

(f) Prior Conduct of Proposed Transferee. Notwithstanding any other provision of
this Section 22, if (i) the proposed assignee or sublessee of Tenant has been
required by any prior landlord, lender or Governmental Authority to take
remedial action in connection with Hazardous Materials contaminating a property,
where the contamination resulted from such party’s action or use of the property
in question, (ii) the proposed assignee or sublessee is subject to an
enforcement order issued by any Governmental Authority in connection with the
use, storage, handling, treatment, generation, release or disposal of Hazardous
Materials (including, without limitation, any order related to the failure to
make a required reporting to any Governmental Authority), or (iii) because of
the existence of a pre-existing environmental condition in the vicinity of or
underlying the Project, the risk that Landlord would be targeted as a
responsible party in connection with the remediation of such pre-existing
environmental condition would be materially increased or exacerbated by the
proposed use of Hazardous Materials by such proposed assignee or sublessee,
Landlord shall have the absolute right to refuse to consent to any assignment or
subletting to any such party.

23. Estoppel Certificate. Tenant shall, within 10 business days of written
notice from Landlord, execute, acknowledge and deliver a statement in writing in
any form reasonably requested by a proposed lender or purchaser, (i) certifying
that this Lease is unmodified and in full force and effect (or, if modified,
stating the nature of such modification and certifying that this Lease as so
modified is in full force and effect) and the dates to which the rental and
other charges are paid in advance, if any, (ii) acknowledging that, to Tenant’s
knowledge, there are not any uncured defaults on the part of Landlord hereunder,
or specifying such defaults if any are claimed, and (iii) setting forth such
further information with respect to the status of this Lease or the Premises as
may be reasonably requested thereon. Any such statement may be relied upon by
any prospective purchaser or encumbrancer of all or any portion of the real
property of which the Premises are a part. Tenant’s failure to deliver such
statement within such time shall be conclusive upon Tenant that the Lease is in
full force and effect and without modification except as may be represented by
Landlord in any certificate prepared by Landlord and delivered to Tenant for
execution.

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory 11119 N. Torrey Pines/Wellspring - Page 22

 

24. Quiet Enjoyment. So long as Tenant is not in Default under this Lease,
Tenant shall, subject to the terms of this Lease, at all times during the Term,
have peaceful and quiet enjoyment of the Premises against any person claiming
by, through or under Landlord.

25. Prorations. All prorations required or permitted to be made hereunder shall
be made on the basis of a 360 day year and 30 day months.

26. Rules and Regulations. Tenant shall, at all times during the Term and any
extension thereof, comply with all reasonable rules and regulations at any time
or from time to time established by Landlord covering use of the Premises and
the Project. The current rules and regulations are attached hereto as Exhibit E.
If there is any conflict between said rules and regulations and other provisions
of this Lease, the terms and provisions of this Lease shall control. Landlord
shall not have any liability or obligation for the breach of any rules or
regulations by other tenants in the Project and shall not enforce such rules and
regulations in a discriminatory manner.

27. Subordination. This Lease and Tenant’s interest and rights hereunder are
hereby made and shall be subject and subordinate at all times to the lien of any
Mortgage now existing or hereafter created on or against the Project or the
Premises, and all amendments, restatements, renewals, modifications,
consolidations, refinancing, assignments and extensions thereof, without the
necessity of any further instrument or act on the part of Tenant; provided,
however that so long as there is no Default hereunder, Tenant’s right to
possession of the Premises shall not be disturbed by the Holder of any such
Mortgage. Tenant agrees, at the election of the Holder of any such Mortgage, to
attorn to any such Holder. Tenant agrees upon demand to execute, acknowledge and
deliver such instruments, confirming such subordination, and such instruments of
attornment as shall be requested by any such Holder, provided any such
instruments contain appropriate non-disturbance provisions assuring Tenant’s
quiet enjoyment of the Premises as set forth in Section 24 hereof.
Notwithstanding the foregoing, any such Holder may at any time subordinate its
Mortgage to this Lease, without Tenant’s consent, by notice in writing to
Tenant, and thereupon this Lease shall be deemed prior to such Mortgage without
regard to their respective dates of execution, delivery or recording and in that
event such Holder shall have the same rights with respect to this Lease as
though this Lease had been executed prior to the execution, delivery and
recording of such Mortgage and had been assigned to such Holder. The term
“Mortgage” whenever used in this Lease shall be deemed to include deeds of
trust, security assignments and any other encumbrances, and any reference to the
“Holder” of a Mortgage shall be deemed to include the beneficiary under a deed
of trust.

28. Surrender. Upon the expiration of the Term or earlier termination of
Tenant’s right of possession, Tenant shall surrender the Premises to Landlord in
the same condition as received, subject to any Alterations or Installations
permitted by Landlord to remain in the Premises, free of Hazardous Materials
brought upon, kept, used, stored, handled, treated, generated in, or released or
disposed of from, the Premises by any person other than a Landlord Party
(collectively, “Tenant HazMat Operations”) and released of all Hazardous
Materials Clearances, broom clean, ordinary wear and tear and casualty loss and
condemnation covered by Sections 18 and 19 excepted. At least 3 months prior to
the surrender of the Premises, Tenant shall deliver to Landlord a narrative
description of the actions proposed (or required by any Governmental Authority)
to be taken by Tenant in order to surrender the Premises (including any
Installations permitted by Landlord to remain in the Premises) at the expiration
or earlier termination of the Term, free from any residual impact from the
Tenant HazMat Operations and otherwise released for unrestricted use and
occupancy (the “Surrender Plan”). Such Surrender Plan shall be accompanied by a
current listing of (i) all Hazardous Materials licenses and permits held by or
on behalf of any Tenant Party with respect to the Premises, and (ii) all
Hazardous Materials used, stored, handled, treated, generated, released or
disposed of from the Premises, and shall be subject to the review and approval
of Landlord’s environmental consultant, such approval not to be unreasonably
withheld or delayed. In connection with the review and approval of the Surrender
Plan, upon the request of Landlord, Tenant shall deliver to Landlord or its
consultant such additional non-proprietary information concerning Tenant HazMat
Operations as Landlord shall request. On or before such surrender, Tenant shall
deliver to Landlord evidence that the approved Surrender Plan shall have been
satisfactorily

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory 11119 N. Torrey Pines/Wellspring - Page 23

 

completed and Landlord shall have the right, subject to reimbursement at
Tenant’s expense as set forth below, to cause Landlord’s environmental
consultant to inspect the Premises and perform such additional procedures as may
be deemed reasonably necessary to confirm that the Premises are, as of the
effective date of such surrender or early termination of the Lease, free from
any residual impact from Tenant HazMat Operations. Tenant shall reimburse
Landlord, as Additional Rent, for the actual reasonable out-of pocket expense
incurred by Landlord for Landlord’s environmental consultant to review and
approve the Surrender Plan and to visit the Premises and verify satisfactory
completion of the same, which cost shall not exceed $2,500. Landlord shall have
the unrestricted right to deliver such Surrender Plan and any report by
Landlord’s environmental consultant with respect to the surrender of the
Premises to third parties.

If Tenant shall fail to prepare or submit a Surrender Plan approved by Landlord,
or if Tenant shall fail to complete the approved Surrender Plan, or if such
Surrender Plan, whether or not approved by Landlord, shall fail to adequately
address any residual effect of Tenant HazMat Operations in, on or about the
Premises, Landlord shall have the right to take such actions as Landlord may
deem reasonable or appropriate to assure that the Premises and the Project are
surrendered free from any residual impact from Tenant HazMat Operations, the
cost of which actions shall be reimbursed by Tenant as Additional Rent, without
regard to the limitation set forth in the first paragraph of this Section 28.

Tenant shall immediately return to Landlord all keys and/or access cards to
parking, the Project, restrooms or all or any portion of the Premises furnished
to or otherwise procured by Tenant. If any such access card or key is lost,
Tenant shall pay to Landlord, at Landlord’s election, either the cost of
replacing such lost access card or key or the cost of reprogramming the access
security system in which such access card was used or changing the lock or locks
opened by such lost key. Any Tenant’s Property, Alterations and property not so
removed by Tenant as permitted or required herein shall be deemed abandoned and
may be stored, removed, and disposed of by Landlord at Tenant’s expense, and
Tenant waives all claims against Landlord for any damages resulting from
Landlord’s retention and/or disposition of such property. All obligations of
Tenant hereunder not fully performed as of the termination of the Term,
including the obligations of Tenant under Section 30 hereof, shall survive the
expiration or earlier termination of the Term, including, without limitation,
indemnity obligations, payment obligations with respect to Rent and obligations
concerning the condition and repair of the Premises.

29. Waiver of Jury Trial. TO THE EXTENT PERMITTED BY LAW, TENANT AND LANDLORD
WAIVE ANY RIGHT TO TRIAL BY JURY OR TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, BETWEEN LANDLORD AND
TENANT ARISING OUT OF THIS LEASE OR ANY OTHER INSTRUMENT, DOCUMENT, OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO.

30. Environmental Requirements.

(a) Prohibition/Compliance/Indemnity. Tenant shall not cause or permit any
Hazardous Materials (as hereinafter defined) to be brought upon, kept, used,
stored, handled, treated, generated in or about, or released or disposed of
from, the Premises or the Project in violation of applicable Environmental
Requirements (as hereinafter defined) by Tenant or any Tenant Party. If Tenant
breaches the obligation stated in the preceding sentence, or if the presence of
Hazardous Materials in the Premises during the Term or any holding over results
in contamination of the Premises, the Project or any adjacent property or if
contamination of the Premises, the Project or any adjacent property by Hazardous
Materials brought into, kept, used, stored, handled, treated, generated in or
about, or released or disposed of from, the Premises by anyone other than
Landlord and Landlord’s employees, agents and contractors otherwise occurs
during the Term or any holding over, Tenant hereby indemnifies and shall defend
and hold Landlord, its officers, directors, employees, agents and contractors
harmless from any and all actions (including, without limitation, remedial or
enforcement actions of any kind, administrative or judicial proceedings, and
orders or judgments arising out of or resulting therefrom), costs, claims,
damages (including, without limitation, punitive damages and damages based upon
diminution in value of

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory 11119 N. Torrey Pines/Wellspring - Page 24

 

the Premises or the Project, or the loss of, or restriction on, use of the
Premises or any portion of the Project), expenses (including, without
limitation, attorneys’, consultants’ and experts’ fees, court costs and amounts
paid in settlement of any claims or actions), fines, forfeitures or other civil,
administrative or criminal penalties, injunctive or other relief (whether or not
based upon personal injury, property damage, or contamination of, or adverse
effects upon, the environment, water tables or natural resources), liabilities
or losses (collectively, “Environmental Claims”) which arise during or after the
Term as a result of such contamination. This indemnification of Landlord by
Tenant includes, without limitation, costs incurred in connection with any
investigation of site conditions or any cleanup, treatment, remedial, removal,
or restoration work required by any federal, state or local Governmental
Authority because of Hazardous Materials present in the air, soil or ground
water above, on, or under the Premises. Without limiting the foregoing, if the
presence of any Hazardous Materials on the Premises, the Project or any adjacent
property caused or permitted by Tenant or any Tenant Party results in any
contamination of the Premises, the Project or any adjacent property, Tenant
shall promptly take all actions at its sole expense and in accordance with
applicable Environmental Requirements as are necessary to return the Premises,
the Project or any adjacent property to the condition existing prior to the time
of such contamination, provided that Landlord’s approval of such action shall
first be obtained, which approval shall not unreasonably be withheld so long as
such actions would not potentially have any material adverse long-term or
short-term effect on the Premises or the Project. Notwithstanding anything to
the contrary contained in Section 28 or this Section 30, Tenant shall not be
responsible for or have any liability to Landlord, and the indemnification and
hold harmless obligation set forth in this paragraph shall not apply to
Hazardous Materials in or about the Building or the Project, which Hazardous
Materials Tenant proves to Landlord’s reasonable satisfaction (i) existed prior
to the Commencement Date, (ii) originated from any separately demised tenant
space within the Project other than the Premises or (iii) were not brought upon,
kept, used, stored, handled, treated, generated in, or released or disposed of
from, the Project by Tenant or any Tenant Party, unless in any such case, to the
extent the presence of such Hazardous Materials (x) is the result of a breach by
Tenant of any of its obligations under this Lease, or (y) was caused,
contributed to or exacerbated by Tenant or any Tenant Party.

(b) Business. Landlord acknowledges that it is not the intent of this Section 30
to prohibit Tenant from using the Premises for the Permitted Use. Tenant may
operate its business according to prudent industry practices so long as the use
or presence of Hazardous Materials is strictly and properly monitored according
to all then applicable Environmental Requirements. As a material inducement to
Landlord to allow Tenant to use Hazardous Materials in connection with its
business, Tenant agrees to deliver to Landlord prior to the Commencement Date a
list identifying each type of Hazardous Materials to be brought upon, kept,
used, stored, handled, treated, generated on, or released or disposed of from,
the Premises by Tenant or any Tenant Party (other than products customarily used
by tenants in de minimis quantities for ordinary cleaning and office purposes)
and setting forth any and all governmental approvals or permits required in
connection with the presence, use, storage, handling, treatment, generation,
release or disposal of such Hazardous Materials on or from the Premises
(“Hazardous Materials List”). Tenant shall deliver to Landlord an updated
Hazardous Materials List at least once a year listing all Hazardous Materials
which Tenant is required to disclose to any Governmental Authority (e.g., the
fire department) in connection with its use or occupancy of the Premises. Tenant
shall deliver to Landlord true and correct copies of the following documents
(the “Haz Mat Documents”) relating to the use, storage, handling, treatment,
generation, release or disposal of Hazardous Materials prior to the Commencement
Date, or if unavailable at that time, concurrent with the receipt from or
submission to a Governmental Authority: permits; approvals; reports and
correspondence; storage and management plans, notice of violations of any Legal
Requirements; plans relating to the installation of any storage tanks to be
installed in or under the Project (provided, said installation of tanks shall
only be permitted after Landlord has given Tenant its written consent to do so,
which consent may be withheld in Landlord’s sole and absolute discretion); all
closure plans or any other documents required by any and all federal, state and
local Governmental Authorities for any storage tanks installed in, on or under
the Project for the closure of any such tanks; and a Surrender Plan (to the
extent surrender in accordance with Section 28 cannot be accomplished in 3
months). Tenant is not required, however, to provide Landlord with any
portion(s) of the Haz Mat Documents containing information of a proprietary
nature which, in and of themselves, do not contain a reference to any Hazardous
Materials or hazardous activities. It is not the

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory 11119 N. Torrey Pines/Wellspring - Page 25

 

intent of this Section to provide Landlord with information which could be
detrimental to Tenant’s business should such information become possessed by
Tenant’s competitors.

(c) Tenant Representation and Warranty. Tenant hereby represents and warrants to
Landlord that (i) neither Tenant nor any of its legal predecessors has been
required by any prior landlord, lender or Governmental Authority at any time to
take remedial action in connection with Hazardous Materials contaminating a
property which contamination was permitted by Tenant of such predecessor or
resulted from Tenant’s or such predecessor’s action or use of the property in
question, and (ii) Tenant is not subject to any enforcement order issued by any
Governmental Authority in connection with the use, storage, handling, treatment,
generation, release or disposal of Hazardous Materials (including, without
limitation, any order related to the failure to make a required reporting to any
Governmental Authority). If Landlord determines that this representation and
warranty was not true as of the date of this lease, Landlord shall have the
right to terminate this Lease in Landlord’s sole and absolute discretion.

(d) Testing. Landlord shall, upon reasonable prior notice to Tenant, have the
right to conduct annual tests of the Premises to determine whether any
contamination of the Premises or the Project has occurred as a result of
Tenant’s use. Tenant shall be required to pay the cost of such annual test of
the Premises if there is violation of this Section 30 or if contamination for
which Tenant is responsible under this Section 30 is identified; provided,
however, that if Tenant conducts its own tests of the Premises using third party
contractors and test procedures acceptable to Landlord which tests are certified
to Landlord, Landlord shall accept such tests in lieu of the annual tests to be
paid for by Tenant. In addition, at any time, and from time to time, prior to
the expiration or earlier termination of the Term, upon reasonable prior notice
to Tenant, Landlord shall have the right to conduct appropriate tests of the
Premises and the Project to determine if contamination has occurred as a result
of Tenant’s use of the Premises. In connection with such testing, upon the
request of Landlord, Tenant shall deliver to Landlord or its consultant such
non-proprietary information concerning the use of Hazardous Materials in or
about the Premises by Tenant or any Tenant Party. If contamination has occurred
for which Tenant is liable under this Section 30, Tenant shall pay all costs to
conduct such tests. If no such contamination is found, Landlord shall pay the
costs of such tests (which shall not constitute an Operating Expense). Landlord
shall provide Tenant with a copy of all third party, non-confidential reports
and tests of the Premises made by or on behalf of Landlord during the Term
without representation or warranty and subject to a confidentiality agreement.
Tenant shall, at its sole cost and expense, promptly and satisfactorily
remediate any environmental conditions identified by such testing in accordance
with all Environmental Requirements. Landlord’s receipt of or satisfaction with
any environmental assessment in no way waives any rights which Landlord may have
against Tenant.

(e) Control Areas. Tenant shall be allowed to utilize up to its pro rata share
of the Hazardous Materials inventory within any control area or zone (located
within the Premises), as designated by the applicable building code, for
chemical use or storage. As used in the preceding sentence, Tenant’s pro rata
share of any control areas or zones located within the Premises shall be
determined based on the rentable square footage that Tenant leases within the
applicable control area or zone. For purposes of example only, if a control area
or zone contains 10,000 rentable square feet and 2,000 rentable square feet of a
tenant’s premises are located within such control area or zone (while such
premises as a whole contains 5,000 rentable square feet), the applicable
tenant’s pro rata share of such control area would be 20%. Tenant shall have the
use of 50% of the control area designated as control area 1.A on Exhibit H
attached hereto and exclusive use of the control area designated as control area
1.B. on Exhibit H.

(f) Underground Tanks. If underground or other storage tanks storing Hazardous
Materials located on the Premises or the Project are used by Tenant or are
hereafter placed on the Premises or the Project by Tenant, Tenant shall install,
use, monitor, operate, maintain, upgrade and manage such storage tanks, maintain
appropriate records, obtain and maintain appropriate insurance, implement
reporting procedures, properly close any underground storage tanks, and take or
cause to be taken all other actions necessary or required under applicable state
and federal Legal Requirements, as such now

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory 11119 N. Torrey Pines/Wellspring - Page 26

 

exists or may hereafter be adopted or amended in connection with the
installation, use, maintenance, management, operation, upgrading and closure of
such storage tanks.

(g) Tenant’s Obligations. Tenant’s obligations under this Section 30 shall
survive the expiration or earlier termination of the Lease. During any period of
time after the expiration or earlier termination of this Lease required by
Tenant or Landlord to complete the removal from the Premises of any Hazardous
Materials for which Tenant is responsible under this Section 30 (including,
without limitation, the release and termination of any licenses or permits
restricting the use of the Premises and the completion of the approved Surrender
Plan), Tenant shall continue to pay the full Rent in accordance with this Lease
for any portion of the Premises not relet by Landlord in Landlord’s sole
discretion, which Rent shall be prorated daily.

(h) Definitions. As used herein, the term “Environmental Requirements” means all
applicable present and future statutes, regulations, ordinances, rules, codes,
judgments, orders or other similar enactments of any Governmental Authority
regulating or relating to health, safety, or environmental conditions on, under,
or about the Premises or the Project, or the environment, including without
limitation, the following: the Comprehensive Environmental Response,
Compensation and Liability Act; the Resource Conservation and Recovery Act; and
all state and local counterparts thereto, and any regulations or policies
promulgated or issued thereunder. As used herein, the term “Hazardous Materials”
means and includes any substance, material, waste, pollutant, or contaminant
listed or defined as hazardous or toxic, or regulated by reason of its impact or
potential impact on humans, animals and/or the environment under any
Environmental Requirements, asbestos and petroleum, including crude oil or any
fraction thereof, natural gas liquids, liquefied natural gas, or synthetic gas
usable for fuel (or mixtures of natural gas and such synthetic gas). As defined
in Environmental Requirements, Tenant is and shall be deemed to be the
“operator” of Tenant’s “facility” and the “owner” of all Hazardous Materials
brought on the Premises by Tenant or any Tenant Party, and the wastes,
by-products, or residues generated, resulting, or produced therefrom.

31. Tenant’s Remedies/Limitation of Liability. Landlord shall not be in default
hereunder unless Landlord fails to perform any of its obligations hereunder
within 30 days after written notice from Tenant specifying such failure (unless
such performance will, due to the nature of the obligation, require a period of
time in excess of 30 days, then after such period of time as is reasonably
necessary). Upon any default by Landlord, Tenant shall give notice by registered
or certified mail to any Holder of a Mortgage covering the Premises and to any
landlord of any lease of property in or on which the Premises are located and
Tenant shall offer such Holder and/or landlord a reasonable opportunity to cure
the default, including time to obtain possession of the Project by power of sale
or a judicial action if such should prove necessary to effect a cure; provided
Landlord shall have furnished to Tenant in writing the names and addresses of
all such persons who are to receive such notices. All obligations of Landlord
hereunder shall be construed as covenants, not conditions; and, except as may be
otherwise expressly provided in this Lease, Tenant may not terminate this Lease
for breach of Landlord’s obligations hereunder.

All obligations of Landlord under this Lease will be binding upon Landlord only
during the period of its ownership of the Premises and not thereafter. The term
“Landlord” in this Lease shall mean only the owner for the time being of the
Premises. Upon the transfer by such owner of its interest in the Premises, such
owner shall thereupon be released and discharged from all obligations of
Landlord thereafter accruing, but such obligations shall be binding during the
Term upon each new owner for the duration of such owner’s ownership.

32. Inspection and Access. Landlord and its agents, representatives, and
contractors may enter the Premises at any reasonable time to inspect the
Premises and to make such repairs as may be required or permitted pursuant to
this Lease. Landlord shall use reasonable efforts to minimize interruption of
Tenant’s business during such inspections or repairs. Landlord and Landlord’s
representatives may enter the Premises during business hours on not less than 48
hours advance written notice (except in the case of emergencies in which case no
such notice shall be required and such entry may be at any time) for the purpose
of effecting any such repairs, inspecting the Premises, showing the

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory 11119 N. Torrey Pines/Wellspring - Page 27

 

Premises to prospective purchasers and, during the last year of the Term, to
prospective tenants or for any other business purpose. Landlord may erect a
suitable sign on the Premises stating the Premises are available to let or that
the Project is available for sale. Landlord may grant easements, make public
dedications, designate Common Areas and create restrictions on or about the
Premises, provided that no such easement, dedication, designation or restriction
materially, adversely affects Tenant’s use or occupancy of the Premises for the
Permitted Use. At Landlord’s request, Tenant shall execute such instruments as
may be necessary for such easements, dedications or restrictions. Tenant shall
at all times, except in the case of emergencies, have the right to escort
Landlord or its agents, representatives, contractors or guests while the same
are in the Premises, provided such escort does not materially and adversely
affect Landlord’s access rights hereunder.

33. Security. Tenant acknowledges and agrees that security devices and services,
if any, while intended to deter crime may not in given instances prevent theft
or other criminal acts and that Landlord is not providing any security services
with respect to the Premises. Tenant agrees that Landlord shall not be liable to
Tenant for, and Tenant waives any claim against Landlord with respect to, any
loss by theft or any other damage suffered or incurred by Tenant in connection
with any unauthorized entry into the Premises or any other breach of security
with respect to the Premises. Tenant shall be solely responsible for the
personal safety of Tenant’s officers, employees, agents, contractors, guests and
invitees while any such person is in, on or about the Premises and/or the
Project. Tenant shall at Tenant’s cost obtain insurance coverage to the extent
Tenant desires protection against such criminal acts.

34. Force Majeure. Except for the payment of Rent, neither Tenant nor Landlord
shall be responsible or liable for delays in the performance of its obligations
hereunder when caused by, related to, or arising out of acts of God, sinkholes
or subsidence, strikes, lockouts, or other labor disputes, embargoes,
quarantines, extreme weather, national, regional, or local disasters,
calamities, or catastrophes, inability to obtain labor or materials (or
reasonable substitutes therefor) at reasonable costs or failure of, or inability
to obtain, utilities necessary for performance, governmental restrictions,
orders, limitations, regulations, or controls, national emergencies, delay in
issuance or revocation of permits, enemy or hostile governmental action,
terrorism, insurrection, riots, civil disturbance or commotion, fire or other
casualty, and other similar causes or events beyond the reasonable control of
such party (“Force Majeure”).

35. Brokers. Landlord and Tenant each represents and warrants that it has not
dealt with any broker, agent or other person (collectively, “Broker”) in
connection with this transaction and that no Broker brought about this
transaction, other than Cassidy Turley BRE Commercial. Landlord and Tenant each
hereby agrees to indemnify and hold the other harmless from and against any
claims by any Broker, other than the broker, if any named in this Section 35,
claiming a commission or other form of compensation by virtue of having dealt
with Tenant or Landlord, as applicable, with regard to this leasing transaction.
Landlord shall be responsible for all fees of Cassidy Turley BRE Commercial
arising out of the execution of this Lease in accordance with the terms of a
separate written agreement between Cassidy Turley BRE Commercial and Landlord.

36. Limitation on Landlord’s Liability. NOTWITHSTANDING ANYTHING SET FORTH
HEREIN OR IN ANY OTHER AGREEMENT BETWEEN LANDLORD AND TENANT TO THE CONTRARY:
(A) LANDLORD SHALL NOT BE LIABLE TO TENANT OR ANY OTHER PERSON FOR (AND TENANT
AND EACH SUCH OTHER PERSON ASSUME ALL RISK OF) LOSS, DAMAGE OR INJURY, WHETHER
ACTUAL OR CONSEQUENTIAL TO: TENANT’S PERSONAL PROPERTY OF EVERY KIND AND
DESCRIPTION, INCLUDING, WITHOUT LIMITATION TRADE FIXTURES, EQUIPMENT, INVENTORY,
SCIENTIFIC RESEARCH, SCIENTIFIC EXPERIMENTS, LABORATORY ANIMALS, PRODUCT,
SPECIMENS, SAMPLES, AND/OR SCIENTIFIC, BUSINESS, ACCOUNTING AND OTHER RECORDS OF
EVERY KIND AND DESCRIPTION KEPT AT THE PREMISES AND ANY AND ALL INCOME DERIVED
OR DERIVABLE THEREFROM; (B) THERE SHALL BE NO PERSONAL RECOURSE TO LANDLORD FOR
ANY ACT OR OCCURRENCE IN, ON OR ABOUT THE PREMISES OR ARISING IN ANY WAY UNDER
THIS LEASE OR ANY OTHER AGREEMENT BETWEEN

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory 11119 N. Torrey Pines/Wellspring - Page 28

 

LANDLORD AND TENANT WITH RESPECT TO THE SUBJECT MATTER HEREOF AND ANY LIABILITY
OF LANDLORD HEREUNDER SHALL BE STRICTLY LIMITED SOLELY TO LANDLORD’S INTEREST IN
THE PROJECT OR ANY PROCEEDS FROM SALE OR CONDEMNATION THEREOF AND ANY INSURANCE
PROCEEDS PAYABLE IN RESPECT OF LANDLORD’S INTEREST IN THE PROJECT OR IN
CONNECTION WITH ANY SUCH LOSS; AND (C) IN NO EVENT SHALL ANY PERSONAL LIABILITY
BE ASSERTED AGAINST LANDLORD IN CONNECTION WITH THIS LEASE NOR SHALL ANY
RECOURSE BE HAD TO ANY OTHER PROPERTY OR ASSETS OF LANDLORD OR ANY OF LANDLORD’S
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR CONTRACTORS. UNDER NO CIRCUMSTANCES
SHALL LANDLORD OR ANY OF LANDLORD’S OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR
CONTRACTORS BE LIABLE FOR INJURY TO TENANT’S BUSINESS OR FOR ANY LOSS OF INCOME
OR PROFIT THEREFROM.

37. Severability. If any clause or provision of this Lease is illegal, invalid
or unenforceable under present or future laws, then and in that event, it is the
intention of the parties hereto that the remainder of this Lease shall not be
affected thereby. It is also the intention of the parties to this Lease that in
lieu of each clause or provision of this Lease that is illegal, invalid or
unenforceable, there be added, as a part of this Lease, a clause or provision as
similar in effect to such illegal, invalid or unenforceable clause or provision
as shall be legal, valid and enforceable.

38. Signs; Exterior Appearance. Tenant shall not, without the prior written
consent of Landlord, which may be granted or withheld in Landlord’s sole
discretion: (i) attach any awnings, exterior lights, decorations, balloons,
flags, pennants, banners, painting or other projection to any outside wall of
the Project, (ii) use any curtains, blinds, shades or screens other than
Landlord’s standard window coverings, (iii) coat or otherwise sunscreen the
interior or exterior of any windows, (iv) place any bottles, parcels, or other
articles on the window sills, (v) place any equipment, furniture or other items
of personal property on any exterior balcony, or (vi) paint, affix or exhibit on
any part of the Premises or the Project any signs, notices, window or door
lettering, placards, decorations, or advertising media of any type which can be
viewed from the exterior of the Premises. Interior signs on doors and walls and
the directory tablet shall be inscribed, painted or affixed for Tenant by
Landlord at the sole cost and expense of Tenant, and shall be of a size, color
and type acceptable to Landlord. Nothing may be placed on the exterior of
corridor walls or corridor doors other than Landlord’s standard lettering. The
directory tablet shall be provided exclusively for the display of the name and
location of tenants.

Landlord shall erect a new monument sign at the Building upon which the names of
tenants of the Project shall be displayed (“Monument Sign”), which Monument Sign
shall replace the monument sign located at the Project as of the date of this
Lease. Tenant shall, at Tenant’s sole cost and expense, have the non-exclusive
right to install a sign bearing Tenant’s name on the Monument Sign as shown on
Exhibit G. Tenant acknowledges and agrees that Tenant’s signage on the Monument
Sign including, without limitation, the location, size, color and type, shall be
subject to Landlord’s prior written approval, which shall not be unreasonably
withheld and shall be subject to and consistent with Landlord’s signage program
at the Project and applicable Legal Requirements. Tenant shall be responsible,
at Tenant’s sole cost and expense, for the maintenance of Tenant’s signage on
the Monument Sign, for the removal of Tenant’s signage from the Monument Sign at
the expiration or earlier termination of this Lease and for the repair of all
damage resulting from such removal.

39. Right to Extend Term. Tenant shall have the right to extend the Term of the
Lease upon the following terms and conditions:

(a) Extension Rights. Tenant shall have 1 right (an “Extension Right”) to extend
the term of this Lease from the expiration date of the Base Term through
October 31, 2019 (an “Extension Term”) on the same terms and conditions as this
Lease (other than with respect to Base Rent and the Work Letter) by giving
Landlord written notice of its election to exercise such Extension Right at
least 9 months prior, and no earlier than 12 months prior, to the expiration of
the Base Term of the Lease.

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory 11119 N. Torrey Pines/Wellspring - Page 29

 

Upon the commencement of the Extension Term, Base Rent shall be payable at the
Market Rate (as defined below). Base Rent shall thereafter be adjusted on each
annual anniversary of the commencement of such Extension Term by a percentage as
determined by Landlord and agreed to by Tenant at the time the Market Rate is
determined. As used herein, “Market Rate” shall mean the then market rental rate
as determined by Landlord and agreed to by Tenant, which shall in no event be
less than the Base Rent payable as of the date immediately preceding the
commencement of such Extension Term increased by the Rent Adjustment Percentage
multiplied by such Base Rent.

If, on or before the date which is 180 days prior to the expiration of the Base
Term of this Lease, Tenant has not agreed with Landlord’s determination of the
Market Rate and the rent escalations during the Extension Term after negotiating
in good faith, Tenant shall be deemed to have elected arbitration as described
in Section 39(b). Tenant acknowledges and agrees that, if Tenant has elected to
exercise the Extension Right by delivering notice to Landlord as required in
this Section 39(a), Tenant shall have no right thereafter to rescind or elect
not to extend the term of the Lease for the Extension Term.

(b) Arbitration.

(i) Within 10 days of Tenant’s notice to Landlord of its election (or deemed
election) to arbitrate Market Rate and escalations, each party shall deliver to
the other a proposal containing the Market Rate and escalations that the
submitting party believes to be correct (“Extension Proposal”). If either party
fails to timely submit an Extension Proposal, the other party’s submitted
proposal shall determine the Base Rent and escalations for the Extension Term.
If both parties submit Extension Proposals, then Landlord and Tenant shall meet
within 7 days after delivery of the last Extension Proposal and make a good
faith attempt to mutually appoint a single Arbitrator (and defined below) to
determine the Market Rate and escalations. If Landlord and Tenant are unable to
agree upon a single Arbitrator, then each shall, by written notice delivered to
the other within 10 days after the meeting, select an Arbitrator. If either
party fails to timely give notice of its selection for an Arbitrator, the other
party’s submitted proposal shall determine the Base Rent for the Extension Term.
The 2 Arbitrators so appointed shall, within 5 business days after their
appointment, appoint a third Arbitrator. If the 2 Arbitrators so selected cannot
agree on the selection of the third Arbitrator within the time above specified,
then either party, on behalf of both parties, may request such appointment of
such third Arbitrator by application to any state court of general jurisdiction
in the jurisdiction in which the Premises are located, upon 10 days prior
written notice to the other party of such intent.

(ii) The decision of the Arbitrator(s) shall be made within 30 days after the
appointment of a single Arbitrator or the third Arbitrator, as applicable. The
decision of the single Arbitrator shall be final and binding upon the parties.
The average of the two closest Arbitrators in a three Arbitrator panel shall be
final and binding upon the parties. Each party shall pay the fees and expenses
of the Arbitrator appointed by or on behalf of such party and the fees and
expenses of the third Arbitrator shall be borne equally by both parties. If the
Market Rate and escalations are not determined by the first day of the Extension
Term, then Tenant shall pay Landlord Base Rent in an amount equal to the Base
Rent in effect immediately prior to the Extension Term and increased by the Rent
Adjustment Percentage until such determination is made. After the determination
of the Market Rate and escalations, the parties shall make any necessary
adjustments to such payments made by Tenant. Landlord and Tenant shall then
execute an amendment recognizing the Market Rate and escalations for the
Extension Term.

(iii) An “Arbitrator” shall be any person appointed by or on behalf of either
party or appointed pursuant to the provisions hereof and: (i) shall be (A) a
member of the American Institute of Real Estate Appraisers with not less than 10
years of experience in the appraisal of improved office and high tech industrial
real estate in the greater San Diego metropolitan area, or (B) a licensed
commercial real estate broker with not less than 15 years experience
representing landlords and/or tenants in the leasing of high tech or life
sciences space in the greater San Diego metropolitan area, (ii) devoting
substantially all of their time to professional appraisal or

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory 11119 N. Torrey Pines/Wellspring - Page 30

 

brokerage work, as applicable, at the time of appointment and (iii) be in all
respects impartial and disinterested.

(c) Rights Personal. The Extension Right is personal to Tenant and is not
assignable without Landlord’s consent, which may be granted or withheld in
Landlord’s sole discretion separate and apart from any consent by Landlord to an
assignment of Tenant’s interest in the, except that it may be assigned in
connection with any Permitted Assignment of this Lease.

(d) Exceptions. Notwithstanding anything set forth above to the contrary, the
Extension Right shall, at Landlord’s option, not be in effect and Tenant may not
exercise the Extension Right:

(i) during any period of time that Tenant is in Default under any provision of
this Lease; or

(ii) if Tenant has been in Default under any provision of this Lease 3 or more
times, whether or not the Defaults are cured, during the 12 month period
immediately prior to the date that Tenant intends to exercise the Extension
Right, whether or not the Defaults are cured.

(e) No Extensions. The period of time within which the Extension Right may be
exercised shall not be extended or enlarged by reason of Tenant’s inability to
exercise the Extension Right.

(f) Termination. The Extension Right shall, at Landlord’s option, terminate and
be of no further force or effect even after Tenant’s due and timely exercise of
the Extension Right, if, after such exercise, but prior to the commencement date
of the Extension Term, (i) Tenant fails to timely cure any default by Tenant
under this Lease; or (ii) Tenant has Defaulted 3 or more times during the period
from the date of the exercise of the Extension Right to the date of the
commencement of the Extension Term, whether or not such Defaults are cured.

40. LEED Certification. Tenant agrees to cooperate with Landlord and to comply
with measures reasonably implemented by Landlord with respect to the Building
and/or the Project in connection with Landlord’s efforts to obtain a Leadership
in Energy and Environmental Design (LEED) certificate for the Project. Any
measure implemented in accordance with the foregoing will be at minimal or no
cost to Tenant. Tenant shall have the right, at its sole discretion and at
Tenant’s sole cost and expense, to pursue LEED certification on the Tenant
Improvements.

41. Satellite Dish. Tenant shall have the right at its sole cost and expense,
subject to compliance with all Legal Requirements, to install, maintain, and
remove on the top of the roof of the Building, in a located designated by
Landlord, one satellite dish (having a diameter of up to 20 inches and weighing
up to 50 pounds) for the transmission or reception of communication of signals
as Tenant may from time to time desire, including ancillary cabling to connect
such equipment to the Premises (“Satellite Dish”) on the following terms and
conditions:

(a) Requirements. Tenant shall submit to Landlord (i) the plans and
specifications for the installation of the Satellite Dish, (ii) copies of all
required governmental and quasi-governmental permits, licenses, and
authorizations that Tenant will and must obtain at its own expense, with the
cooperation of Landlord, if necessary for the installation and operation of the
Satellite Dish, and (iii) an insurance policy or certificate of insurance
evidencing insurance coverage as required by this Lease and any other insurance
as reasonably required by Landlord for the installation and operation of the
Satellite Dish. Landlord shall not unreasonably withhold or delay its approval
for the installation and operation of the Satellite Dish; provided, however,
that Landlord may reasonably withhold its approval if the installation or
operation of the Satellite Dish (A) may damage the structural integrity of the
Building, (B) may void, terminate, or invalidate any applicable roof warranty,
(C) may interfere with any service provided by Landlord or any tenant of the
Building, (D) may reduce the leaseable space in the Building, or (E) is not
properly screened from the viewing public.

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory 11119 N. Torrey Pines/Wellspring - Page 31

 

(b) No Damage to Roof. If installation of the Satellite Dish requires Tenant to
make any roof cuts or perform any other roofing work, such cuts shall only be
made to the roof area of the Building located directly above the Premises and
only in the manner designated in writing by Landlord; and any such installation
work (including any roof cuts or other roofing work) shall be performed by
Tenant, at Tenant’s sole cost and expense by a roofing contractor designated by
Landlord. If Tenant or its agents shall otherwise cause any damage to the roof
during the installation, operation, and removal of the Satellite Dish such
damage shall be repaired promptly at Tenant’s expense and the roof shall be
restored in the same condition it was in before the damage. Landlord shall not
charge Tenant Additional Rent for the installation and use of the Satellite
Dish. If, however, Landlord’s insurance premium or Tax assessment increases as a
result of the Satellite Dish, Tenant shall pay such increase as Additional Rent
within ten (10) days after receipt of a reasonably detailed invoice from
Landlord. Tenant shall not be entitled to any abatement or reduction in the
amount of Rent payable under this Lease if for any reason Tenant is unable to
use the Satellite Dish. In no event whatsoever shall the installation,
operation, maintenance, or removal of the Satellite Dish by Tenant or its agents
void, terminate, or invalidate any applicable roof warranty.

(c) Protection. The installation, operation, and removal of the Satellite Dish
shall be at Tenant’s sole risk. Tenant shall indemnify, defend, and hold
Landlord harmless from and against any and all claims, costs, damages,
liabilities and expenses (including, but not limited to, attorneys’ fees) of
every kind and description that may arise out of or be connected in any way with
Tenant’s installation, operation, or removal of the Satellite Dish.

(d) Removal. At the expiration or earlier termination of this Lease or the
discontinuance of the use of the Satellite Dish by Tenant, Tenant shall, at its
sole cost and expense, remove the Satellite Dish from the Building. Tenant shall
leave the portion of the roof where the Satellite Dish was located in good order
and repair, reasonable wear and tear excepted. If Tenant does not so remove the
Satellite Dish, Tenant hereby authorizes Landlord to remove and dispose of the
Satellite Dish and charge Tenant as Additional Rent for all costs and expenses
incurred by Landlord in such removal and disposal. Tenant agrees that Landlord
shall not be liable for any Satellite Dish or related property disposed of or
removed by Landlord.

(e) No Interference. The Satellite Dish shall not interfere with the proper
functioning of any telecommunications equipment or devices that have been
installed or will be installed by Landlord or for any other tenant or future
tenant of the Building. Tenant acknowledges that other tenant(s) may have
approval rights over the installation and operation of telecommunications
equipment and devices on or about the roof, and that Tenant’s right to install
and operate the Satellite Dish is subject and subordinate to the rights of such
other tenants. Tenant agrees that any other tenant of the Building that
currently has or in the future takes possession of any portion of the Building
will be permitted to install such telecommunication equipment that is of a type
and frequency that will not cause unreasonable interference to the Satellite
Dish.

(f) Relocation. Landlord shall have the right, at its expense and after 60 days
prior notice to Tenant, to relocate the Satellite Dish to another site on the
roof of the Building as long as such site reasonably meets Tenant’s sight line
and interference requirements and does not unreasonably interfere with Tenant’s
use and operation of the Satellite Dish.

(g) Access. Landlord grants to Tenant the right of ingress and egress on a 24
hour 7 day per week basis to install, operate, and maintain the Satellite Dish.
Before receiving access to the roof of the Building, Tenant shall give Landlord
at least 24 hours’ advance written or oral notice, except in emergency
situations, in which case 2 hours’ advance oral notice shall be given by Tenant.
Landlord shall supply Tenant with the name, telephone, and pager numbers of the
contact individual(s) responsible for providing access during emergencies.

(h) Appearance. If permissible by Legal Requirements, the Satellite Dish shall
be painted the same color as the Building so as to render the Satellite Dish
virtually invisible from ground level.

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory 11119 N. Torrey Pines/Wellspring - Page 32

 

(i) No Assignment. The right of Tenant to use and operate the Satellite Dish
shall be personal solely to Wellspring Biosciences LLC, except that it may be
assigned in connection with any Permitted Assignment of this Lease, and (i) no
other person or entity shall have any right to use or operate the Satellite
Dish, and (ii) except in connection with a Permitted Assignment, Tenant shall
not assign, convey, or otherwise transfer to any person or entity any right,
title, or interest in all or any portion of the Satellite Dish or the use and
operation thereof.

42. Alternative Premises. If at any time during the Term of this Lease, Tenant
is considering leasing additional or alternative space in the San Diego area,
Tenant shall deliver written notice (“Premises Notice”) to Landlord, which
Premises Notice shall include a description of the additional or alternative
space desired by Tenant. For a period of 30 days following Tenant’s delivery of
the Premises Notice to Landlord (“Exclusive Period”), Tenant agrees that
Landlord shall have the exclusive right, if it so elects and without any
obligation to do so, to offer Tenant additional or alternative premises which
satisfy in part or in its entirety the premises being sought by Tenant
(“Alternative Premises”) on market terms at the Project or, if Landlord so
elects, at another property in the San Diego area owned or controlled by an
entity controlled by, under common control with, or controlling Landlord
including, without limitation, any of the constituent members of Landlord or
Alexandria Real Estate Equities, Inc. (any such entity, an “Affiliate”).
Landlord and/or any Affiliate, as the case may be, shall have the right, if it
so elects and without any obligation to do so, to acquire a new project or
redevelop any existing project it then owns to provide the Alternative Premises.
Tenant shall consider in good faith any Alternative Premises offered to Tenant
by Landlord (or its Affiliate) during the Exclusive Period. If Landlord (or its
Affiliate) and Tenant identify an Alternative Premises acceptable to Tenant,
Landlord (or its Affiliate) and Tenant shall use good faith efforts to negotiate
and enter into a new lease for such Alternative Premises. If Landlord (or its
Affiliate) and Tenant are negotiating a lease as of the expiration of the
Exclusive Period, the Exclusive Period shall be extended through the earlier to
occur of (i) the date that Landlord (or its Affiliate) and Tenant enter into a
new lease, or (ii) the date that negotiations between Landlord (or its
Affiliate) and Tenant terminate. Such new lease shall, if entered into,
otherwise be upon terms and conditions acceptable to Landlord or Affiliate, as
the case may be, and Tenant in their respective good faith sole discretion. The
provisions of this Section 42 shall only apply so long as ARE-SD Region No. 24,
LLC, or an Affiliate is the owner of the Project.

43. Miscellaneous.

(a) Notices. All notices or other communications between the parties shall be in
writing and shall be deemed duly given upon delivery or refusal to accept
delivery by the addressee thereof if delivered in person, or upon actual receipt
if delivered by reputable overnight guaranty courier, addressed and sent to the
parties at their addresses set forth above. Landlord and Tenant may from time to
time by written notice to the other designate another address for receipt of
future notices.

(b) Joint and Several Liability. If and when included within the term “Tenant,”
as used in this instrument, there is more than one person or entity, each shall
be jointly and severally liable for the obligations of Tenant.

(c) Financial Information. Upon Landlord’s request, Tenant shall furnish
Landlord with true and complete copies of (i) Tenant’s most recent audited
annual financial statements within 180 days of the end of each of Tenant’s
fiscal years during the Term, (ii) Tenant’s most recent unaudited quarterly
financial statements within 60 days of the end of each of Tenant’s first three
fiscal quarters of each of Tenant’s fiscal years during the Term, (iii) at
Landlord’s request from time to time, updated business plans, including cash
flow projections and/or pro forma balance sheets and income statements, all of
which shall be treated by Landlord as confidential information belonging to
Tenant, (iv) corporate brochures and/or profiles prepared by Tenant for
prospective investors, and (v) any other financial information or summaries that
Tenant typically provides to its lenders or shareholders. So long as Tenant is a
“public company” and its financial information is publicly available, then the
foregoing delivery requirements of this Section 43(c) shall not apply. Landlord
shall treat Tenant’s financial information as confidential information belonging
to Tenant. Landlord may, however, disclose Tenant’s financial

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory 11119 N. Torrey Pines/Wellspring - Page 33

 

information to Landlord’s auditors, attorneys, consultants, lenders and
prospective purchasers; provided, however, that Landlord advises such parties of
the confidentiality of such information. Notwithstanding the foregoing, in no
event shall Tenant be required to provide any financial information to Landlord
which Tenant does not otherwise prepare (or cause to be prepared) for its own
purposes.

(d) Recordation. Neither this Lease nor a memorandum of lease shall be filed by
or on behalf of Tenant in any public record. Landlord may prepare and file, and
upon request by Landlord Tenant will execute, a memorandum of lease.

(e) Interpretation. The normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Lease or any exhibits or amendments hereto. Words
of any gender used in this Lease shall be held and construed to include any
other gender, and words in the singular number shall be held to include the
plural, unless the context otherwise requires. The captions inserted in this
Lease are for convenience only and in no way define, limit or otherwise describe
the scope or intent of this Lease, or any provision hereof, or in any way affect
the interpretation of this Lease.

(f) Not Binding Until Executed. The submission by Landlord to Tenant of this
Lease shall have no binding force or effect, shall not constitute an option for
the leasing of the Premises, nor confer any right or impose any obligations upon
either party until execution of this Lease by both parties.

(g) Limitations on Interest. It is expressly the intent of Landlord and Tenant
at all times to comply with applicable law governing the maximum rate or amount
of any interest payable on or in connection with this Lease. If applicable law
is ever judicially interpreted so as to render usurious any interest called for
under this Lease, or contracted for, charged, taken, reserved, or received with
respect to this Lease, then it is Landlord’s and Tenant’s express intent that
all excess amounts theretofore collected by Landlord be credited on the
applicable obligation (or, if the obligation has been or would thereby be paid
in full, refunded to Tenant), and the provisions of this Lease immediately shall
be deemed reformed and the amounts thereafter collectible hereunder reduced,
without the necessity of the execution of any new document, so as to comply with
the applicable law, but so as to permit the recovery of the fullest amount
otherwise called for hereunder.

(h) Choice of Law. Construction and interpretation of this Lease shall be
governed by the internal laws of the state in which the Premises are located,
excluding any principles of conflicts of laws.

(i) Time. Time is of the essence as to the performance of Tenant’s obligations
under this Lease.

(j) OFAC. Tenant, and all beneficial owners of Tenant, are currently (a) in
compliance with and shall at all times during the Term of this Lease remain in
compliance with the regulations of the Office of Foreign Assets Control (“OFAC”)
of the U.S. Department of Treasury and any statute, executive order, or
regulation relating thereto (collectively, the “OFAC Rules”), (b) not listed on,
and shall not during the term of this Lease be listed on, the Specially
Designated Nationals and Blocked Persons List maintained by OFAC and/or on any
other similar list maintained by OFAC or other governmental authority pursuant
to any authorizing statute, executive order, or regulation, and (c) not a person
or entity with whom a U.S. person is prohibited from conducting business under
the OFAC Rules.

(k) Incorporation by Reference. All exhibits and addenda attached hereto are
hereby incorporated into this Lease and made a part hereof. If there is any
conflict between such exhibits or addenda and the terms of this Lease, such
exhibits or addenda shall control.

(l) Entire Agreement. This Lease, including the exhibits attached hereto,
constitutes the entire agreement between Landlord and Tenant pertaining to the
subject matter hereof and supersedes all prior and contemporaneous agreements,
understandings, letters of intent, negotiations and

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory 11119 N. Torrey Pines/Wellspring - Page 34

 

discussions, whether oral or written, of the parties, and there are no
warranties, representations or other agreements, express or implied, made to
either party by the other party in connection with the subject matter hereof
except as specifically set forth herein.

(m) No Accord and Satisfaction. No payment by Tenant or receipt by Landlord of a
lesser amount than the monthly installment of Base Rent or any Additional Rent
will be other than on account of the earliest stipulated Base Rent and
Additional Rent, nor will any endorsement or statement on any check or letter
accompanying a check for payment of any Base Rent or Additional Rent be an
accord and satisfaction. Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such Rent or to pursue
any other remedy provided in this Lease.

(n) Hazardous Activities. Notwithstanding any other provision of this Lease,
Landlord, for itself and its employees, agents and contractors, reserves the
right to refuse to perform any repairs or services in any portion of the
Premises which, pursuant to Tenant’s routine safety guidelines, practices or
custom or prudent industry practices, require any form of protective clothing or
equipment other than safety glasses. In any such case, Tenant shall contract
with parties who are acceptable to Landlord, in Landlord’s reasonable
discretion, for all such repairs and services, and Landlord shall, to the extent
required, equitably adjust Tenant’s Share of Operating Expenses in respect of
such repairs or services to reflect that Landlord is not providing such repairs
or services to Tenant.

(o) Redevelopment of Project. Tenant acknowledges that Landlord, in its sole
discretion, may, subject to the terms of the second sentence of Section 1 of
this Lease, from time to time expand, renovate and/or reconfigure the Project as
the same may exist from time to time and, in connection therewith or in addition
thereto, as the case may be, from time to time without limitation: (a) change
the shape, size, location, number and/or extent of any improvements, buildings,
structures, lobbies, hallways, entrances, exits, parking and/or parking areas
relative to any portion of the Project; (b) modify, eliminate and/or add any
buildings, improvements, and parking structure(s) either above or below grade,
to the Project, the Common Areas and/or any other portion of the Project and/or
make any other changes thereto affecting the same; and (c) make any other
changes, additions and/or deletions in any way affecting the Project and/or any
portion thereof as Landlord may elect from time to time, including without
limitation, additions to and/or deletions from the land comprising the Project,
the Common Areas and/or any other portion of the Project. Notwithstanding
anything to the contrary contained in this Lease, Tenant shall have no right to
seek damages (including abatement of Rent) or to cancel or terminate this Lease
because of any proposed changes, expansion, renovation or reconfiguration of the
Project nor shall Tenant have the right to restrict, inhibit or prohibit any
such changes, expansion, renovation or reconfiguration; provided, however,
Landlord shall not change the size, dimensions, location or Tenant’s Permitted
Use of the Premises.

(p) Discontinued Use. If, at any time following the Rent Commencement Date,
Tenant (or an assignee or subtenant of Tenant pursuant to Section 22) does not
continuously operate its business in the Premises for a period of 180
consecutive days, Landlord may, but is not obligated to, elect to terminate this
Lease upon 30 days’ written notice to Tenant, whereupon this Lease shall
terminate 30 days’ after Landlord’s delivery of such written notice
(“Termination Date”), and Tenant shall vacate the Premises and deliver
possession thereof to Landlord in the condition required by the terms of this
Lease on or before the Termination Date and Tenant shall have no further
obligations under this Lease except for those accruing prior to the Termination
Date and those which, pursuant to the terms of the Lease, survive the expiration
or early termination of the Lease.

[ Signatures on next page ]

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory 11119 N. Torrey Pines/Wellspring - Page 35

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.

 

TENANT: WELLSPRING BIOSCIENCES LLC, a Delaware limited liability company By: 

/s/ Heidi Henson

Its: CFO LANDLORD: ARE-SD REGION NO. 24, LLC, a Delaware limited liability
company By: ALEXANDRIA REAL ESTATE EQUITIES, L.P., a Delaware limited
partnership, managing member By: ARE-QRS CORP., a Maryland corporation, general
partner By:

/s/ Eric S. Johnson

Its: Vice President, Real Estate Legal Affairs

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

11119 N. Torrey Pines/Wellspring - Page 1

 

EXHIBIT A TO LEASE

DESCRIPTION OF PREMISES

 

LOGO [g885721dsp_456a.jpg]

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

11119 N. Torrey Pines/Wellspring - Page 1

 

EXHIBIT B TO LEASE

DESCRIPTION OF PROJECT

 

LOGO [g885721dsp_457a.jpg]

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

Work Letter – Landlord Build 11119 N. Torrey Pines/Wellspring - Page 1

 

EXHIBIT C TO LEASE

WORK LETTER

THIS WORK LETTER (this “Work Letter”) is incorporated into that certain Lease
Agreement (the “Lease”) dated as of March 1, 2013 by and between ARE-SD REGION
NO. 24, LLC, a Delaware limited liability company (“Landlord”), and WELLSPRING
BIOSCIENCES LLC, a Delaware limited liability company (“Tenant”). Any initially
capitalized terms used but not defined herein shall have the meanings given them
in the Lease.

1. General Requirements.

(a) Tenant’s Authorized Representative. Tenant designates Heidi Henson and Anna
Nadolski (either such individual acting alone, “Tenant’s Representative”) as the
only persons authorized to act for Tenant pursuant to this Work Letter. Landlord
shall not be obligated to respond to or act upon any request, approval, inquiry
or other communication (“Communication”) from or on behalf of Tenant in
connection with this Work Letter unless such Communication is in writing from
Tenant’s Representative. Tenant may change either Tenant’s Representative at any
time upon not less than 5 business days advance written notice to Landlord.
Neither Tenant nor Tenant’s Representative shall be authorized to direct
Landlord’s contractors in the performance of Landlord’s Work (as hereinafter
defined).

(b) Landlord’s Authorized Representative. Landlord designates Thomas Brennan and
Rodney Hunt (either such individual acting alone, “Landlord’s Representative”)
as the only persons authorized to act for Landlord pursuant to this Work Letter.
Tenant shall not be obligated to respond to or act upon any request, approval,
inquiry or other Communication from or on behalf of Landlord in connection with
this Work Letter unless such Communication is in writing from Landlord’s
Representative. Landlord may change either Landlord’s Representative at any time
upon not less than 5 business days advance written notice to Tenant. Landlord’s
Representative shall be the sole persons authorized to direct Landlord’s
contractors in the performance of Landlord’s Work.

(c) Architects, Consultants and Contractors. Landlord and Tenant hereby
acknowledge and agree that: (i) the general contractor shall be BN Builders,
subject to Tenant’s approval, which approval shall not be unreasonably withheld,
conditioned or delayed, and (ii) DGA shall be the architect (the “TI Architect”)
for the Tenant Improvements.

2. Tenant Improvements.

(a) Definition of Tenant Improvements. As used herein, the term “Tenant
Improvements” shall mean all improvements to the Building as shown on the
mutually agreeable TI Construction Drawings (as defined in Section 2(c) below).
Notwithstanding anything to the contrary contained in this Work Letter,
(i) Landlord shall cause, at Landlord’s sole cost and expense, the remediation
prior to the Commencement Date, in a manner acceptable to Landlord in its sole
and absolute discretion and otherwise in compliance with Legal Requirements, of
Hazardous Materials discovered in the Premises during the construction of
Landlord’s Work requiring remediation and (ii) Landlord shall not request the
performance of any overtime labor without Tenant’s prior approval, which
approval shall not be unreasonably withheld or delayed. Tenant shall not be
required to remove or restore the Landlord’s Work at the expiration or earlier
termination of the Lease.

(b) Tenant’s Space Plans. Landlord and Tenant acknowledge and agree that the
Tenant Improvement Specifications attached hereto as Annex 1 (“Tenant
Improvement Specifications”) and the space plan prepared by the TI Architect
attached hereto as Annex 2 (the “Space Plan”) have been approved by both
Landlord and Tenant

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

Work Letter – Landlord Build 11119 N. Torrey Pines/Wellspring - Page 2

 

(c) Working Drawings. Landlord shall cause the TI Architect to prepare and
deliver to Tenant for review and comment construction plans, specifications and
drawings for the Tenant Improvements (“TI Construction Drawings”), which TI
Construction Drawings shall be prepared substantially in accordance with the
Space Plan and Tenant Improvement Specifications. Tenant shall be solely
responsible for ensuring that the TI Construction Drawings reflect Tenant’s
requirements for the Tenant Improvements. Tenant shall deliver its written
comments on the TI Construction Drawings to Landlord not later than 10 business
days after Tenant’s receipt of the same; provided, however, that Tenant may not
disapprove any matter that is consistent with the Space Plan and Tenant
Improvement Specifications without submitting a Change Request. Landlord and the
TI Architect shall consider all such comments in good faith and shall, within 10
business days after receipt, notify Tenant how Landlord proposes to respond to
such comments, but Tenant’s review rights pursuant to the foregoing sentence
shall not delay the design or construction schedule for the Tenant Improvements.
Any disputes in connection with such comments shall be resolved in accordance
with Section 2(d) hereof. Provided that the design reflected in the TI
Construction Drawings is consistent with the Space Plan and Tenant Improvement
Specifications, Tenant shall approve the TI Construction Drawings submitted by
Landlord, unless Tenant submits a Change Request. Once approved by Tenant,
subject to the provisions of Section 4 below, Landlord shall not materially
modify the TI Construction Drawings except as may be reasonably required in
connection with the issuance of the TI Permit (as defined in Section 3(b)
below).

(d) Approval and Completion. It is hereby acknowledged by Landlord and Tenant
that the TI Construction Drawings must be completed and approved not later than
March 22, 2013, in order for the Landlord’s Work to be Substantially Complete by
the Target Commencement Date (as defined in the Lease). Upon any dispute
regarding the design of the Tenant Improvements, which is not settled within 10
business days after notice of such dispute is delivered by one party to the
other, Tenant may make the final decision regarding the design of the Tenant
Improvements, provided (i) Tenant acts reasonably and such final decision is
either consistent with or a compromise between Landlord’s and Tenant’s positions
with respect to such dispute, (ii) that all costs and expenses resulting from
any such decision by Tenant shall be payable out of the TI Fund (as defined in
Section 5(d) below), and (iii) Tenant’s decision will not affect the base
Building, structural components of the Building or any Building systems. Any
changes to the TI Construction Drawings following Landlord’s and Tenant’s
approval of same requested by Tenant shall be processed as provided in Section 4
hereof.

3. Performance of Landlord’s Work.

(a) Definition of Landlord’s Work. As used herein, the term “Landlord’s Work”
shall mean the work of constructing the Tenant Improvements.

(b) Commencement and Permitting. Landlord shall commence construction of the
Tenant Improvements upon obtaining a building permit (the “TI Permit”)
authorizing the construction of the Tenant Improvements consistent with the TI
Construction Drawings approved by Tenant. The cost of obtaining the TI Permit
shall be payable from the TI Fund. Tenant shall reasonably assist Landlord in
obtaining the TI Permit. If any Governmental Authority having jurisdiction over
the construction of Landlord’s Work or any portion thereof shall impose terms or
conditions upon the construction thereof that: (i) are inconsistent with
Landlord’s obligations hereunder, (ii) increase the cost of constructing
Landlord’s Work, or (iii) will materially delay the construction of Landlord’s
Work, Landlord and Tenant shall reasonably and in good faith seek means by which
to mitigate or eliminate any such adverse terms and conditions.

(c) Completion of Landlord’s Work. On or before the Target Commencement Date
(subject to Tenant Delays and Force Majeure delays), Landlord shall
substantially complete or cause to be substantially completed Landlord’s Work in
a good and workmanlike manner, in accordance with the TI Permit subject, in each
case, to Minor Variations and normal “punch list” items of a non-material nature
that do not interfere with the Tenant’s Permitted Use of the Premises
(“Substantial Completion” or “Substantially Complete”). Notwithstanding the
foregoing, the Landlord’s Work shall not be considered Substantially Complete
unless and until Landlord has obtained a certificate or temporary certificate of

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

Work Letter – Landlord Build 11119 N. Torrey Pines/Wellspring - Page 3

 

occupancy (or its equivalent) for the Premises permitting lawful occupancy of
the Premises (but specifically excluding any permits, licenses or other
governmental approvals required to be obtained in connection with Tenant’s
operations in the Premises). Upon Substantial Completion of Landlord’s Work,
Landlord shall require the TI Architect and the general contractor to execute
and deliver, for the benefit of Tenant and Landlord, a Certificate of
Substantial Completion in the form of the American Institute of Architects
(“AIA”) document G704. For purposes of this Work Letter, “Minor Variations”
shall mean any modifications reasonably required: (i) to comply with all
applicable Legal Requirements and/or to obtain or to comply with any required
permit (including the TI Permit); (ii) to comply with any request by Tenant for
modifications to Landlord’s Work; (iii) to comport with good design,
engineering, and construction practices that are not material; or (iv) to make
reasonable adjustments for field deviations or conditions encountered during the
construction of Landlord’s Work.

(d) Selection of Materials. Where more than one type of material or structure is
indicated on the TI Construction Drawings approved by Landlord and Tenant, the
option will be selected at Landlord’s reasonable discretion. As to all building
materials and equipment that Landlord is obligated to supply under this Work
Letter, Landlord shall select the manufacturer thereof in its reasonable
discretion unless a manufacturer is specified in the approved TI Construction
Drawings.

(e) Delivery of the Premises. When Landlord’s Work is Substantially Complete,
subject to the remaining terms and provisions of this Section 3(e), Tenant shall
accept the Premises. Tenant’s taking possession and acceptance of the Premises
shall not constitute a waiver of: (i) any warranty with respect to workmanship
(including installation of equipment) or material (exclusive of equipment
provided directly by manufacturers), (ii) any non-compliance of Landlord’s Work
with applicable Legal Requirements, or (iii) any claim that Landlord’s Work was
not completed substantially in accordance with the TI Construction Drawings
(subject to Minor Variations and such other changes as are permitted hereunder)
(collectively, a “Construction Defect”). Tenant shall have one year after
Substantial Completion within which to notify Landlord of any such Construction
Defect discovered by Tenant, and Landlord shall use reasonable efforts to remedy
or cause the responsible contractor to remedy any such Construction Defect
within 30 days thereafter. Notwithstanding the foregoing, Landlord shall not be
in default under the Lease if the applicable contractor, despite Landlord’s
reasonable efforts, fails to remedy such Construction Defect within such 30-day
period, in which case Landlord shall have no further obligation with respect to
such Construction Defect other than to cooperate, at no cost to Landlord, with
Tenant should Tenant elect to pursue a claim against such contractor.

Tenant shall be entitled to receive the benefit of all construction warranties
and manufacturer’s equipment warranties relating to equipment installed in the
Premises. If requested by Tenant, Landlord shall attempt to obtain extended
warranties from manufacturers and suppliers of such equipment, but the cost of
any such extended warranties shall be borne solely out of the TI Fund. Landlord
shall promptly undertake and complete, or cause to be completed, all punch list
items.

(f) Commencement Date Delay. Except as otherwise provided in the Lease, Delivery
of the Premises shall occur when Landlord’s Work has been Substantially
Completed, except to the extent that completion of Landlord’s Work shall have
been actually delayed by any one or more of the following causes (“Tenant
Delay”):

(i) Tenant’s Representative was not reasonably available to give or receive any
Communication or to take any other action required to be taken by Tenant
hereunder;

(ii) Tenant’s request for Change Requests (as defined in Section 4(a) below)
whether or not any such Change Requests are actually performed;

(iii) Construction of any Change Requests;

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

Work Letter – Landlord Build 11119 N. Torrey Pines/Wellspring - Page 4

 

(iv) Tenant’s request for materials, finishes or installations requiring
unusually long lead times;

(v) Tenant’s delay in reviewing, revising or approving plans and specifications
beyond the periods set forth herein;

(vi) Tenant’s delay in providing information critical to the normal progression
of the Project. Tenant shall provide such information as soon as reasonably
possible, but in no event longer than one week after receipt of any request for
such information from Landlord;

(vii) Tenant’s delay in making payments to Landlord for Excess TI Costs (as
defined in Section 5(d) below); or

(viii) Any other act or omission by Tenant or any Tenant Party (as defined in
the Lease), or persons employed by any of such persons that continues for more
than 1 day after Landlord’s notice thereof to Tenant.

If Delivery is delayed for any of the foregoing reasons, then Landlord shall
cause the TI Architect to certify the date on which the Tenant Improvements
would have been Substantially Completed but for such Tenant Delay and such
certified date shall be the date of Delivery. Upon request, Landlord shall
advise Tenant of any materials, finishes or installation which are required as
part of any Change Request that will result in unusually long lead times.

4. Changes. Any changes requested by Tenant to the Tenant Improvements after the
delivery and approval by Landlord of the Space Plan shall be requested and
instituted in accordance with the provisions of this Section 4 and shall be
subject to the written approval of Landlord and the TI Architect, such approval
not to be unreasonably withheld, conditioned or delayed.

(a) Tenant’s Request For Changes. If Tenant shall request changes to the Tenant
Improvements (“Changes”), Tenant shall request such Changes by notifying
Landlord in writing in substantially the same form as the AIA standard change
order form (a “Change Request”), which Change Request shall detail the nature
and extent of any such Change. Such Change Request must be signed by Tenant’s
Representative. Landlord shall, before proceeding with any Change, use
commercially reasonable efforts to respond to Tenant as soon as is reasonably
possible with an estimate of: (i) the time it will take, and (ii) the
architectural and engineering fees and costs that will be incurred, to analyze
such Change Request (which costs shall be paid from the TI Fund to the extent
actually incurred, whether or not such change is implemented). Landlord shall
thereafter submit to Tenant in writing, within 5 business days of receipt of the
Change Request (or such longer period of time as is reasonably required
depending on the extent of the Change Request), an analysis of the additional
cost or savings involved, including, without limitation, architectural and
engineering costs and the period of time, if any, that the Change will extend
the date on which Landlord’s Work will be Substantially Complete. Any such delay
in the completion of Landlord’s Work caused by a Change and specified in the
approved Change Request (as extended, if applicable, by Force Majeure delays and
additional Tenant Delays), including any suspension of Landlord’s Work while any
such Change is being evaluated and/or designed, shall be Tenant Delay.

(b) Implementation of Changes. If Tenant: (i) approves in writing the cost or
savings and the estimated extension in the time for completion of Landlord’s
Work, if any, and (ii) deposits with Landlord any Excess TI Costs required in
connection with such Change, Landlord shall cause the approved Change to be
instituted. Notwithstanding any approval or disapproval by Tenant of any
estimate of the delay caused by such proposed Change, the TI Architect’s
determination of the amount of Tenant Delay in connection with such Change shall
be final and binding on Landlord and Tenant.

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

Work Letter – Landlord Build 11119 N. Torrey Pines/Wellspring - Page 5

 

5. Costs.

(a) Budget For Tenant Improvements. Before the commencement of construction of
the Tenant Improvements, Landlord shall obtain and submit to Tenant for approval
(which approval shall not be unreasonably withheld, conditioned or delayed) a
detailed breakdown by trade of the costs incurred or that will be incurred in
connection with the design and construction of the Tenant Improvements (as
approved by Tenant, the “Budget”). The Budget may be amended from time to time
but shall be submitted to Tenant each time for its approval which approval shall
not be unreasonably withheld, conditioned or delayed. The Budget shall be based
upon the TI Construction Drawings approved by Tenant and shall include a payment
to Landlord of administrative rent (“Administrative Rent”) equal to 1% of the TI
Costs for monitoring and inspecting the construction of the Tenant Improvements
and Changes, which sum shall be payable from the TI Fund (as defined in
Section 5(d). Administrative Rent shall include, without limitation, all
out-of-pocket costs, expenses and fees incurred by or on behalf of Landlord
arising from, out of, or in connection with monitoring the construction of the
Tenant Improvements and Changes, and shall be payable out of the TI Fund. If the
Budget is greater than the TI Allowance, Tenant shall deposit with Landlord the
difference, in cash, prior to the commencement of construction of the Tenant
Improvements or Changes, for disbursement by Landlord as described in Section
5(d).

(b) TI Allowance. Landlord shall provide to Tenant a tenant improvement
allowance (the “TI Allowance”) of $180 per rentable square foot of the Premises,
or $3,075,660 in the aggregate. The TI Allowance shall be disbursed in
accordance with this Work Letter.

Except as otherwise provided in Section 5(c) below, Tenant shall have no right
to the use or benefit (including any reduction to or payment of Base Rent) of
any portion of the TI Allowance not required for the construction of (i) the
Tenant Improvements described in the TI Construction Drawings approved pursuant
to Section 2(d) or (ii) any Changes pursuant to Section 4.

(c) Costs Includable in TI Fund. The TI Fund shall be used solely for the
payment of design, permits and construction costs in connection with the
construction of the Tenant Improvements, including, without limitation, a
portion of the cost (as designated in the Budget) of the construction and rating
of the demising walls shown as being provided by Tenant on Exhibit H of the
Lease, the cost of electrical power and other utilities used in connection with
the construction of the Tenant Improvements, the cost of preparing the Space
Plan and the TI Construction Drawings, all costs set forth in the Budget,
including Landlord’s Administrative Rent, Landlord’s out-of-pocket expenses,
costs resulting from Tenant Delays and the cost of Changes (collectively, “TI
Costs”). Notwithstanding anything to the contrary contained herein, the TI Fund
shall not be used to purchase any furniture, personal property or other
non-Building system materials or equipment, including, but not limited to,
Tenant’s voice or data cabling, non-ducted biological safety cabinets and other
scientific equipment not incorporated into the Tenant Improvements; provided,
however, that if any portion of the TI Allowance remains unused after payment in
full of the Tenant Improvements, Tenant may utilize such excess funds for the
purchase and installation of furniture, installing Tenant’s name on the Monument
Sign, Tenant’s voice or data cabling, non-ducted biological safety cabinets and
other scientific equipment not incorporated into the Tenant Improvements and
other items as reasonably approved by Landlord, which items shall be the
property of Landlord and shall not be removed from the Premises by Tenant during
the Term of the Lease or at the expiration or earlier termination of the Lease.

(d) Excess TI Costs. Landlord shall have no obligation to bear any portion of
the cost of any of the Tenant Improvements except to the extent of the TI
Allowance, and otherwise expressly provided for in this Work Letter. If at any
time the remaining TI Costs under the Budget exceed the remaining unexpended TI
Allowance, Tenant shall deposit with Landlord, as a condition precedent to
Landlord’s obligation to complete the Tenant Improvements, 100% of the then
current TI Cost in excess of the remaining TI Allowance (“Excess TI Costs”). If
Tenant fails to deposit any Excess TI Costs with Landlord, Landlord shall have
all of the rights and remedies set forth in the Lease for nonpayment of Rent
(including, but not limited to, the right to interest at the Default Rate and
the right to assess a late charge).

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

Work Letter – Landlord Build 11119 N. Torrey Pines/Wellspring - Page 6

 

For purposes of any litigation instituted with regard to such amounts, those
amounts will be deemed Rent under the Lease. The TI Allowance and Excess TI
Costs are herein referred to as the “TI Fund.” Funds deposited by Tenant shall
be the first disbursed to pay TI Costs. Notwithstanding anything to the contrary
set forth in this Section 5(d), Tenant shall be fully and solely liable for TI
Costs and the cost of Minor Variations in excess of the TI Allowance. If upon
completion of the Tenant Improvements and the payment of all sums due in
connection therewith there remains any undisbursed portion of the TI Fund,
Tenant shall be entitled to such undisbursed TI Fund solely to the extent of any
Excess TI Costs deposit Tenant has actually made with Landlord.

6. Tenant Access.

(a) Tenant’s Access Rights. Landlord hereby agrees to permit Tenant access, at
Tenant’s sole risk and expense, to the Building (i) 14 days prior to the
Commencement Date to perform any work (“Tenant’s Work”) required by Tenant other
than Landlord’s Work, provided that such Tenant’s Work is coordinated with the
TI Architect and the general contractor, and complies with the Lease and all
other reasonable restrictions and conditions Landlord may impose, and (ii) prior
to the completion of Landlord’s Work, to inspect and observe work in process;
all such access shall be during normal business hours or at such other times as
are reasonably designated by Landlord. Notwithstanding the foregoing, Tenant
shall have no right to enter onto the Premises or the Project unless and until
Tenant shall deliver to Landlord evidence reasonably satisfactory to Landlord
demonstrating that any insurance reasonably required by Landlord in connection
with such pre-commencement access (including, but not limited to, any insurance
that Landlord may require pursuant to the Lease) is in full force and effect.
Any entry by Tenant shall comply with all established safety practices of
Landlord’s contractor and Landlord until completion of Landlord’s Work and
acceptance thereof by Tenant.

(b) No Interference. Neither Tenant nor any Tenant Party (as defined in the
Lease) shall interfere with the performance of Landlord’s Work, nor with any
inspections or issuance of final approvals by applicable Governmental
Authorities, and upon any such interference, Landlord shall have the right to
exclude Tenant and any Tenant Party from the Premises and the Project until
Substantial Completion of Landlord’s Work.

(c) No Acceptance of Premises. The fact that Tenant may, with Landlord’s
consent, enter into the Project prior to the date Landlord’s Work is
Substantially Complete for the purpose of performing Tenant’s Work shall not be
deemed an acceptance by Tenant of possession of the Premises, but in such event
Tenant shall defend with counsel reasonably acceptable by Landlord, indemnify
and hold Landlord harmless from and against any loss of or damage to Tenant’s
property, completed work, fixtures, equipment, materials or merchandise, and
from liability for death of, or injury to, any person, caused by the act or
omission of Tenant or any Tenant Party.

7. Miscellaneous.

(a) Consents. Whenever consent or approval of either party is required under
this Work Letter, that party shall not unreasonably withhold, condition or delay
such consent or approval, unless expressly set forth herein to the contrary.

(b) Modification. No modification, waiver or amendment of this Work Letter or of
any of its conditions or provisions shall be binding upon Landlord or Tenant
unless in writing signed by Landlord and Tenant.

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

Work Letter – Landlord Build 11119 N. Torrey Pines/Wellspring - Page 7

 

Schedule 1 to Work Letter

Tenant Improvement Specifications

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

Work Letter – Landlord Build 11119 N. Torrey Pines/Wellspring - Page 8

 

11119 N. Torrey Pines/Wellspring - Page 1

11119 North Torrey Pines Road -

December 18, 2012

TENANT IMPROVEMENTS SPECIFICATIONS

State and Local Code Compliance

Design and construction shall conform to all Federal, State and Local building
codes and ordinances to include but not limited to the most current version of
the following documents:

 

  •   2010 California Building Code

 

  •   2010 California Plumbing Code

 

  •   2010 California Mechanical Code

 

  •   2010 California Energy Code

 

  •   2009 National Electric Code/ 2010 California Electric Code

 

  •   2008 Title 24, California Energy Efficiency Standards

 

  •   2010 California Fire Code

 

  •   2010 California Green Building Standards Code

 

  •   California Division of Occupational Safety and Health

 

  •   San Diego Municipal Code

LEED Certification Guidelines for Tenant

Tenant agrees to design their suite improvements to comply, at a minimum with
LEED Silver Certification requirements with specific emphasis on the Energy and
Water Conservation categories noted below.

ARCHITECTURAL IMPROVEMENTS

 

Interior Partitions

Metal stud and drywall partitions per tenant’s floor plan requirements.

 

3-5/8” studs typical, gauge and spacing as required by code, and Type X, 5/8”
drywall

 

Standard Interior Partitions penetrate ceiling grid 6”

 

Full height partitions to underside of structure at demising locations or where
sound/security requirements occur

 

Fire rated assemblies as required by code, full height, tunnel or shaft wall
construction as approved by local building officials

 

Backing required in any walls where casework, appliances, equipment or fixtures
will be mounted

 

Coordinate with structural engineer to determine any specialty requirements for
heavy loads.

 

Smooth drywall finish to Level 4

Insulation Batt insulation within wall cavity as required for sound control.
Doors, Frames & Hardware

Offices/ General Use Areas

 

Suite entry door assemblies are 3’ x 9’ or 6’ x 9’ pair, glass, Herculite doors

 

Interior door assemblies are 3’ x 8’, solid core, wood veneer, flush face doors
with no added urea-formaldehyde resins

 

Anodized aluminum frames, natural finish, 3’ x 8’ or 6’ x 8’ pr, with integral
36” sidelights at offices and conference rooms

 

Lever style, heavy duty, satin aluminum hardware

 

Suite entry doors are require Blumcraft hardware; interior doors are passage or
cylindrical locksets

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

Work Letter – Landlord Build 11119 N. Torrey Pines/Wellspring - Page 9

 

11119 N. Torrey Pines/Wellspring - Page 2

 

Include components and ratings as required by code

 

Keying to be compatible with Landlord’s master system

Lab/ Lab Support/ Equipment/ Storage Areas

 

Door Assemblies are 3’ x 8’ or 3’-6” x 8’ to match offices except where noted as
painted hollow metal (fully welded)

 

Doors stained to match offices and 2’w x 3’h vision lite

 

Lab offices and shall be 3’ x 8’, 3’-6” x 8’ or 6’ x 8’ custom stained to match
office areas with Alum frames to match offices, except where noted to be welded
hollow metal frames

 

Lever style, heavy duty, satin aluminum cylindrical passage lockset hardware

 

Include components and ratings as required by code

 

Keying to be compatible with Landlord’s master system

Windows Frames to match style of door frames in office areas Ceiling System

General

 

Except where structural, mechanical, electrical or plumbing issues preclude,
design height of ceiling is to be 10’-0” or max height as possible to obtain

 

T-Bar suspension installation per code, utilize BERC clips in lieu of 2” wall
angle.

 

Office Areas

 

Armstrong XL 2’ x 2’, 15/16” exposed T-Grid, white

 

Armstrong 2’x 2’ acoustic tile, Dune 1775NF (no added/low formaldehyde) with
beveled tegular edge, white

 

Lab/ Lab support/ equipment/ storage areas

 

Armstrong XL 2’ x 4’, 15/16” exposed T-grid, white

 

Armstrong 2’ x 4’ Climaplus (No added/ low formaldehyde) with beveled, tegular
edge, white

Window Covering MechoShade Systems or Equal roller shades, manual controls,
EcoVeil 1350, color #1369 Silver, shade cloth mounted within blind pocket Lobby
shades to be electrified. Cabinetry

Construction Designation APA C-D plugged with exterior glue, 3/4” thick or 3/4”
high-pressure particle board with no added urea-formaldehyde containing resins
for Break Rooms, Copy/Work Rooms and Conference Rooms. Adhesive compliant with
Indoor Air Quality criteria per ASTM D-5116

 

Plastic laminate finish, countertops and splashes shall be constructed in
accordance with WI Manual of Millwork, “Custom” grade

 

Self-closing hinges with vertical, horizontal and depth adjustment

 

Adjustable shelf standards, full extension, heavy-duty drawer glides

 

Lab casework shall be metal Hanson Lab Furniture Inc, Fisher Hamilton, or
equivalent or plastic laminate and constructed in accordance with WI Manual of
Millwork, “Custom” grade

 

Self-closing hinges with vertical, horizontal and depth adjustment

 

Adjustable shelf standards, full extension, heavy-duty drawer glides

 

Countertops at labs to be TRESPA or equivalent countertops

 

Refer to drawings for modular casework requirements

Floor Covering

Office and Admin Areas

 

Monterey or Equal, Overview Multi-Level Loop Pattern, minimum allowance of
$30.00/syd installed

 

Adhesives: GLP16003 - latex resin based multi-purpose carpet floor adhesive,
C16E

GLP91505 - floor preparation primers, C36E, C46E

GLP58266 - latex resin based multi-purpose broadloom carpet adhesive, B-19

GLP60151 - latex based carpet broadloom seam sealer, B-71

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

Work Letter – Landlord Build 11119 N. Torrey Pines/Wellspring - Page 10

 

11119 N. Torrey Pines/Wellspring - Page 3

 

4” rubber base with adhesive compliant with Indoor Air Quality criteria per ASTM
D-5116

Lab/ Lab Support/ Equipment/ Storage Areas

 

Vinyl Composition Tile, Armstrong or equivalent, 12” x12” x 1/8”

 

Adhesive compliant with Indoor Air Quality criteria per ASTM D-5116

 

4” ” rubber coved base with adhesive compliant with Indoor Air Quality criteria
per ASTM D-5116

Server Room Static Dissipative tile 24” x 24” Mipolam or VPI, non-grounded
Tissue Culture Resilient sheet flooring with matching welded seams and 6”
integral coved base – Medintech or equal Paint Shall not exceed the VOC and
chemical component limits of Green Seal’s Standard GS-11 Epoxy paint - provide
at Tissue Culture Cold Rooms

Wall Panels Withstand live lateral load of 100 lbs point load, 5 psf uniform
load

 

Ceiling Panels Withstand their own weight, dead loads, and live loads of 25 lbs
with maximum deflection of 1:180

Cooler Rooms Maintain 4 degrees F; plus or minus 2 F degrees

 

Air Tightness of Assembled Unit Limit air infiltration through assembly to 0.06
cu ft/min/sq ft of wall area, measured at a reference differential pressure
across assembly of 1.57 psf as measured in accordance with ASTM E 283

Vapor Seal Interior room atmospheric pressure of 1 inch sp, 72 degrees F, 40
percent RH: No failure

 

Vapor Tightness Sufficient to eliminate frost accumulation

Insulation Thickness 4 inches

Doors: Overlap type for 34 x 78 inch opening, construction as for walls but with
edges closed; 2-1/2 inch thick insulation; flexible gasket containing magnetic
strip on four edges; heated gasket thermostatic control with two way air relief
valve. Configuration and quantity as shown on drawings

 

View Windows Sealed insulating glass units in doors

Hardware Cast brass, nylon bearing self closing hinges, roller catch latch and
keeper; cylinder lock and inside safety release mechanism Shelving and Supports
Stainless steel construction, open rod construction, free standing style,
adjustable supports

Deli Boxes Rear load, deep shelving with front access at each door

 

Light Fixtures Vapor tight, incandescent with 150 watt lamp, operating toggle
switch on exterior wall of room with pilot light, wired in rigid conduit

Cooling System Direct expansion refrigerant, water cooled; remote located
condensing unit for all rooms, evaporator, unit cooler, self contained with
valves, controls, switches, timers, refrigerant piping, insulated suction lines,
and wiring. Size and capacity to maintain environment specified; hot gas
defrost; electrically heated trace condensate drain

 

Cooling Unit Locate remote from cold storage rooms. Pipe coolant to cold rooms

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

Work Letter – Landlord Build 11119 N. Torrey Pines/Wellspring - Page 11

 

11119 N. Torrey Pines/Wellspring - Page 4

 

Specialties Corner guards Stainless Steel in all lab / lab support areas 3 1⁄2”
x 3 1⁄2” x 5’ STRUCTURAL Bldg Structure Replacement of any spray-applied fire
protection that is removed or damaged during the course of tenant improvements
is required Roof Structure Due to coastal height restrictions, no equipment is
allowed on the roof FIRE PROTECTION Fire Sprinkler Spacing and number of heads
shall comply with recommendations of NFPA 13 for type of occupancy. Ceiling
mounted high temperature heads (pendant, natural brass with chrome finish,
semi-recessed with matching adjustable metal escutcheon) shall be used in those
areas required by code. Server rooms shall have pre-action fire protection
system with separate riser Fire Extinguisher

Semi-Recessed, stainless steel fire extinguisher cabinet

 

Dry chemical fire extinguisher bottle: Sentry 5 or equivalent

 

Provide quantity required by code

Fire Alarm Suite improvements to include all devices required by code and must
be connected to the building fire alarm system. All work must be performed by an
authorized Notifier representative with a minimum of 10 years experience

PLUMBING – TENANT IMPROVEMENT MINIMUM CRITERIA

All work shall be in strict conformance with the following codes & standards

Uniform Plumbing Code

Uniform Building Code

Uniform Fire Code

Local Fire Department Regulations

National Fire Protection Association

All other Authorities Having Jurisdiction

 

  1. All water fixtures used in general office space including restrooms but not
including Process Fixtures, shall exceed the minimum rating by 30% specified in
the Energy Policy Act of 1992, in accordance with LEED calculations

 

  2. Adhesives shall comply: VOC content shall be less than the current VOC
content limits of SCAQMD Rule #1168, AND all sealants used as fillers must meet
to exceed the requirements of the South Coast Air Quality Management District
Regulation 8, Rule 51

Principal Systems to be Included in the Design

 

  1. Sanitary sewer drain, waste & vent - all spaces above ground level drain by
gravity to the public sewer.

 

  2. Compressed Gases ((CA, N2, CO2)

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

Work Letter – Landlord Build 11119 N. Torrey Pines/Wellspring - Page 12

 

11119 N. Torrey Pines/Wellspring - Page 5

 

3.      House Vacuum and Compressed Air System, utilized in common with other
tenants at the project.

 

4.      Water Systems (ICW, IHW, DCW, DHW, DI). Water usage shall be submetered
and measured for bill back purposes to the tenant

 

5.      Liquid Nitrogen System

 

6.      Typically, localized instantaneous electric domestic hot water heaters
serve lavatories and sinks in the tenant suites

 

7.      Condensate drain piping runs from the HVAC units to the nearest indirect
waste receptor (max. 60” AFF.) or to a Janitor’s Sink

 

8.      All drain piping from HVAC equipment and plumbing equipment runs to the
nearest indirect waste receptor or Janitor Sink

Materials

Soil, Waste and Vent above Ground: Service-weight, no-hub cast-iron pipe and
fittings Soil, Waste and Vent Below Ground and to 5’-0” Outside of Building:
Service-weight, cast-iron hub & spigot pipe and fittings

 

Industrial Waste and Vent piping above ground to be plenum rated polypropylene
DWV

 

Industrial Waste and Vent piping below ground to be polypropylene DWV.

 

Industrial Waste piping to route to a sample port just prior to connection to
sanitary system Water and Condensate Drain Piping Above Ground: Type ‘L”
hard-drawn copper type, ASTM B88, and wrought copper fittings, ANSI B1 6.22. All
hot water supply piping shall be insulated with 1-inch thick fiberglass
insulation for sizes up to 2-1/2 inch size, 1-1/2 inch thick above 2-inch size
piping. Condensate drain piping above ceilings to be insulated

 

Water Piping Below Ground 4-inches and smaller: Type “K” hard-drawn copper
tubing, ASTM B88, and wrought copper fittings ANSI B 16.22, silver brazed joints

 

Natural Gas Piping: Buried piping to be Polyethylene per ASTM D2513; above grade
to be Schedule 40 black steelper ASTM D2513

 

Indirect Drains: Type “M” copper fittings, ANSI B16.22, solder joint type.
Insulate with Manville Micro-Lok 650AP

 

Specialty gas piping shall be type L copper, silver brazed

 

Deionized Water: Schedule 40 polypropylene with socket fused joints

 

Liquid Nitrogen: Vacuum insulated stainless steel tubing

 

Adhesives shall comply: VOC content shall be less than the current VOC content
limits of SCAQMD Rule ealants used as fillers must meet or exceed the
requirements of the South Coast Air Quality Management District Regulation 8,
Rule 51

Plumbing Fixtures

 

 

Lab sink: 25 in. x 22 in. x 12 in. deep stainless steel sink.

 

Scullery sink: Double compartment stainless steel sink with 14 in. deep basin

 

Service Sink: Corner model, terrazzo mop service basin with vacuum breaker
faucet.

 

Emergency Shower/Eyewash: Water Saver Faucet Co. Model SSBF2150 or equivalent

 

Electric Water Cooler: Barrier-free, wall hung water cooler with push bar
control and equipped for handicap usage

 

All water fixtures used in general office space including restrooms but not
including Process Fixtures, shall exceed the minimum rating by 30% specified in
the Energy Policy Act of 1992, in accordance with LEED calculations

Drains

Floor Drains: Cast iron body floor drains with nickel bronze top, membrane clamp
and adjustable collar

 

Floor Sinks: Cast iron body receptor with acid-resistant coated interior, bottom
dome strainer, seepage flange and grate

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

Work Letter – Landlord Build 11119 N. Torrey Pines/Wellspring - Page 13

 

11119 N. Torrey Pines/Wellspring - Page 6

Break rooms shall have either single or double compartment 18 gauge stainless
steel sinks. Minimum acceptable building standard sinks and accessories:

 

Single Compartment Sink: Just Model #SX-2133-A-GR Double Compartment Sink: Just
Model #DL-2133-A-GR Drain: Just Model #J-35FS Faucet: Just #J-900 single handle
8” center Garbage Disposer: In-Sink-Erator #444 0.75HP @ 120/1/60 Provide air
gap fitting for dishwasher, if installed.

HVAC – TENANT IMPROVEMENT MINIMUM CRITERIA

All work shall be in strict conformance with the following codes and standards

Uniform Mechanical Code

Uniform Plumbing Code

Uniform Building Code

Uniform Fire Code

Local Fire Department Regulations

National Fire Protection Association

All other Authorities Having Jurisdiction

Principal Systems to be Included in Design

 

1.      Summer-Winter air conditioning for all occupied areas, including
corridors and restrooms

 

2.      The current building has a common central plant that provides CHW for
cooling. CHW piping is delivered to the basement and capped

 

3.      Tenant spaces shall be conditioned by either fan coils above the ceiling
space or air handlers located in basement

 

4.      Toilet exhaust systems for all restrooms and janitor rooms per code

 

5.      Building controls to be Johnson Metasys DDC System integrated with the
existing site-wide DDC system with electric controllers

Existing Cooling Plant

The existing cooling plant consists of (1) 300T centrifugal and (1) 250T
Turbocor chiller and chilled water usage shall be monitored for billing purposes

 

The tenant shall be responsible for providing and installing all necessary CHW
BTU monitoring devices

 

Areas that require continuous 7/24 operation (computer rooms, network server
rooms, etc.) shall be considered for stand-alone systems; be Liebert, Data-Aire
or equivalent. The system configuration shall be dependent on room capacity
requirements

Existing Heating The existing heating plant consists of boilers with 4,000,000
BTU. Tenant to install all required distribution piping from the basement
chiller room into the TI space. Office Areas Fan coils can be installed in
office areas above the ceiling space with ducted supply and return. Minimum
standard for cabinet style fan coils shall Carrier 42BH type or equal. Lab Areas
These areas shall be serviced by basement or floor mounted 100% OSA air handling
units equipped as described below Basement

Air Handling Units shall be based on Energy Lab Units or approved equivalent
with the following minimum components and accessories:

 

•    Double wall outdoor construction

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

Work Letter – Landlord Build 11119 N. Torrey Pines/Wellspring - Page 14

 

11119 N. Torrey Pines/Wellspring - Page 7

 

•       Backward Inclined Supply fans with high efficiency motors and VFD’s

 

•       Airflow monitoring stations

 

•       Moisture eliminator section

 

•       Filtration with 2 in. 30/30 prefilters and 85 % efficient final filters

 

•       Cooling and heating coils with corrosion resistant protection

 

•       Stainless steel drain pan

Telephone/IT Room Dedicated 24/7 independent split system units with the fan
coil units mounted above the ceiling space and the condensing unit located in
the basement Environmental Design Conditions The following criteria will be used
for sizing the heating and cooling systems: Outdoor Ambient Design Conditions:
    Summer: 88¥F dB, 72¥F mwB, 13¥F dB outdoor daily range     Winter: 42¥F dB

Indoor Conditions for Air Conditioned Area:

Offices, Labs

Electrical, Telecom, Storage

72¥F dB ± 3¥F dB, No Humidity Control Typical of office space unless equipment
requires a more specifically controlled environment Ventilation Air Requirements
Outdoor air for ventilation on this project exceeds the requirements of the
American Society of Heating Ventilating and Air Conditioning Engineers (ASHRAE)
Standard 62-1989, Ventilation for Acceptable Indoor Air Quality. On average
approximately 0.2 cfm per square foot should be provided for all office
environments. For laboratory areas provide 100% outside air with the following
minimum requirements:

1. Biology Areas

2. Chemistry Areas

3. Chemical Storage

4. Wash Areas

8 AC/Hr

12 AC/Hr

15 AC/Hr

15 AC/Hr

Energy Use &

Conservation

The Energy Efficiency Standard, Title 24, to be used to set the minimum
performance requirements of this installation, though Tenant agrees their design
will exceed the minimum savings to comply with LEED Silver Certification.
Ceiling Registers & Diffusers

Ceiling diffusers with perforated face with frame style compatible with the type
of ceiling used. Surface mounted diffusers require gaskets to prevent leakage.
Diffuser faceplate to have concealed hinges and latches. Faceplates to be easily
removable from the frame.

 

Supply diffusers, Titus-PMC perforated modular face-size 24” X 24” for lay-in
ceiling tile.

 

Linear diffusers for all hard lid areas.

 

These manufacturers are considered equal, providing corresponding models meet
specified requirements. Equivalent substituted equipment to be submitted for the
Designer’s review during bid of major equipment.

    Air Filters

    Diffusers, Registers, Grilles

AAF, Air Guard

Titus, EH Price, Krueger

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

Work Letter – Landlord Build 11119 N. Torrey Pines/Wellspring - Page 15

 

11119 N. Torrey Pines/Wellspring - Page 8

 

Duct Work

Supply ducts, return ducts, and exhaust ducts plenum chambers, housing, and
panels fabricated from zinc-coated (galvanized) steel sheets conforming to the
latest ASTM Specs A-525. Zinc-coating to be of the “Commerical” class

 

Exhaust duct from fume hoods shall be 304 stainless steel back to main exhaust
duct

 

Exhaust duct from Glasswash area shall be 304 stainless steel back to main
exhaust duct

 

Ductwork shall be installed in strict accordance with the latest SMACNA
guidelines and shall also adhere to the latest State and Federal seismic
requirements

 

Install flexible ducts in a fully extended condition free of sags and kinks,
using minimum length required for connection. Flexible duct suspended on 36”
centers with a min 3/4” wide flat banding material where horizontal support is
required. Joints and connections to be made in accordance with Underwriters
Laboratories, Inc. Connect to rigid sheet metal with min 1/2” wide collar
positively clamped and secured with screws or other approved fastening

Toilet Exhaust Ventilation Exhaust all janitor rooms shall with a min of 12 air
changes per hour Miscellaneous Exhaust/ Ventilation Systems

The following exhaust system have been installed as part of the shell design, it
is assumed that outside ambient air shall provide makeup air to the exhausted
area:

 

Elevator Machinery Rooms.

 

Electrical Room(s).

Controls

Electronic DDC building automation system controls the central pant, located in
the lower level of the building. The system operates the HVAC system and
controls occupied and non-occupied temperature and ventilation schedules. System
is expandable for Tenant Improvements. The system includes monitoring, alarm and
by-pass functions for efficient energy management

 

The DDC System is programmed to log utilities

 

Electronic digital control to be provided at the tenant zone level; controls
shall be coordinated with the shell building system. Purchase and installation
of all utility devices and controls within the tenant space are part of Tenant
Improvement scope of work

ELECTRICAL—TENANT IMPROVEMENT MINIMUM CRITERIA

All work shall be in strict conformance with the following codes and standards

NFPA 70 National Electrical Code

NFPA 101 Life Safety Code

BOCA Building Codes

IES - Illuminating Engineering Society of North America

 

Distribution The building distribution is located in basement with 277/480 volt,
4,000 AMP underground pull section to be provided in the main electrical room
with a small house meter for house loads (ie: lobby, elevators, etc). The main
distribution board, tenant meter section and other electrical distribution work
will be part of the Tenant Improvement. Electrical panels must grouped in
dedicated electrical rooms not installed randomly within tenant spaces

All conductors for new switchgear to be installed as new

 

New HVAC equipment to be fed from the basement distribution switchgear. New
external starters for HVAC equipment

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

Work Letter – Landlord Build 11119 N. Torrey Pines/Wellspring - Page 16

 

11119 N. Torrey Pines/Wellspring - Page 9

 

Panelboards and distribution boards shall be located at the satellite electrical
rooms to feed the office/lab and support areas

 

All new transformers to be energy efficient Energy Star type

 

Tenant to provide 208V branch circuit panelboards within the tenant space

Distribution

Equipment

Panelboards

 

All Panelboards to be new, all TI panels to be surface mounted and stacked if
necessary, inside the dedicated electrical rooms.

 

Panelboards for lighting to be 480Y/277V 3j 4W to be series rated for fault
current. All Electrical panels are to be located in electrical equipment rooms.

 

Panelboards for power and control power shall be 208Y/120V 3j 4W with minimum
fault current ratings of 10,000 AIC. located in electrical equipment rooms.
Panelboards served through transformers shall have integral main over current
protection, sized as indicated on the drawings.

All panelboards have bolt-on circuit breakers, 42-pole space, bus ratings (as
indicated on the panel schedules) and are either surface or flush mounted (as
indicated on the panel schedules). All panels located in electrical rooms to be
stacked or switchboard mounted to minimize space used by the panels

 

Panelboards with an isolated ground bus are required as noted. All 208Y/120V 3j
4W panelboards shall be provided with 100% rated neutral bus; panelboards for IT
room UPS equipment to be 200% rated neutral bus with an isolated ground bus.

Feeders

Feeders shall be copper conductors (Type THHN or THW) routed in electro metallic
tubing (EMT), polyvinylchloride (PVC) conduit, or rigid galvanized steel (RGS)
conduit. EMT shall be used in all indoor, concealed locations where the feeder
is protected from damage or weather. RGS conduit shall be used in exterior
applications or where the conduit may be exposed to physical damage. PVC shall
be used for all below-grade applications.

 

Feeders shall be sized according to the singleline diagram in the construction
documents. Feeders shall be rack-mounted in accessible ceiling spaces or routed
below grade under the slab.

Emergency Power System

 

Tenant will be allocated allowed to utilize the existing emergency generator at
11119 North Torrey Pines in common with other tenants at the project. All other
emergency power system components to be provided by tenant

Branch Circuitry

 

1. Conduit and Wire

 

a.      Branch circuits for all power circuits serving furniture partition
systems, office power, convenience outlets, control power, etc. to be nominally
sized as 120V 20A.

 

b.      Branch circuits for lighting circuits to be either 277V 20A unless
specifically indicated otherwise (undercabinet lighting is connected to 120V 20A
circuits).

 

c.      All area branch circuit conductors to be copper and routed in metal
conduit.

 

d.      Branch circuiting to individual offices shall be (3)#12AWG (two ‘hot’
and one neutral) plus (1) #12 green ground wire forming a two dedicated 120V 20A
3- wire circuits to feed a maximum of four offices.

 

e.      Each office to include (2) duplex receptacles, and (1) ring and string
devices per 130 SF office. Quantity to be adjusted per square footage room size.

 

f.       Systems furniture feeds to be provided as (4) circuit (8) wire systems
with three

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

Work Letter – Landlord Build 11119 N. Torrey Pines/Wellspring - Page 17

 

11119 N. Torrey Pines/Wellspring - Page 10

 

         normal circuits and one isolated ground circuit.

 

g.      Branch circuits may be increased in size for specific loads or as
necessary to prevent excessive voltage drop on longer circuits.

 

h.      MC cable to be provided as for concealed office wall wiring and
concealed lighting only. All homeruns to be provided in EMT conduit.

 

2. Electrical Devices

 

a.      Electrical devices including (receptacles and switches) shall be rated
according to the load served.

 

b.      Electrical devices shall be Decora type, white in color with white
thermoplastic cover plates.

 

c.      Cover plates for receptacles and junction boxes shall be labeled
indicating the circuit and panelboard from which the device is fed.

 

d.      All floor furniture feeds shall be flush type, and flush type to be
provided at conference rooms. Floor devices must be 2 hr rated at second floor
locations.

 

3. Lighting Systems

 

a.      Fixtures shall be suitable for the application including the ability to
provide egress illumination where required. Egress light shall be wired and
remain on a night lights.

 

b.      Fixtures shall meet U.L. requirements and selection and placement of
fixtures shall comply with ADA requirements.

 

c.      All lighting fixtures shall operate at 277 V unless specifically noted
otherwise.

 

d.      Lighting Power Densities (LPD) must exceed with the Title 24 energy
savings by 25% - 35% to comply with LEED Silver Certification efforts.

 

e.      Office area to consist of direct/indirect linear pendant style fixtures
or recessed direct/indirect light fixtures type: Focal Point Skylite 2’x2’,
FBX-24-B Perforated Shield, White, lamping and voltage to be confirmed. Landlord
reserves the right to determine use and location of either style of fixture.

 

f.       Exit Lights – Lithonia LRP, Green on clear, 120/277, EL N.

 

4. Lighting Control Systems

 

a.      Lighting control must comply with Title 24 requirements (including
over-ride control for automatically shutting the lights off at prescribed
periods of time and the ability to over-ride the lighting control for up to two
hours of use).

 

b.      Lighting control equipment shall include a programmable lighting control
panel, relay panels (quantity as necessary), over-ride switches (distributed
throughout the space), and interconnecting conductors.

 

c.      Control zones to include perimeter areas for daylit spaces, skylit
areas, and interior areas under 5,000SF.

 

d.      Lighting over-ride switches to be located in corridors and similar areas
to allow ease of access.

 

e.      Each room shall be controlled by dual-level switching for local control.

 

f.       Each private enclosed office to be provided with wall mounted
dual-level switching and a ceiling mounted override motion sensor. Manufacturer:
Hubbell or equal.

 

5. Mechanical Equipment

 

a.      Power provided from the 480 V or 208 Y/120 V system for line voltage to
mechanical equipment.

 

b.      Control power wiring (other than 120 V as indicated on Mechanical
control wiring diagrams) by the mechanical contractor.

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

Work Letter – Landlord Build 11119 N. Torrey Pines/Wellspring - Page 18

 

11119 N. Torrey Pines/Wellspring - Page 11

 

c.      Smoke detectors, time clocks, relays, contactors, etc. by the mechanical
contractor.

 

d.      Motor starters and disconnect switches by the electrical contractor
according to the control wiring diagrams provided by mechanical contractor.

 

6. Telephone/Data Room and Low Voltage Wiring

 

a.      The existing MPOE room in the basement can be utilized

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

Work Letter – Landlord Build 11119 N. Torrey Pines/Wellspring - Page 19

 

Schedule 2 to Work Letter

Space Plan

 

LOGO [g885721dsp_476.jpg]

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

11119 N. Torrey Pines/Wellspring - Page 1

 

EXHIBIT D TO LEASE

ACKNOWLEDGMENT OF COMMENCEMENT DATE

This ACKNOWLEDGMENT OF COMMENCEMENT DATE is made this              day of
                    ,             , between ARE-SD REGION NO. 24, LLC, a
Delaware limited liability company (“Landlord”), and WELLSPRING BIOSCIENCES LLC,
a Delaware limited liability company (“Tenant”), and is attached to and made a
part of the Lease dated                     ,              (the “Lease”), by and
between Landlord and Tenant. Any initially capitalized terms used but not
defined herein shall have the meanings given them in the Lease.

Landlord and Tenant hereby acknowledge and agree, for all purposes of the Lease,
that the Commencement Date of the Base Term of the Lease is
                    ,             , and the termination date of the Base Term of
the Lease shall be midnight on                     ,             . In case of a
conflict between the terms of the Lease and the terms of this Acknowledgment of
Commencement Date, this Acknowledgment of Commencement Date shall control for
all purposes.

IN WITNESS WHEREOF, Landlord and Tenant have executed this ACKNOWLEDGMENT OF
COMMENCEMENT DATE to be effective on the date first above written.

 

TENANT: WELLSPRING BIOSCIENCES LLC, a Delaware limited liability company By:   
Its:   LANDLORD: ARE-SD REGION NO. 24, LLC, a Delaware limited liability company
By:

ALEXANDRIA REAL ESTATE EQUITIES, L.P.,

a Delaware limited partnership,

managing member

By: ARE-QRS CORP., a Maryland corporation, general partner By:   Its:  

 

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

Rules and Regulations 11119 N. Torrey Pines/Wellspring - Page 1

 

EXHIBIT E TO LEASE

Rules and Regulations

1. The sidewalk, entries, and driveways of the Project shall not be obstructed
by Tenant, or any Tenant Party, or used by them for any purpose other than
ingress and egress to and from the Premises.

2. Tenant shall not place any objects, including antennas, outdoor furniture,
etc., in the parking areas, landscaped areas or other areas outside of its
Premises, or on the roof of the Project.

3. Except for animals assisting the disabled, no animals shall be allowed in the
offices, halls, or corridors in the Project.

4. Tenant shall not disturb the occupants of the Project or adjoining buildings
by the use of any radio or musical instrument or by the making of loud or
improper noises.

5. If Tenant desires telegraphic, telephonic or other electric connections in
the Premises, Landlord or its agent will direct the electrician as to where and
how the wires may be introduced; and, without such direction, no boring or
cutting of wires will be permitted. Any such installation or connection shall be
made at Tenant’s expense.

6. Tenant shall not install or operate any steam or gas engine or boiler, or
other mechanical apparatus in the Premises, except as specifically approved in
the Lease. The use of oil, gas or inflammable liquids for heating, lighting or
any other purpose is expressly prohibited. Explosives or other articles deemed
extra hazardous shall not be brought into the Project.

7. Parking any type of recreational vehicles is specifically prohibited on or
about the Project. Except for the overnight parking of operative vehicles, no
vehicle of any type shall be stored in the parking areas at any time. In the
event that a vehicle is disabled, it shall be removed within 48 hours. There
shall be no “For Sale” or other advertising signs on or about any parked
vehicle. All vehicles shall be parked in the designated parking areas in
conformity with all signs and other markings. All parking will be open parking,
and no reserved parking, numbering or lettering of individual spaces will be
permitted except as specified by Landlord.

8. Tenant shall maintain the Premises free from rodents, insects and other
pests.

9. Landlord reserves the right to exclude or expel from the Project any person
who, in the judgment of Landlord, is intoxicated or under the influence of
liquor or drugs or who shall in any manner do any act in violation of the Rules
and Regulations of the Project.

10. Tenant shall not cause any unnecessary labor by reason of Tenant’s
carelessness or indifference in the preservation of good order and cleanliness.
Landlord shall not be responsible to Tenant for any loss of property on the
Premises, however occurring, or for any damage done to the effects of Tenant by
the janitors or any other employee or person.

11. Tenant shall give Landlord prompt notice of any defects in the water, lawn
sprinkler, sewage, gas pipes, electrical lights and fixtures, heating apparatus,
or any other service equipment affecting the Premises.

12. Tenant shall not permit storage outside the Premises, including without
limitation, outside storage of trucks and other vehicles, or dumping of waste or
refuse or permit any harmful materials to be placed in any drainage system or
sanitary system in or about the Premises.

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

Rules and Regulations 11119 N. Torrey Pines/Wellspring - Page 2

 

13. All moveable trash receptacles provided by the trash disposal firm for the
Premises must be kept in the trash enclosure areas, if any, provided for that
purpose.

14. No auction, public or private, will be permitted on the Premises or the
Project.

15. No awnings shall be placed over the windows in the Premises except with the
prior written consent of Landlord.

16. The Premises shall not be used for lodging, sleeping or cooking or for any
immoral or illegal purposes or for any purpose other than that specified in the
Lease. No gaming devices shall be operated in the Premises.

17. Tenant shall ascertain from Landlord the maximum amount of electrical
current which can safely be used in the Premises, taking into account the
capacity of the electrical wiring in the Project and the Premises and the needs
of other tenants, and shall not use more than such safe capacity. Landlord’s
consent to the installation of electric equipment shall not relieve Tenant from
the obligation not to use more electricity than such safe capacity.

18. Tenant assumes full responsibility for protecting the Premises from theft,
robbery and pilferage.

19. Tenant shall not install or operate on the Premises any machinery or
mechanical devices of a nature not directly related to Tenant’s ordinary use of
the Premises and shall keep all such machinery free of vibration, noise and air
waves which may be transmitted beyond the Premises.

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

11119 N. Torrey Pines/Wellspring - Page 1

 

EXHIBIT F TO LEASE

TENANT’S PERSONAL PROPERTY

None.

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

11119 N. Torrey Pines/Wellspring - Page 1

 

EXHIBIT G TO LEASE

SIGNAGE

 

LOGO [g885721dsp_481.jpg]

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

11119 N. Torrey Pines/Wellspring - Page 1

 

EXHIBIT H TO LEASE

CONTROL AREAS

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

11119 N. Torrey Pines/Wellspring - Page 2

 

 

LOGO [g885721dsp_483.jpg]

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

11119 N. Torrey Pines/Wellspring - Page 3

 

 

LOGO [g885721dsp_484.jpg]

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

11119 N. Torrey Pines/Wellspring - Page 4

 

 

LOGO [g885721dsp_485.jpg]

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

Page - 5

 

FIRST AMENDMENT TO LEASE

This First Amendment (the “Amendment”) to Lease is made as of June 11, 2013, by
and between ARE-SD REGION NO. 24, LLC, a Delaware limited liability company
(“Landlord”), and WELLSPRING BIOSCIENCES LLC, a Delaware limited liability
company (“Tenant”).

RECITALS

A. Landlord and Tenant have entered into that certain Lease Agreement dated as
of March 1, 2013 (the “Lease”), wherein Landlord leased to Tenant certain
premises consisting of approximately 17,087 rentable square feet (the
“Premises”) located at 11119 North Torrey Pines, San Diego California more
particularly described therein.

B. As of the date of this Amendment, the Commencement Date of the Lease has not
occurred.

C. Landlord and Tenant desire to amend the Lease to, among other things, revise
the square footage of the Premises and the Project.

AGREEMENT

Now, therefore, the parties hereto agree that the Lease is amended as follows:

1. Premises. The defined terms “Premises”, “Rentable Area of Premises”,
“Rentable Area of Project” and “Tenant’s Share of Operating Expenses” on Page 1
of the Lease are hereby deleted in their entirety and replaced with the
following:

 

  “Premises: The east side of the first floor of the Building, containing
approximately 16,393 rentable square feet, as determined by Landlord, as shown
on Exhibit A.”

“Rentable Area of Premises: 16,393”

“Rentable Area of Project: 72,506”

“Tenant’s Share of Operating Expenses: 22.61%”

2. TI Allowance. The first sentence of Section 5(b) of the Work Letter attached
to the Lease as Exhibit C is here by deleted in its entirety and replaced with
the following:

“Landlord shall provide to Tenant a tenant improvement allowance (the “TI
Allowance”) of $180 per rentable square foot of the Premises, or $2,950,740 in
the aggregate.”

3. Miscellaneous.

(a) This Amendment is the entire agreement between the parties with respect to
the subject matter hereof and supersedes all prior and contemporaneous oral and
written agreements and discussions. This Amendment may be amended only by an
agreement in writing, signed by the parties hereto.

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

Page - 6

 

(b) This Amendment is binding upon and shall inure to the benefit of the parties
hereto, their respective agents, employees, representatives, officers,
directors, divisions, subsidiaries, affiliates, assigns, heirs, successors in
interest and shareholders.

(c) This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument. The signature page of any counterpart
may be detached therefrom without impairing the legal effect of the signature(s)
thereon provided such signature page is attached to any other counterpart
identical thereto except having additional signature pages executed by other
parties to this Amendment attached thereto.

(d) Landlord and Tenant each represent and warrant that it has not dealt with
any broker, agent or other person (collectively “Broker”) in connection with
this Amendment, and that no Broker brought about this Amendment. Landlord and
Tenant each hereby agree to indemnify and hold the other harmless from and
against any claims by any Broker claiming a commission or other form of
compensation by virtue of having dealt with Tenant or Landlord, as applicable,
with regard to this Amendment.

(e) Except as amended and/or modified by this Amendment, the Lease is hereby
ratified and confirmed and all other terms of the Lease shall remain in full
force and effect, unaltered and unchanged by this Amendment. In the event of any
conflict between the provisions of this Amendment and the provisions of the
Lease, the provisions of this Amendment shall prevail. Whether or not
specifically amended by this Amendment, all of the terms and provisions of the
Lease are hereby amended to the extent necessary to give effect to the purpose
and intent of this Amendment.

(Signatures on Next Page)

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

Page - 1

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

TENANT:

WELLSPRING BIOSCIENCES LLC,

a Delaware limited liability company

By: 

/s/ Heidi Henson

Its: CFO LANDLORD:

ARE-SD REGION NO. 24, LLC,

a Delaware limited liability company

By:  ALEXANDRIA REAL ESTATE EQUITIES, L.P., a Delaware limited partnership,
managing member By:  ARE-QRS CORP., a Maryland corporation,
general partner

 

       By: 

/s/ Gary Dean

VP Legal Affairs

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

Page - 1

 

SECOND AMENDMENT TO LEASE

This Second Amendment (the “Amendment”) to Lease is made as of Sept. 18, 2013,
by and between ARE-SD REGION NO. 24, LLC, a Delaware limited liability company
(“Landlord”), and WELLSPRING BIOSCIENCES LLC, a Delaware limited liability
company (“Tenant”).

RECITALS

A.        Landlord and Tenant have entered into that certain Lease Agreement
dated as of March 1, 2013 as amended by that certain First Amendment to Lease
dated June 11, 2013 (as amended, the “Lease”), wherein Landlord leased to Tenant
certain premises consisting of approximately 16,393 rentable square feet (the
“Premises”) located at 11119 North Torrey Pines, La Jolla, California more
particularly described therein.

B.        As a result of a scrivener’s error, the City and zip code of the
Premises was incorrectly referenced as “11119 North Torrey Pines, San Diego,
California 92127” instead of “11119 North Torrey Pines, La Jolla, California
92037”. Landlord and Tenant desire to amend the Lease to, correct such
scrivener’s error.

AGREEMENT

Now, therefore, the parties hereto agree that the Lease is amended as follows:

1.         Change in Premises Address. The definition of “Building” and the
“Tenant’s Notice Address: Following Commencement Date” on Page 1 of the Lease
are hereby deleted in their entirety and replaced with the following:

“Building: 11119 North Torrey Pines Road, La Jolla, California 92037”

“Tenant’s Notice Address:

Following Commencement Date:

11119 North Torrey Pines Road, Suite 125

La Jolla, California 92037

Attention: President/CEO”

In addition, wherever referred to in the Lease, the Premises address shall be
11119 North Torrey Pines Road, La Jolla, California 92037.

2.        Miscellaneous.

(a)        This Amendment is the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior and
contemporaneous oral and written agreements and discussions with respect
thereto. This Amendment may be amended only by an agreement in writing, signed
by the parties hereto.

(b)        For purposes of Section 1938 of the California Civil Code, as of the
date of this Amendment, the Project has not been inspected by a certified access
specialist.

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

Page - 2

 

(c)        This Amendment is binding upon and shall inure to the benefit of the
parties hereto, their respective agents, employees, representatives, officers,
directors, divisions, subsidiaries, affiliates, assigns, heirs, successors in
interest and shareholders.

(d)        This Amendment may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument. The signature page of any counterpart
may be detached therefrom without impairing the legal effect of the signature(s)
thereon provided such signature page is attached to any other counterpart
identical thereto except having additional signature pages executed by other
parties to this Amendment attached thereto.

(e)        Landlord and Tenant each represent and warrant that it has not dealt
with any broker, agent or other person (collectively “Broker”) in connection
with this Amendment, and that no Broker brought about this Amendment. Landlord
and Tenant each hereby agree to indemnify and hold the other harmless from and
against any claims by any Broker claiming a commission or other form of
compensation by virtue of having dealt with Tenant or Landlord, as applicable,
with regard to this Amendment.

(f)        Except as amended and/or modified by this Amendment, the Lease is
hereby ratified and confirmed and all other terms of the Lease shall remain in
full force and effect, unaltered and unchanged by this Amendment. In the event
of any conflict between the provisions of this Amendment and the provisions of
the Lease, the provisions of this Amendment shall prevail. Whether or not
specifically amended by this Amendment, all of the terms and provisions of the
Lease are hereby amended to the extent necessary to give effect to the purpose
and intent of this Amendment.

(Signatures on Next Page)

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

Page - 3

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

TENANT:

WELLSPRING BIOSCIENCES LLC,

a Delaware limited liability company

By: 

/s/ Heidi Henson

Its: CFO LANDLORD:

ARE-SD REGION NO. 24, LLC,

a Delaware limited liability company

By:  ALEXANDRIA REAL ESTATE EQUITIES, L.P., a Delaware limited partnership,
managing member By:  ARE-QRS CORP., a Maryland corporation,
general partner

 

       By: 

/s/ Gary Dean

Gary Dean

VP Legal Affairs

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

Page - 1

 

THIRD AMENDMENT TO LEASE

This Third Amendment (the “Amendment”) to Lease is made as of February 23, 2015,
by and between ARE-SD REGION NO. 24, LLC, a Delaware limited liability company
(“Landlord”), and WELLSPRING BIOSCIENCES LLC, a Delaware limited liability
company (“Tenant”).

RECITALS

A. Landlord and Tenant have entered into that certain Lease Agreement dated as
of March 1, 2013, as amended by that certain First Amendment to Lease dated
June 11, 2013 (“First Amendment”), and as amended by that certain Second
Amendment to Lease dated September 18, 2013 (as amended, the “Lease”), wherein
Landlord leased to Tenant certain premises consisting of approximately 16,393
rentable square feet (the “Premises”) located at 11119 North Torrey Pines, La
Jolla, California more particularly described therein.

B. Landlord and Tenant desire to amend the Lease to clarify that Tenant shall
forfeit any unused TI Allowance after June 30, 2015.

AGREEMENT

Now, therefore, the parties hereto agree that the Lease is amended as follows:

1. TI Allowance. The following sentence shall be added to the last sentence of
Section 5(b) of the Work Letter attached to the Lease as Exhibit C (as amended
by Section 2 of the First Amendment):

“Tenant shall have no right to use any portion of the TI Allowance that is not
disbursed on or before June 30, 2015 in accordance with the Work Letter.”

2. Miscellaneous.

(a) This Amendment is the entire agreement between the parties with respect to
the subject matter hereof and supersedes all prior and contemporaneous oral and
written agreements and discussions with respect thereto. This Amendment may be
amended only by an agreement in writing, signed by the parties hereto.

(b) This Amendment is binding upon and shall inure to the benefit of the parties
hereto, their respective agents, employees, representatives, officers,
directors, divisions, subsidiaries, affiliates, assigns, heirs, successors in
interest and shareholders.

(c) This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument. The signature page of any counterpart
may be detached therefrom without impairing the legal effect of the signature(s)
thereon provided such signature page is attached to any other counterpart
identical thereto except having additional signature pages executed by other
parties to this Amendment attached thereto.

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

Page - 2

 

(d) Landlord and Tenant each represent and warrant that it has not dealt with
any broker, agent or other person (collectively, “Broker”) in connection with
this Amendment, and that no Broker brought about this Amendment. Landlord and
Tenant each hereby agree to indemnify and hold the other harmless from and
against any claims by any Broker claiming a commission or other form of
compensation by virtue of having dealt with Tenant or Landlord, as applicable,
with regard to this Amendment.

(e) Except as amended and/or modified by this Amendment, the Lease is hereby
ratified and confirmed and all other terms of the Lease shall remain in full
force and effect, unaltered and unchanged by this Amendment. In the event of any
conflict between the provisions of this Amendment and the provisions of the
Lease, the provisions of this Amendment shall prevail. Whether or not
specifically amended by this Amendment, all of the terms and provisions of the
Lease are hereby amended to the extent necessary to give effect to the purpose
and intent of this Amendment.

(Signatures on Next Page)

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

Page - 3

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

TENANT:

WELLSPRING BIOSCIENCES LLC,

a Delaware limited liability company

By: 

/s/ Heidi Henson

Its:

CFO

LANDLORD:

ARE-SD REGION NO. 24, LLC,

a Delaware limited liability company

By:  ALEXANDRIA REAL ESTATE EQUITIES, L.P., a Delaware limited partnership,
managing member By:  ARE-QRS CORP., a Maryland corporation,
general partner

 

       By: 

/s/ Gary Dean

VP Legal Affairs

 

LOGO [g885721dspp_421.jpg]



--------------------------------------------------------------------------------

EXHIBIT B

SUBLEASED PREMISES



--------------------------------------------------------------------------------

LOGO [g885721ex10_8pg86.jpg]



--------------------------------------------------------------------------------

EXHIBIT C

FURNITURE

 

1. Cubicles (1-7) 1) 6 x 8 Workstation (x7) 2) Pedestal file cabinet (x6) 3) 24
x 24 hinged door/2 drawer file storage unit (x6) 4) Sliding door overhead
storage with task lighting (x6) 5) Regeneration chair (x7) 6) Integrated marker
tile (x3) 7) White board (x2) 8) Moile ped w/seat cushion (x1) 9) 42 x 18 hinged
door/2 drawer file storage unit (x2) 10) Regeneration chair (x7) 2. Private
Offices (Offices 3-7) 1) 72 x 30 table desk with modesty panel (x5) 2) 48 x 24
bridge (desk return) (x5) 3) 72 x 18 table with 2 drawer credenza file cabinet
(x5) 4) 48 x 23 3 shelf bookcase (x5) 5) 24 x 24 hinged door/2 drawer storage
unit (x2) 6) Sliding door overhead storage with task lighting (x5) 7) Tackboard
below overhead (x5) 8) Mobile ped w/seat cushion (x5) 9) Regeneration chair (x5)
10) Moment side chair (x10) 11) White board (x5) 3. Shared Offices (Offices 1
and 2) 1) 72 x 30 table desk with modesty panel (x4) 2) 72 x 18 table with 2
drawer credenza file cabinet (x4) 3) Sliding door overhead storage with task
lighting (x4) 4) 36 x 24 hinged door/2 drawer file storage unit (x2) 5) Mobile
ped w/seat cushion (x4) 6) Regeneration chair (x4) 4. Open Area/General 1) 48 x
24 printer table w/hinged door cabinet underneath 2) 30 x 18 4 drawer file
cabinet (x2) 3) 36 x 18 4 drawer file cabinet (x2) 4) 36 x 18 2 door file
cabinet (x2) 5) Phone (x16)



--------------------------------------------------------------------------------

CONSENT TO SUBLEASE

This Consent to Sublease (this “Consent”) is made as of December 9, 2014, by
ARE-SD REGION NO. 24, LLC, a Delaware limited liability company, having an
address of 385 East Colorado Blvd., Suite 299, Pasadena, California 91101
(“Landlord”), WELLSPRING BIOSCIENCES LLC, a Delaware limited liability company,
having an address of 11119 North Torrey Pines Road, Suite 125, La Jolla, CA
92037 (“Tenant”), and KURA ONCOLOGY, INC., a Delaware corporation, having an
address of 11119 North Torrey Pines Road, Suite 125, La Jolla, CA 92037
(“Sublessee”) with reference to the following Recitals.

RECITALS

A. Landlord and Tenant have entered into that certain Lease Agreement dated as
of March 1, 2013, as amended by that certain First Amendment to Lease dated
June 11, 2013, and as amended by that certain Second Amendment to Lease dated
September 18, 2013 (as amended, the “Lease”), wherein Landlord leased to Tenant
certain premises (the “Premises”) located at 11119 North Torrey Pines Road, La
Jolla, California as more particularly described therein.

B. Tenant desires to sublease to Sublessee a portion of the Premises consisting
of approximately 1,560 rentable square feet (the “Subleased Premises”) more
particularly described in and pursuant to the provisions of that certain
Sublease dated August 29, 2014 (the “Sublease”), a copy of which is attached
hereto as Exhibit A.

C. Tenant desires to obtain Landlord’s consent to the Sublease.

NOW, THEREFORE, in consideration of the foregoing and the agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord hereby consents to the
sublease of the Subleased Premises to Sublessee, such consent being subject to
and upon the following terms and conditions to which Tenant and Sublessee hereby
agree:

 

1. All initially capitalized terms not otherwise defined in this Consent shall
have the meanings set forth in the Lease unless the context clearly indicates
otherwise.

 

2. This Consent shall not be effective and the Sublease shall not be valid
unless and until Landlord shall have received: (a) a fully executed copy of the
Sublease, (b) a fully executed counterpart of this Consent, and (c) an insurance
certificate from Sublessee, as insured, evidencing no less than the insurance
requirements set forth in the Lease. Tenant and Sublessee each represent and
warrant to Landlord that the copy of the Sublease attached hereto as Exhibit A
is true, correct and complete in all material respects.

 

3. Intentionally Deleted.

 

4.

Landlord neither approves nor disapproves the terms, conditions and agreements
contained in the Sublease, all of which shall be subordinate and at all times
subject to: (a) all of the covenants, agreements, terms, provisions and
conditions contained in the Lease, (b) superior ground leases, mortgages, deeds
of trust, or any other hypothecation or security



--------------------------------------------------------------------------------

  now existing or hereafter placed upon the real property of which the Premises
are a part and to any and all advances secured thereby and to all renewals,
modifications, consolidations, replacements and extensions thereof, and (c) all
matters of record affecting the Premises and all laws, ordinances and
regulations now or hereafter affecting the Premises.

 

5. Nothing contained herein or in the Sublease shall be construed to:

 

  a. modify, waive, impair, or affect any of the terms, covenants or conditions
contained in the Lease (including, without limitation, Tenant’s obligation to
obtain any required consents for any other or future sublettings), or to waive
any breach thereof, or any rights or remedies of Landlord under the Lease
against any person, firm, association or corporation liable for the performance
thereof, or to enlarge or increase Landlord’s obligations or liabilities under
the Lease (including, without limitation, any liability to Sublessee for any
portion of the security deposit held by Tenant under the Sublease), and all
terms, covenants and conditions of the Lease are hereby declared by each of
Landlord and Tenant to be in full force and effect.

 

  b. require Landlord to accept any payments from Sublessee on behalf of Tenant,
except as expressly provided in Section 8 hereof.

Tenant shall remain liable and responsible for the due keeping, performance and
observance of all the terms, covenants and conditions set forth in the Lease on
the part of the Tenant to be kept, performed and observed and for the payment of
the annual rent, additional rent and all other sums now and hereafter becoming
payable thereunder for all of the Premises, including, without limitation, the
Subleased Premises.

 

6. Notwithstanding anything in the Sublease to the contrary:

 

  a. Sublessee does hereby expressly assume and agree to be bound by and to
perform and comply with, for the benefit of Landlord, each and every obligation
of Tenant under the Lease to the extent applicable to the Subleased Premises.
Landlord and Sublessee each hereby release the other, and waive their respective
rights of recovery against the other for direct or consequential loss or damage
arising out of or incident to the perils covered by property insurance carried
by such party to the extent of such insurance and waive any right of subrogation
which might otherwise exist in or accrue to any person on account thereof.

 

  b. Tenant and Sublessee agree to each of the terms and conditions of this
Consent, and upon any conflict between the terms of the Sublease and this
Consent, the terms of this Consent shall control.

 

  c. The Sublease shall be deemed and agreed to be a sublease only and not an
assignment and there shall be no further subletting or assignment of all or any
portion of the Premises demised under the Lease (including the Subleased
Premises demised by the Sublease) except in accordance with the terms and
conditions of the Lease.

 

  d.

If Landlord terminates the Lease as a result of a default by Tenant thereunder
or the Lease terminates for any other reason, the Sublease shall automatically
terminate concurrently therewith; provided, however, if Landlord elects, in its
sole and



--------------------------------------------------------------------------------

  absolute discretion and without obligation, exercisable by giving written
notice to Sublessee within 7 days of such termination (a “Reinstatement
Notice”), to reinstate the Sublease and Sublessee shall attorn to Landlord, in
which case the Sublease shall become and be deemed to be a direct lease between
Landlord and Sublessee. If Landlord exercises the option provided under this
section, Landlord shall undertake the obligations of Tenant under the Sublease
from the time of the Reinstatement Notice through the expiration or earlier
termination of the Sublease, but Landlord shall not (a) be liable for more than
1 month’s rent or any security deposit paid by Sublessee (except to the extent
actually delivered to Landlord), (b) be liable for any prior act or omission of
Tenant under the Lease prior to the Reinstatement Notice or for any other
defaults of Tenant under the Sublease prior to the Reinstatement Notice, (c) be
subject to any defenses or offsets previously accrued which Sublessee may have
against Tenant for any period prior to the Reinstatement Notice, or (d) be bound
by any changes or modifications made to the Sublease without the prior written
consent of Landlord.

 

  e. Tenant and Sublessee acknowledge and agree that if Tenant or Landlord
elects to terminate the Lease pursuant to the terms thereof, or if Landlord and
Tenant voluntarily elect to terminate the Lease, Landlord shall have no
responsibility, liability or obligation to Sublessee, and the Sublease shall
terminate unless reinstated in Landlord’s sole and absolute discretion as
expressly provided in Section 6(d) above.

 

  f. Notwithstanding anything in the Lease, Tenant agrees to reimburse all of
Landlord’s costs and expenses in connection with this Consent.

 

7. Any act or omission of Sublessee or anyone claiming under or through
Sublessee that violates any of the provisions of the Lease shall be deemed a
violation of the Lease by Tenant.

 

8. Upon a default by Tenant under the Lease, Landlord may proceed directly
against Tenant, any guarantors or anyone else liable under the Lease or the
Sublease without first exhausting Landlord’s remedies against any other person
or entity liable thereon to Landlord. If Landlord gives Sublessee notice that
Tenant is in default under the Lease, Sublessee shall thereafter make directly
to Landlord all payments otherwise due Tenant, which payments will be received
by Landlord without any liability to Landlord except to credit such payments
against amounts due under the Lease. The mention in this Consent of any
particular remedy shall not preclude Landlord from any other remedy in law or in
equity.

 

9. Tenant shall pay any broker commissions or fees that may be payable as a
result of the Sublease and Tenant hereby indemnifies and agrees to hold Landlord
harmless from and against any loss or liability arising therefrom or from any
other commissions or fees payable in connection with the Sublease which result
from the actions of Tenant. Sublessee hereby indemnifies and agrees to hold
Landlord harmless from and against any loss or liability arising from any
commissions or fees payable in connection with the Sublease which result from
the actions of Sublessee.

 

10.

Tenant and Sublessee agree that the Sublease will not be modified or amended in
any way without the prior written consent of Landlord, which consent shall not
be unreasonably withheld or delayed. Tenant and Sublessee hereby agree that it
shall be reasonable for



--------------------------------------------------------------------------------

  Landlord to withhold its consent to any modification or amendment of the
Sublease which would change the permitted use of the Subleased Premises or which
would affect Landlord’s status as a real estate investment trust. Any
modification or amendment of the Sublease without Landlord’s prior written
consent shall be void and of no force or effect.

 

11. Intentionally Deleted.

 

12. All notices or other communications between the parties shall be in writing
and shall be deemed duly given upon delivery or refusal to accept delivery by
the addressee thereof if delivered in person, or upon actual receipt if
delivered by reputable overnight guaranty courier, addressed and sent to the
Landlord and Tenant at their notice address set forth in the Lease and to
Sublessee at the address set forth below. Each party may from time to time by
written notice to the other designate another address for receipt of future
notices.

 

Sublessee: Kura Oncology, Inc. 11119 North Torrey Pines Road, Suite 125 La
Jolla, CA 92037 Attn: Chief Financial Officer

 

13. This Consent may not be changed orally, but only by an agreement in writing
signed by Landlord and the party against whom enforcement of any change is
sought.

 

14. This Consent may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which when taken together shall
constitute but one and the same instrument.

 

15. This Consent and the legal relations between the parties hereto shall be
governed by and construed and enforced in accordance with the internal laws of
the State in which the Premises are located, without regard to its principles of
conflicts of law.

 

16. Each of Tenant and Sublessee, and all of the respective beneficial owners of
each of Tenant and Sublessee, as applicable, are currently (a) in compliance
with and, with respect to the Sublessee, shall at all times during the Term of
the Sublease remain, in compliance with the regulations of the Office of Foreign
Assets Control (“OFAC”) of the U.S. Department of Treasury and any statute,
executive order, or regulation relating thereto (collectively, the “OFAC
Rules”), (b) not listed on, and, with respect to the Sublessee, shall not during
the term of the Sublease be listed on, the Specially Designated Nationals and
Blocked Persons List maintained by OFAC and/or on any other similar list
maintained by OFAC or other governmental authority pursuant to any authorizing
statute, executive order, or regulation, and (c) not a person or entity with
whom a U.S. person is prohibited from conducting business under the OFAC Rules.

[Signatures on next page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord, Tenant and Sublessee have caused their duly
authorized representatives to execute this Consent as of the date first above
written.

 

LANDLORD:

ARE-SD REGION NO. 24, LLC,

a Delaware limited liability company

By: ALEXANDRIA REAL ESTATE EQUITIES, L.P., a Delaware limited partnership,
managing member By: ARE-QRS CORP., a Maryland corporation, general partner By:

/s/ Gary Dean

Gary Dean Vice President RE Legal Affairs TENANT: WELLSPRING BIOSCIENCES LLC, a
Delaware limited liability company By:

/s/ Heidi Henson

Its:

CFO

SUBLESSEE: KURA ONCOLOGY, INC., a Delaware corporation By:

/s/ Troy Wilson

Its:

President, Chief Executive Officer and Director